Exhibit 10.5

FIRST AMENDMENT TO SENIOR SECURED TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO SENIOR SECURED TERM LOAN AGREEMENT (this “Amendment”) is
made as of December 21, 2018, by and among ULTRA RESOURCES, INC., a Delaware
corporation (the “Borrower”), BARCLAYS BANK PLC, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”), and each of the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into
that certain Senior Secured Term Loan Agreement, dated as of April 12, 2017,
among Ultra Petroleum Corp., a Yukon corporation, UP Energy Corporation, a
Delaware corporation, the Borrower, the Administrative Agent, the Lenders and
other parties from time to time party thereto (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
for the purpose and consideration therein expressed, whereby the Lenders became
obligated to make loans to the Borrower as therein provided;

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders constituting the Majority Lenders have agreed, as set forth herein, to
amend certain provisions of the Credit Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Credit Agreement, in consideration of the loans
which may hereafter be made by Lenders to the Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

Section 1.1.    Defined Terms. Unless the context otherwise requires or unless
otherwise expressly defined herein, the terms defined in the Credit Agreement
shall have the same meanings whenever used in this Amendment. Unless otherwise
specified, all section references in this Amendment refer to sections of the
Credit Agreement.

ARTICLE II.

AMENDMENTS TO CREDIT AGREEMENT

Section 2.1.    Amendments to Credit Agreement.

(a)    The Credit Agreement is hereby amended by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

Section 2.2.    Amendment to Exhibits.

(a)    Exhibit H attached hereto is hereby added to the Credit Agreement as
Exhibit H.

(b)    Exhibit I attached hereto is hereby added to the Credit Agreement as
Exhibit I.

(c)    Exhibit J attached hereto is hereby added to the Credit Agreement as
Exhibit J.

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

Section 3.1.    First Amendment Effective Date. This Amendment shall become
effective on the first date on which each of the conditions set forth in this
Section 3.1 is satisfied (such date, the “First Amendment Effective Date”):

(a)    the Administrative Agent shall have received counterparts of this
Amendment duly executed and delivered by the Borrower and the Lenders
constituting the Majority Lenders in form, substance and date satisfactory to
the Administrative Agent;

(b)    after giving effect to this Amendment, no Default or Event of Default
shall exist under the Credit Agreement or under any other Loan Document;

(c)    each representation and warranty of the Borrower and the Guarantors set
forth in the Credit Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the First Amendment Effective
Date, except (i) to the extent any such representation and warranty is expressly
limited to an earlier date, in which case, on and as of the First Amendment
Effective Date, such representation and warranty shall continue to be true and
correct as of such specified earlier date, and (ii) to the extent that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) shall continue to be true and correct in all respects;

(d)    the Administrative Agent shall have received an opinion by Kirkland &
Ellis LLP, as counsel to the Credit Parties, in a form reasonably satisfactory
to the Administrative Agent;

(e)    each of the Second Lien Indenture and the Second Lien Intercreditor
Agreement shall be in full force and effect, and the Initial Exchange Date shall
have occurred concurrently with the occurrence of the First Amendment Effective
Date;

(f)    the Borrower shall have paid (i) an amendment fee payable to the
Administrative Agent, for the account of each undersigned Lender who has
executed and delivered its signature page to this Amendment on or before 12:00
pm eastern time on December 21, 2018, in an amount equal to 60 basis points on
each such Lender’s Loans on the First Amendment Effective Date and (ii) to the
extent invoiced no later than one (1) Business Days prior to the First Amendment
Effective Date, all fees and other amounts due and payable on or prior to the
First Amendment Effective Date, including reasonable and documented fees and
expenses of Simpson Thacher & Bartlett LLP and Stroock & Stroock & Levan LLP and
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement; and



--------------------------------------------------------------------------------

(g)    the Administrative Agent shall have received mortgages and other Security
Instruments sufficient to create first priority, perfected Liens (subject only
to Permitted Liens) on at least 95% of the total PV-9 of the Proved Reserves of
the Borrower and the Guarantors evaluated by the most recently delivered Reserve
Report, after giving effect to exploration and production activities,
acquisitions, dispositions and production.

ARTICLE IV.

MISCELLANEOUS

Section 4.1.    Intercreditor Agreement. The Lenders constituting the Majority
Lenders hereby authorize and direct the Administrative Agent and the Collateral
Agent to enter into, (a) to the extent contemplated to be entered into pursuant
to the Credit Agreement, the Junior Lien Intercreditor Agreements and (b) to the
extent the administrative agent and/or collateral agent under a refinancing or
replacement of the Existing Revolving Credit Agreement has requested the
Administrative Agent to enter into a Permitted Pari Passu Intercreditor
Agreement, provided that, such Pari Passu Intercreditor Agreement shall have
been posted to the Lenders on the Platform not less than five (5) Business Days
prior to the date of execution thereof and the Majority Lenders shall not have
objected within such five (5) Business Day period. Without limiting any other
protections afforded to the Administrative Agent and the Collateral Agent
herein, each such Lender hereby consents to the Administrative Agent, the
Collateral Agent and any successor serving in such capacity and agrees not to
assert any claim (including as a result of any conflict of interest) against the
Administrative Agent, the Collateral Agent or any such successor, arising from
the role of the Administrative Agent, the Collateral Agent or such successor
under the Loan Documents, the Permitted Pari Passu Intercreditor Agreement or
the Junior Lien Intercreditor Agreements so long as it is either acting in
accordance with the terms of such documents and otherwise has not engaged in
gross negligence or willful misconduct (as determined in a final and
non-appealable judgment by a court of competent jurisdiction). In addition, the
Lenders constituting the Majority Lenders hereby authorize the Administrative
Agent, the Collateral Agent or any such successor (i) to execute or to enter
into amendments of, amendments and restatements of, waivers or other
modifications of the Security Instruments, any such Permitted Pari Passu
Intercreditor Agreement or Junior Lien Intercreditor Agreements and any
additional and replacement intercreditor agreements, in each case, in order to
effect the subordination of, and to provide for certain additional rights,
obligations and limitations in respect of, any Liens that are junior to the
Liens securing the Obligations and incurred as permitted by the Credit Agreement
and (ii) to establish certain relative rights as between the holders of the
Obligations and the holders of the Debt secured by such Liens that are junior to
the Liens securing the Obligations. Notwithstanding the foregoing, in the event
of any conflict between the Junior Lien Intercreditor Agreement, the Permitted
Pari Passu Intercreditor and the Credit Agreement as to such relative rights and
obligations, the provisions of this Junior Lien Intercreditor Agreement and
Permitted Pari Passu Intercretitor Agreement, as applicable, shall control.

Section 4.2.    Ratification of Agreements. The Loan Documents, as they may be
affected by this Amendment, are hereby ratified and confirmed in all respects.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Lenders under the Credit Agreement, the Notes, or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement, the Notes or any
other Loan Document.



--------------------------------------------------------------------------------

Section 4.3.    Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement (as they may be affected by this Amendment)
pertaining to Loan Documents apply thereto.

Section 4.4.    Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

Section 4.5.    Counterparts; Fax. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.

THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES HERETO.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

BARCLAYS BANK PLC, as Administrative Agent

By:

 

/s/ Robert Walsh

  Name: Robert Walsh   Title:   Assistant Vice President

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

1828 CLO Ltd., as a Lender By: Guggenheim Partners Investment Management, LLC as
Collateral Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ICM Senior Loan Fund, L.P., as a Lender By: Investcorp Credit Management US LLC,
as Portfolio Manager By:  

/s/ David Nadeau

  Name: David Nadeau   Title: Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AGF Floating Rate Income Fund, as a Lender By: Eaton Vance Management as
Portfolio Manager By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AIG Flexible Credit Fund, as a Lender By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

American Century Capital Portfolios, Inc. - AC Alternatives Income Fund, as a
Lender By: BCSF Advisors, as Subadvisor By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ANTARA CAPITAL MASTER FUND LP, as a Lender By:  

/s/ Lance Kravitz

  Name: Lance Kravitz   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Aon Hewitt Group Trust - High Yield Plus Bond Fund, as a Lender By: Bain Capital
Credit, LP, as Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XI, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XII, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XV, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XVI, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XX, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XXI, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XXII, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Apidos CLO XXIII, as a Lender By: Its Collateral Manager, CVC Credit Partners,
LLC By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XXIV, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Apidos CLO XXIX, as a Lender By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XXV, as a Lender By: Its Collateral Manager CVC Credit Partners By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XXVI, as a Lender By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APIDOS CLO XXVII, as a Lender By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Apidos CLO XXVIII, as a Lender By: Its Collateral Manager CVC CREDIT PARTNERS
U.S. CLO MANAGEMENT LLC, By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Arch Street CLO, Ltd., as a Lender By:  

/s/ Scott D’Orsi

  Name: Scott D’Orsi   Title: Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ARES XLIX CLO LTD., as a Lender By: Ares CLO Management LLC, its asset manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ARES DYNAMIC CREDIT ALLOCATION FUND, INC., as a Lender By: Ares Capital
Management II, LLC, its Adviser By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares Enhanced Credit Opportunities Fund B, LTD., as a Lender By: ARES ENHANCED
CREDIT OPPORTUNITIES FUND MANAGEMENT, L.P., ITS INVESTMENT MANAGER By: ARES
ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT GP, LLC, ITS GENERAL PARTNER By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares Institutional Credit Fund, LP, as a Lender By: Ares Institutional Credit GP
LLC, its general partner By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares Institutional High Yield Master Fund LP, as a Lender By: Ares Management
LLC, its Investment Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares Institutional Loan Fund, L.P., as a Lender By: Ares Management LLC, its
Investment Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares L CLO Ltd., as a Lender By: Ares CLO Management LLC, its asset manager By:
 

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares Senior Loan Trust, as a Lender By: Ares Senior Loan Trust Management, L.P.,
Its Investment Adviser By: Ares Senior Loan Trust Management, LLC, Its General
Partner By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XL CLO Ltd., as a Lender By: Ares CLO Management II LLC, its asset manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XLI CLO Ltd., as a Lender By: Ares CLO Management II LLC, its asset manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XLII CLO Ltd., as a Lender By: Ares CLO Management II LLC, its asset
manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XLIII CLO Ltd., as a Lender By: Ares CLO Management LLC, as its Asset
Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XLIV CLO Ltd., as a Lender

By: Ares CLO Management II LLC, its Asset Manager

By:

 

/s/ Ben Kattan

 

Name: Ben Kattan

 

Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XLV CLO Ltd., as a Lender By: Ares CLO Management II LLC, its Asset Manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XLVI CLO Ltd., as a Lender By: Ares CLO Management LLC, as its Asset
Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XLVII CLO Ltd., as a Lender By: Ares CLO Management II LLC, as Asset
Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XLVIII CLO Ltd., as a Lender By: Ares CLO Management II LLC, as its Asset
Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ARES XXIX CLO LTD., as a Lender By: Ares CLO Management XXIX, L.P., its Asset
Manager By: Ares CLO GP XXIX, LLC, its General Partner By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXVII CLO, Ltd., as a Lender By: Ares CLO Management LLC, its asset manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXVIIIR CLO Ltd., as a Lender By: Ares CLO Management LLC, its Asset
Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXXIII CLO Ltd., as a Lender

By: Ares CLO Management XXXIII, L.P.,

its Asset Manager

By:  

/s/ Ben Kattan

     Name: Ben Kattan      Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXXIIR CLO Ltd, as a Lender By: Ares CLO Management XXXII, L.P., its Asset
Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXXIR CLO Ltd., as a Lender By: Ares CLO Management LLC, as Asset Manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXXIV CLO Ltd., as a Lender By: Ares CLO Management LLC, its collateral
manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXXIX CLO Ltd., as a Lender By: Ares CLO Management II LLC, its asset
manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXXVII CLO Ltd., as a Lender By: Ares CLO Management LLC, its asset manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXXVIII CLO Ltd., as a Lender By: Ares CLO Management II LLC, its asset
manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ares XXXVR CLO Ltd., as a Lender By: Ares CLO Management LLC, its asset manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Aristeia Master LP, as a Lender By: Aristeia Capital, L.L.C. Its Investment
Manager By:  

/s/ Andrew B. David

  Name: Andrew B. David  

Title: Chief Operating Officer

          Aristeia Capital, L.L.C.

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ASIG International Limited, as a Lender By: Aristeia Capital, L.L.C. Its
Investment Manager By:  

/s/ Andrew B. David

  Name: Andrew B. David   Title: Chief Operating Officer   Aristeia Capital,
L.L.C.

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WINDERMERE IRELAND FUND PLC, as a Lender By: Aristeia Capital, L.L.C. Its
Investment Manager By:  

/s/ Andrew B. David

  Name: Andrew B. David   Title: Chief Operating Officer   Aristeia Capital,
L.L.C.

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ASIP (HOLDCO) IV S.A.R.L., as a Lender By: ASIP OPERATING MANAGER IV LLC, ITS
INVESTMENT MANAGER By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Assurant CLO I, Ltd., as a Lender By: Assurant Investment Management LLC as
Service Provider to Assurant CLO Management, LLC as its Collateral Manager By:  

/s/ Michael Feeney

  Name: Michael Feeney   Title: Senior Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Assurant CLO II, Ltd., as a Lender By: Assurant Investment Management LLC as
Service Provider to Assurant CLO Management, LLC as its Collateral Manager By:  

/s/ Michael Feeney

  Name: Michael Feeney   Title: Senior Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Assurant CLO III, Ltd., as a Lender By:  

/s/ Michael Feeney

  Name: Michael Feeney   Title: Senior Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Auburn CLO, Ltd., as a Lender By: Guggenheim Partners Investment Management, LLC
as Collateral Manager By:  

/s/ Trinh, Kaitlin

  Name: Trinh, Kaitlin   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AUIM Credit Opportunities Master Fund LTD,

as a Lender

By:  

/s/ Krystle Walker

  Name: Krystle Walker   Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AVAW Loans Sankaty z.H. Internationale Kapitalanlagegesellschaft mbH, as a
Lender By: Bain Capital Credit, LP, as Fund Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Avery Point IV CLO, Limited, as a Lender By: Bain Capital Credit, LP, as
Portfolio Manager

By:

 

/s/ Andrew Viens

 

Name: Andrew Viens

 

Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Avery Point V CLO, Limited, as a Lender By: Bain Capital Credit, LP, as
Portfolio Manager

By:

 

/s/ Andrew Viens

 

Name: Andrew Viens

 

Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Avery Point VI CLO, Limited, as a Lender By: Bain Capital Credit, LP, as
Portfolio Manager

By:

 

/s/ Andrew Viens

 

Name: Andrew Viens

 

Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Avery Point VII CLO, Limited, as a Lender By: Bain Capital Credit, LP, as
Portfolio Manager

By:

 

/s/ Andrew Viens

 

Name: Andrew Viens

 

Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BAIN CAPITAL CREDIT CLO 2016-2, LIMITED, as a Lender By: Bain Capital Credit CLO
Advisors, LP,as Portfolio Manager

By:

 

/s/ Andrew Viens

 

Name: Andrew Viens

 

Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit CLO 2017-1, Limited, as a Lender By: Bain Capital Credit,
LP, as Collateral Manager

By:

 

/s/ Andrew Viens

 

Name: Andrew Viens

 

Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit CLO -2017-2, Limited, as a Lender By: Bain Capital Credit,
LP, as Collateral Manager

By:

 

/s/ Andrew Viens

 

Name: Andrew Viens

 

Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit CLO 2018-1, Limited, as a Lender By: Bain Capital Credit,
LP, as Portfolio Manager

By:

 

/s/ Andrew Viens

 

Name: Andrew Viens

 

Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit CLO 2018-2, Limited, as a

Lender

By: Bain Capital Credit, LP, as Portfolio Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BAIN CAPITAL CREDIT MANAGED ACCOUNT (BLANCO), L.P., as a Lender By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit Managed Account (PSERS),

L.P., as a Lender

By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit Rio Grande FMC, L.P., as a

Lender

By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BAIN CAPITAL HIGH INCOME PARTNERSHIP, L.P., as a Lender By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BAIN CAPITAL SENIOR LOAN FUND (SRI), L.P.,

as a Lender

By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BAIN CAPITAL SENIOR LOAN FUND, L.P., as a Lender By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Senior Loan Fund Public Limited Company, as a Lender By:   Bain
Capital Credit, LP, as Investment Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Baloise Senior Secured Loan Fund II, as a Lender By:   Bain Capital Credit, LP,
as Sub Investment Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Margaret Sang

  Name: Margaret Sang   Title: Vice President

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS LEVERAGED LOAN TRADING (Barclays Bank PLC), as a Lender By:  

/s/ Jacqueline Custodio

  Name: Jacqueline Custodio   Title: Authorized Signatory

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO III, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO IV, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO V-B, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO VI, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO VII, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO VIII, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO X, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO XI, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO XII, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Benefit Street Partners CLO XIV, Ltd., as a Lender By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title: Authorized Signer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Blue Cross and Blue Shield of Florida, Inc., as a

Lender

By: Guggenheim Partners Investment Management,

LLC as Manager

By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Blue Cross of California, as a Lender By: Bain Capital Credit,LP, as Investment
Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Brighthouse Funds Trust I - Brighthouse/Eaton

Vance Floating Rate Portfolio, as a Lender

By: Eaton Va nce Management as Investment

Sub-Advisor

By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Canoe Floating Rate Income Fund, as a Lender By:  

/s/ Krystle Walker

  Name: Krystle Walker   Title: Associate Director - Settlements

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Catamaran CLO 2013-1 Ltd., as a Lender By:   Trimaran Advisors, L.L.C. By:   /s/
Daniel Gilligan   Name: Daniel Gilligan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Catamaran CLO 2014-1 Ltd., as a Lender By:   Trimaran Advisors, L.L.C. By:   /s/
Daniel Gilligan   Name: Daniel Gilligan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Catamaran CLO 2014-2 Ltd., as a Lender By:   /s/ Daniel Gilligan   Name: Daniel
Gilligan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Catamaran CLO 2015-1 Ltd., as a Lender By:   /s/ Daniel Gilligan   Name: Daniel
Gilligan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Catamaran CLO 2016-1 LTD., as a Lender By:   /s/ Daniel Gilligan   Name: Daniel
Gilligan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Catamaran CLO 2018-1 Ltd., as a Lender By:   /s/ Daniel Gilligan   Name: Daniel
Gilligan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Catholic Health Initiatives Master Trust, as a Lender By: Bain Capital Credit,
LP, as Investment Adviser and Manager By:   /s/ Andrew Viens   Name: Andrew
Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Cedar Funding II CLO Ltd, as a Lender By:   /s/ Krystle Walker   Name: Krystle
Walker   Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Cedar Funding IV CLO, Ltd., as a Lender By:   /s/ Krystle Walker   Name: Krystle
Walker   Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Cedar Funding IX CLO, Ltd., as a Lender By: AEGON USA Investment Management,
LLC, as its Portfolio Manager By:   /s/ Krystle Walker   Name: Krystle Walker  
Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Cedar Funding V CLO, Ltd., as a Lender By: AEGON USA Investment Management, LLC,
as its Portfolio Manager By:   /s/ Krystle Walker  

Name: Krystle Walker

 

Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Cedar Funding VI CLO, Ltd., as a Lender By: AEGON USA Investment Management,
LLC, as its Portfolio Manager By:   /s/ Krystle Walker   Name: Krystle Walker  
Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Cedar Funding VII CLO, Ltd., as a Lender By: AEGON USA Investment Management,
LLC, as its Portfolio Manager By:   /s/ Krystle Walker   Name: Krystle Walker  
Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Cedar Funding VIII CLO, Ltd., as a Lender By: AEGON USA Investment Management,
LLC, as its Portfolio Manager By:   /s/ Krystle Walker   Name: Krystle Walker  
Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Central States, Southeast and Southwest Areas Health and Welfare Fund, as a
Le-nder, as a Lender By: Guggenheim Partners Investment Management, LLC as
Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Chevron Master Pension Trust, as a Lender By: Guggenheim Partners Investment
Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CHI Operating Investment Program L.P., as a Lender By: Bain Capital Credit, LP,
as Investment Adviser and Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Citi Loan Funding GCPH TRS LLC, as a Lender By: Citibank, N.A., By:  

/s/ Cynthia Gonzalvo

  Name: Cynthia Gonzalvo   Title: Associate Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Brian S. Broyles   Name: Brian S. Broyles
  Title: Attorney-In-Fact

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

City of New York Group Trust, as a Lender By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

City of New York Group Trust, as a Lender By:   The Comptroller of the City of
New York By: Guggenheim Partners Investment Management, LLC as Manager By:   /s/
Kaitlin Trinh   Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CLC LEVERAGED LOAN TRUST, as a Lender By: Oak Hill Advisors, L.P. as Investment
Manager By:   /s/ August, Glenn   Name: August, Glenn   Title: Authorized
Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Combustion Engineering 524 (g) Asbestos PI Trust, as a Lender By:   /s/ Krystle
Walker   Name: Krystle Walker   Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Community Insurance Company, as a Lender By: Bain Capital Credit, LP, as
Investment Manager By:   /s/ Andrew Viens   Name: Andrew Viens   Title:
Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CONTINENTAL CASUALTY COMPANY, as a Lender By:   /s/ Amy C. Adams   Name: Amy C.
Adams   Title: Senior Vice President and Treasurer

Approved by Law Dept.

By: MPL

Date: 12-18-18

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE LOAN FUNDING as a Lender, as a Lender By:   /s/ Robert Healey  
Name: Robert Healey   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Crown Point CLO 4 Ltd., as a Lender by Pretium Credit Management LLC as
Collateral Manager By:   /s/ John D’Angelo   Name: John D’Angelo   Title: Sr.
Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Crown Point CLO 5 Ltd., as a Lender By:   /s/ John D’Angelo   Name: John
D’Angelo   Title: Sr. Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CVC Credit Partners Global Yield Master, L.P., as a Lender By: Its Investment
Manager CVC Credit Partners, LLC By:   /s/ Gretchen Bergstresser   Name:
Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DaVinci Reinsurance Ltd., as a Lender By: Guggenheim Partners Investment
Management, LLC as Manager By:   /s/ Kaitlin Trinh   Name: Kaitlin Trinh  
Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Sub-Advisor to:

Destinations Core Fixed Income Fund, as a Lender

By:   /s/ Oi Jong Martel   Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH-, as a Lender By:   DB USA Core
Corporation By:  

/s/ Andrew MacDonald

  Name: Andrew MacDonald   Title: Assistant Vice President By:  

/s/ Hoi Yeun Chin

  Name: Hoi Yeun Chin   Title: Assistant Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Enhanced Commodity Strategy Fund, as a Lender By:   Deutsche Investment
Management Americas Inc. Investment Advisor By:  

/s/ Jeff Coles

  Name: Jeff Coles   Title: Assistant Vice President By:  

/s/ Mark Rigazio

  Name: Mark Rigazio   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Floating Rate Fund, as a Lender By:   Deutsche Investment Management
Americas Inc. Investment Advisor By:  

/s/ Jeff Coles

  Name: Jeff Coles   Title: Assistant Vice President By:  

/s/ Mark Rigazio

  Name: Mark Rigazio   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Investment Advisor to: DL Blue Diamond Fund, LLC, as a
Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Investment Advisor to: DoubleLine Core Fixed Income
Fund, as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Investment Advisor to: DoubleLine Flexible Income Fund,
as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Investment Advisor to: DoubleLine Floating Rate Fund,
as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Investment Advisor to: DoubleLine Shiller Enhanced
CAPE, as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Dunham Floating Rate Bond Fund, as a Lender By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eastspring Investments US Bank Loan Special Asset Mother Investm------ust [Loan
Claim], as a Lender By:   PPM America, Inc., as Delegated Manager By:  

/s/ Chris Kappas

  Name: Chris Kappas   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance CLO 2013-1 LTD., as a Lender By:   Eaton Vance Management Portfolio
Manager By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance CLO 2014-1R, Ltd., as a Lender By:   Eaton Vance Management As
Investment Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance CLO 2015-1 Ltd., as a Lender By:   Eaton Vance Management Portfolio
Manager By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance CLO 2018-1, Ltd., as a Lender By:   Eaton Vance Management Portfolio
Manager By:  

/s/ Michael Brottrof

  Name: Michael Brottrof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Floating Rate Portfolio, as a Lender By:   Boston Management and
Research as Investment Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Floating-Rate Income Plus Fund, as a Lender By:   Eaton Vance
Management as Investment Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Floating-Rate Income Trust, as a Lender By:   Eaton Vance Management
as Investment Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Institutional Senior Loan Fund, as a Lender By:   Eaton Vance
Management as Investment Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance International (Cayman Islands)

Floating-Rate Income Portfolio, as a Lender

By:   Eaton Vance Management as Investment Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Limited Duration Income Fund, as a Lender By:   Eaton Vance
Management as Investment Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Senior Floating-Rate Trust, as a Lender By: Eaton Vance Management
as Investment Advisor By:  

/s/ Michael Brotthof

Name:   Michael Brotthof Title:   Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Senior Income Trust, as a Lender By: Eaton Vance Management as
Investment Advisor By:  

/s/ Michael Brotthof

Name:   Michael Brotthof Title:   Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Short Duration Diversified Income Fund, as a Lender By: Eaton Vance
Management as Investment Advisor By:  

/s/ Michael Brotthof

Name:   Michael Brotthof Title:   Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance US Loan Fund 2016 a Series Trust of Global Cayman Investment Trust,
as a Lender By: Eaton Vance Management as Investment Advisor By:  

/s/ Michael Brotthof

Name:   Michael Brotthof Title:   Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance VT Floating-Rate Income Fund, as a Lender By: Eaton Vance Management
as Investment Advisor By:  

/s/ Michael Brotthof

Name:   Michael Brotthof Title:   Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Endurance Investment Holdings Ltd., as a Lender

By: Guggenheim Partners Investment Management,

LLC as Manager

By:  

/s/ Kaitlin Trinh

Name:   Kaitlin Trinh Title:   Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

FEDERAL INSURANCE COMPANY, as a Lender By: Ares Private Account Management I,
L.P., its Investment Manager By: Ares Private Account Management I GP, LLC, its
General Partner

By:  

/s/ Ben Kattan

Name:   Ben Kattan Title:   Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

FirstEnergy System Master Retirement Trust, as a Lender By: Bain Capital Credit,
LP, as Manager By:  

/s/ Andrew Viens

Name:   Andrew Viens Title:   Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Floating Rate Income Fund, a series of JohnHancock Funds II, as a Lender By:
BCSF Advisors, LP, its Subadviser By:  

/s/ Andrew Viens

Name:   Andrew Viens Title:   Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Floating Rate Loan Fund, a series of 525 Market Street Fund, LLC, as a Lender

By: Wells Capital Management, as Investment Advisor By:  

/s/ Brooklyn Larsen

Name:   Brooklyn Larsen Title:   Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

FS Energy and Power Fund, as a Lender

By: FS/EIG Advisor, LLC, its investment adviser By:  

/s/ Andrew Jam on

Name:   Andrew Jam on Title:   Authorized Person By:  

/s/ Eric Long

Name:   Eric Long Title:   Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Future Fund Board of Guardians, as a Lender By:
Bain Capital Credit, LP, as Investment Manager

By:  

/s/ Andrew Viens

Name:   Andrew Viens Title:   Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

FUTURE FUND BOARD OF GUARDIANS, as a Lender By: Ares Enhanced Loan Investment
Strategy Advisor IV, L.P., its investment manager By: Ares Enhanced Loan
Investment Strategy Advisor IV GP, LLC, its general partner By:  

/s/ Ben Kattan

Name:   Ben Kattan Title:   Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Future Fund Board of Guardians for and on behalf of Medical Research Future
Fund, as a Lender By: Bain Capital Credit, LP, as Investment Manager By:  

/s/ Andrew Viens

Name:   Andrew Viens Title:   Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

G.A.S. (Cayman) Limited, as trustee for Rainier (Loan Fund), a series trust of
the Multi Strategy Umbrella Fund Cayman, as a Lender By: Guggenheim Partners
Investment Management, LLC as Manager By:  

/s/ Trinh, Kaitlin

Name:   Trinh, Kaitlin Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GGH Leveraged Loan Fund, A Series Trust of MYL Global Investment Trust, as a
Lender By: Guggenheim Partners Investment Management, LLC as Investment Manager
By:  

/s/ Trinh, Kaitlin

Name:   Trinh, Kaitlin Title:   Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GGH US BL Ametrine Sub-Trust A Sub-Trust Of Guggenheim Amethyst Trust, as a
Lender By: Guggenheim Partners Investment Management, LLC as Investment Manager
By:  

/s/ Trinh, Kaitlin

Name:   Trinh, Kaitlin Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GoldenTree Loan Management US CLO 1, Ltd., as a Lender By: GoldenTree Loan
Management LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GoldenTree Loan Management US CLO 2, Ltd., as a Lender By: GoldenTree Loan
Management LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GoldenTree Loan Management US CLO 3, Ltd., as a Lender By: GoldenTree Loan
Management LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GoldenTree Loan Opportunities IX, Limited, as a
Lender

By:

  GoldenTree Asset Management, LP

By:

 

/s/ Karen Weber

  Name: Karen Weber   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GOLDENTREE LOAN OPPORTUNITIES X, LIMITED, as a Lender

By:

  GoldenTree Asset Management, LP

By:

 

/s/ Karen Weber

  Name: Karen Weber   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GOLDENTREE LOAN OPPORTUNITIES XI, LIMITED, as a Lender By:   GoldenTree Asset
Management, LP By:  

/s/ Karen Weber

  Name: Karen Weber   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GoldenTree Loan Opportunities XII, Limited, as a Lender By:   GoldenTree Asset
Management, LP By:  

/s/ Karen Weber

  Name: Karen Weber   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender By:  

/s/ Jamie Minieri

  Name: Jamie Minieri   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Government Employees Superannuation Board, as a Lender By:   Bain Capital
Credit, LP, as Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Griffin Institutional Access Credit Fund, as a Lender By:   BCSF Advisors, LP,
as Sub-Adviser By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Guggenheim Defensive Loan Fund, as a Lender By:   Guggenheim Partners Investment
Management,
LLC as Investment Manager By:  

/s/ Trinh, Kaitlin

  Name: Trinh, Kaitlin   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Guggenheim Energy & Income Fund, as a Lender

By:

  Guggenheim Partners Investment Management,
LLC as Sub-Advisor

By:

 

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Guggenheim Funds Trust - Guggenheim Macro Opportunities Fund, as a Lender

By:

  Guggenheim Partners Investment Management,
LLC

By:

 

/s/ Kaitlin Trinh

 

Name: Kaitlin Trinh

 

Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Guggenheim Funds Trust - Guggenheim Floating
Rate Strategies Fund, as a Lender By:   Guggenheim Partners Investment
Management,
LLC By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Guggenheim Private Debt Fund Note Issuer 2.0,
LLC, as a Lender By:   Guggenheim Partners Investment Management,
LLC as Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Guggenheim U.S. Loan Fund II, as a Lender

By:   Guggenheim Partners Investment Management,
LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Guggenheim Variable Funds Trust - Series F
(Floating Rate Strategies Series), as a Lender By:   Guggenheim Partners
Investment Management,
LLC as Investment Adviser By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Health Care Service Corporation, a Mutual Legal Reserve Company (D/B/A Blue
Cross Blue Shield of IL or Blue Cross Blue Shield of TX or Blue Cross Blue
Shield of NM or Blue Cross Blue Shield of OK or Blue Cross Blue Shield of MT),
as a Lender By:   Guggenheim Partners Investment Management,
LLC as Manager By:  

/s/ Trinh, Kaitlin

  Name: Trinh, Kaitlin   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Hempstead II CLO Ltd., as a Lender By:   Guggenheim Partners Investment
Management,
LLC as Collateral Manager By:  

/s/ Trinh, Kaitlin

  Name: Trinh, Kaitlin   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

High Yield Bond Fund, a series of 525 Market Street Fund, LLC, as a Lender By:  
Wells Capital Management, as Investment Advisor By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HMS-ORIX HOLDINGS I, LLC, as a Lender By:  

/s/ Bradley Wilson

  Name: Bradley Wilson   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

IAM National Pension Fund, as a Lender By:   Guggenheim Partners Investment
Management,
LLC as Adviser By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ICM Global Floating Rate Income Limited, as a
Lender By:   Investcorp Credit Management US LLC, as the US Investment Manager
By:  

/s/ David Nadeau

  Name: David Nadeau   Title: Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Jamestown CLO II Ltd., as a Lender By:   3i Debt Management US, LLC as Manager
By:  

/s/ David Nadeau

Name:   David Nadeau Title:   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Jamestown CLO IV Ltd., as a Lender By:   3i Debt Management U.S. LLC, as
Portfolio Manager By:  

/s/ David Nadeau

Name:   David Nadeau Title:   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Jamestown CLO IX Ltd., as a Lender By:   3i Debt Management U.S. LLC, as
Portfolio Manager By:  

/s/ David Nadeau

Name:   David Nadeau Title:   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Jamestown CLO V Ltd., as a Lender By:  

/s/ David Nadeau

Name:   David Nadeau Title:   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Jamestown CLO VII Ltd., as a Lender 3i Debt Management U.S. LLC, as Portfolio
Manager By:  

/s/ David Nadeau

Name:   David Nadeau Title:   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Jamestown CLO VIII Ltd., as a Lender By:   3i Debt Management U.S. LLC, as
Portfolio Manager By:  

/s/ David Nadeau

Name:   David Nadeau Title:   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Jamestown CLO VI-R Ltd., as a Lender By:   Investcorp Credit Management US LLC,
as Portfolio Manager By:  

/s/ David Nadeau

Name:   David Nadeau Title:   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Jamestown CLO X Ltd., as a Lender By:   3i Debt Management U.S. LLC, as
Portfolio Manager By:  

/s/ Nadeau, David

Name:   Nadeau, David Title:   Partner

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JAMESTOWN CLO XI LTD., as a Lender By:   Investcorp Credit Management US LLC, as
Investment Manager By:  

/s/ David Nadeau

Name:   David Nadeau Title:   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JHF II - U.S. High Yield Bond Fund, as a Lender By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Sub-Advisor to: JNL/DoubleLine Core Fixed Income Fund,
as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Sub-Advisor to: JNL/DoubleLine Shiller Enhanced CAPE
Fund,

as a Lender

By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Sub-Advisor to JNL/FPA + DoubleLine Flexible Allocation
Fund,

as a Lender

By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JNL/PPM America Floating Rate Income Fund, a series of the JNL Series Trust, as
a Lender By: PPM America, Inc., as sub-adviser By:  

/s/ Chris Kappas

  Name: Chris Kappas   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JNL/PPM America Long Short Credit Fund, a series of Jackson Variable Series
Trust, as a Lender By: PPM America, Inc. as Sub-Adviser By:  

/s/ Chris Kappas

  Name: Chris Kappas   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

KAISER FOUNDATION HOSPITALS, as a Lender BY: Ares Management LLC, as portfolio
manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Kaiser Foundation Hospitals, as a Lender By: Bain Capital Credit, LP, as
Investment Adviser and Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Kaiser Permanente Group Trust, as a Lender By: Bain Capital Credit, LP, as
Investment Adviser and Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

KAISER PERMANENTE GROUP TRUST, as a Lender By: Kaiser Foundation Health Plan,
Inc., as named fiduciary By: Ares Management LLC, as portfolio manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Lloyds Banking Group Pensions Trustees Limited as trustee of Lloyds Bank Pension
Scheme No. 1, as a Lender By: Ares Management Limited, its Investment Manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Lloyds Banking Group Pensions Trustees Limited as trustee of Lloyds Bank Pension
Scheme No. 2, as a Lender By: Ares Management Limited, its Investment Manager
By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Longfellow Place CLO, Ltd., as a Lender By:  

/s/ Scott D’Orsi

  Name: Scott D’Orsi   Title: Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Los Angeles County Employees Retirement Association, as a Lender By: Bain
Capital Credit, LP, as Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Investment Advisor to: Louisiana State Employees’
Retirement System, as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Lucent Technologies Inc. Master Pension Trust, as a Lender By: Alcatel-Lucent
Investment Management Corporation, as named fiduciary By: Ares Management LLC,
as manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GIM TRUST 2 - SENIOR SECURED LOAN FUND f.k.a SENIOR SECURED LOAN FUND THE
INITIAL SERIES TRUST OF GIM TRUST 2, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title: Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN GLOBAL BOND OPPORTUNITIES FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title: Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADVANCED SERIES TRUST - AST HIGH YIELD PORTFOLIO, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title: Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADVANCED SERIES TRUST - AST J.P. MORGAN GLOBAL THEMATIC PORTFOLIO, as a Lender
By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title: Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADVANCED SERIES TRUST - AST J.P. MORGAN STRATEGIC OPPORTUNITIES PORTFOLIO, as a
Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ANTARES MANAGING AGENCY LIMITED, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AON HEWITT COLLECTIVE INVESTMENT TRUST, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AON HEWITT INVESTMENT CONSULTING, INC., as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

COMMINGLED PENSION TRUST FUND (HIGH FLOATING RATE INCOME) OF JPMORGAN CHASE
BANK, N.A., as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

COMMINGLED PENSION TRUST FUND (HIGH YIELD) OF JPMORGAN CHASE BANK, N.A., as a
Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GIM INVESTMENT TRUST - US HIGH YIELD BOND AND LOAN FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GIM SPECIALIST INVESTMENT FUNDS -GIM MULTI SECTOR CREDIT FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A. AS TRUSTEE OF THE JPMORGAN CHASE RETIREMENT PLAN, as a
Lender

By:

 

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN DIVERSIFIED FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN FLEXIBLE CREDIT LONG SHORT FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN FLOATING RATE INCOME FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN GLOBAL ALLOCATION FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN HIGII YIELD FUND, as a Lender

By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN INCOME BUILDER FUND, as a Lender

By:

 

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN STRATEGIC INCOME OPPORTUNITIES FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title:   Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LOUISIANA STATE EMPLOYEES’

RETIREMENT SYSTEM, as a Lender

By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title: Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LVIP JPMORGAN HIGH YIELD FUND, as a Lender By:  

/s/ Chad Engelbert

  Name: Chad Engelbert   Title: Executive Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ORIX CORPORATE CAPITAL INC., as a Lender By:  

/s/ Bradley Willson

  Name: Bradley Willson   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ELM CLO 2014-1, LTD., as a Lender By:  

/s/ Bradley Willson

  Name: Bradley Willson   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MARINER CLO 2015-1, as a Lender By:  

/s/ Bradley Willson

  Name: Bradley Willson   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MARINER CLO 2016-3, LTD as a Lender, as a Lender By:  

/s/ Bradley Willson

  Name: Bradley Willson   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MARINER CLO 2017-4, LTD as a Lender, as a Lender By:  

/s/ Bradley Willson

  Name: Bradley Willson   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MARINER CLO 5 LTD, LTD., as a Lender By:  

/s/ Bradley Willson

  Name: Bradley Willson   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MARINER CLO 6, LTD., as a Lender By:  

/s/ Bradley Wilson

  Name: Bradley Wilson   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Massachusetts Fidelity Trust Company, as a Lender By:  

/s/ Krystle Walker

  Name: Krystle Walker   Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Mercer Field II CLO Ltd., as a Lender

By: Guggenheim Partners Investment Management,

LLC as Collateral Manager

By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY, as a Lender By:  

/s/ Steven R. Bruno

  Name: Steven R. Bruno   Title: Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY-SA 729, as a Lender By:  

/s/ Steven R. Bruno

  Name: Steven R. Bruno   Title: Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MetLife Syndicated Bank Loan Fund SCSp, as a Lender

By: MetLife Investment Advisors, LLC, Its

investment manager

By:  

/s/ Steven R. Bruno

  Name: Steven R. Bruno   Title: Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BRIGHTHOUSE LIFE INSURANCE COMPANY-

SA STRUCTURED ANNUITY (SA), as a Lender

By: MetLife Investment Advisors, LLC, its investment manager. By:  

/s/ Steven R. Bruno

  Name: Steven R. Bruno   Title: Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Mt. Whitney Securities, L.L.C., as a Lender By: Deutsche Investment Management
Americas Inc. As Manager By:  

/s/ Jeff Coles

  Name: Jeff Coles   Title: Assistant Vice President By:  

/s/ Mark Rigazio

  Name: Mark Rigazio   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Mt. Whitney Securities, LLC, as a Lender By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Newfleet CLO 2016-1, Ltd., as a Lender By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Newfleet Multi-Sector Income ETF, as a Lender By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

NewMark Capital Funding 2014-2 CLO Ltd. By Pretium, as a Lender By:  

/s/ John D’Angelo

  Name: John D’Angelo   Title: Sr. Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Nomura Global Manager Select - Bank Loan Fund, as a Lender By: Deutsche
Investment Management Americas Inc., its Investment Sub-Advisor By:  

/s/ Jeff Coles

  Name: Jeff Coles   Title: Assistant Vice President By:  

/s/ Mark Rigazio

  Name: Mark Rigazio   Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

NZCG Funding Ltd, as a Lender By: Guggenheim Partners Investment Management, LLC
as Collateral Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

OPPENHEIMER SENIOR FLOATING RATE FUND, as a Lender

By:  

/s/ Damien Torkelson

  Name: Damien Torkelson   Title: Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

OPPENHEIMER SENIOR FLOATING RATE PLUS FUND, as a Lender

By:  

/s/ Damien Torkelson

  Name: Damien Torkelson   Title: Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

OPPENHEIMER FUNDAMENTAL ALTERNATIVES FUND, as a Lender

By:  

/s/ Damien Torkelson

  Name: Damien Torkelson   Title: Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

OPPENHEIMER MASTER LOAN FUND, LLC, as a Lender

By:  

/s/ Damien Torkelson

  Name: Damien Torkelson   Title: Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Pacific Select Fund Floating Rate Loan Portfolio, as a Lender By: Eaton Vance
Management as Investment Sub-Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Collateral Manager to: Parallel 2015-1, Ltd., as a
Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Collateral Manager to: Parallel 2017-1, Ltd., as a
Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Collateral Manager to: Parallel 2018-1, Ltd., as a
Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PensionDanmark Pensionsforsikringsaktieselskab, as a Lender By: Guggenheim
Partners Investment Management, LLC as Investment Manager

By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PPM Long Short Credit Fund, a series of the PPM Funds as a Lender, as a Lender
By: PPM America, Inc., as agent and investment adviser on behalf of the Fund

By:  

/s/ Christopher Kappas

  Name: Christopher Kappas   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PPM Floating Rate Income Fund, a series of the PPM Funds, as a Lender By: PPM
America, Inc., as agent and investment adviser on behalf of the Fund

By:  

/s/ Christopher Kappas

  Name: Christopher Kappas   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PPM Strategic Income Fund, as a Lender By: PPM America, Inc.,as agent and
investment adviser on behalf of the Fund

By:  

/s/ Christopher Kappas

  Name: Christopher Kappas   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Race Point IX CLO, Limited, as a Lender By: Bain Capital Credit, LP, as
Portfolio Manager

By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Race Point VIII CLO, Limited, as a Lender By: Bain Capital Credit, LP, as
Portfolio Manager

By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Race Point X CLO, Limited, as a Lender By: Bain Capital Credit, LP, as Portfolio
Manager

By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Sub-Advisor to: Renaissance Flexible Yield Fund, as a
Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Renaissance Floating Rate Income Fund, as a Lender By: Ares Capital Management
II LLC, as Portfolio Sub-Advisor

By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Renaissance Investment Holdings Ltd., as a Lender By: Guggenheim Partners
Investment Management, LLC as Manager

By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Sub-Advisor to: Renaissance Multi-Sector Fixed Income
Private Pool, as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Retail Employees Superannuation Trust, as a Lender By: Bain Capital Credit, LP,
as Investment Adviser and Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Rockford Tower CLO 2017-1, Ltd, as a Lender By: King Street Capital Management,
L.P., Its Authorized Signatory By:  

/s/ Howard Baum

  Name: Howard Baum   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Rockford Tower CLO 2017-2, Ltd., as a Lender By: King Street Capital Management,
L.P., Its Authorized Signatory By:  

/s/ Howard Baum

  Name: Howard Baum   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Rockford Tower CLO 2017-3, Ltd., as a Lender By: Rockford Tower Capital
Management, L.L.C., Its Collateral Manager By:  

/s/ Howard Baum

  Name: Howard Baum   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Rockford Tower CLO 2018-1, Ltd., as a Lender By: Rockford Tower Capital
Management, L.L.C., Its Collateral Manager By:  

/s/ Howard Baum

  Name: Howard Baum   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Rockford Tower CLO 2018-2, Ltd., as a Lender By: Rockford Tower Capital
Management, L.L.C., Its Collateral Manager By:  

/s/ Howard Baum

  Name: Howard Baum   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Salmagundi II, Ltd, as a Lender By:  

/s/ Will Farr

  Name: Will Farr   Title: Senior Research Analyst

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

San Francisco City and County Employees Retirement System, as a Lender By: Bain
Capital Credit, LP, as Investment Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit Managed Account (FSS), L.P., as a Lender By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Saranac CLO III Limited, as a Lender By: Canaras Capital Management, LLC As
Sub-Investment Adviser By:  

/s/ Richard Vratanina

  Name: Richard Vratanina   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SARANAC CLO V LIMITED, as a Lender By: Canaras Capital Management, LLC As
Sub-Investment Adviser By:  

/s/ Richard Vratanina

  Name: Richard Vratanina   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Saranac CLO VI Limited, as a Lender By: Canaras Capital Management LLC as
Service Provider By:  

/s/ Richard Vratanina

  Name: Richard Vratanina   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Saranac CLO VII Limited, as a Lender By: Canaras Capital Management LLC As
Service Provider By:  

/s/ Richard Vratanina

  Name: Richard Vratanina   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sears Holdings Pension Trust, as a Lender By: Bain Capital Credit, LP, as
Investment Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SEI GLOBAL MASTER FUND PLC - THE SEI HIGH YIELD FIXED INCOME FUND, as a Lender
By: ARES MANAGEMENT LLC, AS PORTFOLIO MANAGER By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SEI Institutional Investments Trust - High Yield Bond Fund, as a Lender By: Ares
Management LLC, as Sub-Adviser By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SEI INSTITUTIONAL INVESTMENTS TRUST - OPPORTUNISTIC INCOME FUND, as a Lender By:
ARES MANAGEMENT LLC, AS SUB-ADVISOR By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SEI INSTITUTIONAL MANAGED TRUST

- ENHANCED INCOME FUND, as a Lender

By: ARES MANAGEMENT LLC, AS SUB-ADVISER By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SEI INSTITUTIONAL MANAGED TRUST - HIGH YIELD BOND FUND, as a Lender By: ARES
MANAGEMENT LLC, AS SUB-ADVISER By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Senior Debt Portfolio, as a Lender By: Boston Management and Research as
Investment Advisor By:  

/s/ Michael Brotthof

  Name: Michael Brotthof   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Seven Sticks CLO Ltd., as a Lender By: Guggenheim Partners Investment
Management, LLC, as Collateral Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title: Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO IX, Ltd., as a Lender By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO V-R, Ltd., as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO VI, Ltd., as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO VII, Ltd., as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO VIII, Ltd., as a Lender By: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO X, Ltd., as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO XI, Ltd., as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO XII, Ltd., as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO XIV, Ltd., as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO XV, Ltd, as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SOUND POINT CLO XVI, LTD., as a Lender By: Sound Point Capital Management, LP as
Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO XVII, Ltd., as a Lender By: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sound Point CLO XVIII, Ltd., as a Lender By: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

  Name: Alvin Mai   Title: Operations Associate

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Steele Creek CLO 2014-1R, LTD, as a Lender

By:  

/s/ Will Farr

  Name: Will Farr   Title: Senior Research Analyst

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Steele Creek CLO 2015-1, LTD., as a Lender By:  

/s/ Will Farr

  Name: Will Farr   Title: Senior Research Analyst

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Steele Creek CLO 2016-1, Ltd., as a Lender By:  

/s/ Will Farr

  Name: Will Farr   Title: Senior Research Analyst

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Steele Creek CLO 2017-1, LTD, as a Lender By:  

/s/ Will Farr

  Name: Will Farr   Title: Senior Research Analyst

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Steele Creek CLO 2018-1, Ltd., as a Lender By:  

/s/ Will Farr

  Name: Will Farr   Title: Senior Research Analyst

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Steele Creek CLO 2018-2, Ltd., as a Lender By:  

/s/ Will Farr

  Name: Will Farr   Title: Senior Research Analyst

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

[STICHTING BEDRIJFSTAKPENSIOENFONDS VOOR HET BEROEPSVERVOER OVER DE WEG], as a
Lender

By:  

/s/ Hume Najdawi

  Name: Hume Najdawi   Title: Logan Circle Partners, L.P.

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Stichting Pensioenfonds Hoogovens, as a Lender By: Ares Capital Management III
LLC, its Asset Manager

By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Sunsuper Pooled Superannuation Trust, as a Lender By: Bain Capital Credit, LP,
as Manager

By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SUPERANNUATION FUNDS MANAGEMENT CORPORATION OF SOUTH AUSTRALIA, as a Lender By:
ARES HIGH YIELD STRATEGIES FUND IV MANAGEMENT, L.P., ITS INVESTMENT MANAGER By:
ARES HIGH YIELD STRATEGIES FUND IV GP, LLC, ITS GENERAL PARTNER By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Suzuka INKA, as a Lender By: Bain Capital Credit, LP, as Fund Manager By:  

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Swiss Capital Pro Loan V plc, as a Lender By:  

/s/ Gretchen Bergstresser

  Name: Gretchen Bergstresser   Title: Senior Portfolio Manager

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Teachers Insurance and Annuity Association of America, as a Lender By:  

/s/ Anders Persson

  Name: Anders Persson   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TELOS CLO 2013-3, Ltd., as a Lender By: Telos Asset Management, LLC By:  

/s/ Jonathan Tepper

  Name: Jonathan Tepper   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TELOS CLO 2013-4, Ltd., as a Lender By: Telos Asset Management, LLC By:  

/s/ Jonathan Tepper

  Name: Jonathan Tepper   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TELOS CLO 2014-5, Ltd., as a Lender BY: Telos Asset Management, LLC By:  

/s/ Jonathan Tepper

  Name: Jonathan Tepper   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TELOS CLO 2014-6, Ltd, as a Lender By:  

/s/ Jonathan Tepper

  Name: Jonathan Tepper   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Telos COF I, LLC, as a Lender By: Telos Asset Management LLC as Servicer By:  

/s/ Jonathan Tepper

  Name: Jonathan Tepper   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

The Hartford Floating Rate Fund, as a Lender By: Wellington Management Company,
LLP as its Investment Adviser By:  

/s/ Donna Sirianni

  Name: Donna Sirianni   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

The Hartford Floating Rate High Income Fund, as a Lender By: Wellington
Management Company, LLP as its Investment Adviser By:  

/s/ Donna Sirianni

  Name: Donna Sirianni   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

The Hartford Strategic Income Fund, as a Lender By: Wellington Management
Company, LLP as its Investment Adviser By:  

/s/ Donna Sirianni

  Name: Donna Sirianni   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RBS Pension Trustee Limited as Trustee to The Royal Bank of Scotland Group
Pension Fund, as a Lender By: Bain Capital Credit, LP, as Investment Manager By:
 

/s/ Andrew Viens

  Name: Andrew Viens   Title: Executive Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL Credit Wind River 2012-1 CLO Ltd., as a Lender By: THL Credit Senior Loan
Strategies LLC, as Investment Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL CREDIT WIND RIVER 2013-1 CLO LTD., as a Lender By: THL Credit Senior Loan
Strategies LLC, as Investment Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL Credit Wind River 2013-2 CLO Ltd., as a Lender By THL Credit Advisors LLC,
as Investment Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL Credit Wind River 2016-2 CLO Ltd., as a Lender By THL Credit Advisors LLC,
its Warehouse Collateral Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL Credit Wind River 2017-1 CLO Ltd., as a Lender By THL Credit Advisors LLC,
its Warehouse Collateral Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL Credit Wind River 2017-2 CLO Ltd., as a Lender By THL Credit Advisors LLC,
its Asset Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL Credit Wind River 2017-3 CLO Ltd., as a Lender By THL Credit Advisors LLC,
its Warehouse Collateral Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL CREDIT WIND RIVER 2017-4 CLO LTD, as a Lender By THL Credit Advisors LLC, as
Warehouse Collateral Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL Credit Wind River 2018-1 CLO Ltd., as a Lender By: THL Credit Advisors LLC,
as Warehouse Collateral Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

THL Credit Wind River 2018-2 CLO Ltd., as a Lender By THL Credit Advisors LLC,
its Collateral Manager By:  

/s/ James R. Fellows

  Name: James R. Fellows   Title: Managing Director/Co-Head Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TIAA CLO II LTD, as a Lender By:  

/s/ Anders Persson

  Name: Anders Persson   Title:

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Teachers Advisors, LLC on behalf of TIAA CLO III Ltd, as a Lender By:  

/s/ Anders Persson

  Name: Anders Persson   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TIAA Global Public Investments, LLC - Series Loan, as a Lender By:  

/s/ Anders Persson

  Name: Anders Persson   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Teachers Advisors, Inc., on behalf of TIAA-CREF Bond Fund, as a Lender By:  

/s/ Anders Persson

  Name: Anders Persson   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Teachers Advisors, Inc., on behalf of TIAA-CREF Bond Plus Fund, as a Lender By:
 

/s/ Anders Persson

  Name: Anders Persson   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Touchstone Strategic Trust - Touchstone Credit Opportunities Fund, as a Lender
By : Ares Capital Management II LLC, as its Sub-Advisor By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Transamerica Corporation Master Pension Trust, as a Lender By: AEGON USA, as its
Investment Advisor By:  

/s/ Krystle Walker

  Name: Krystle Walker  

Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Transamerica Floating Rate, as a Lender By:  

/s/ Krystle Walker

  Name: Krystle Walker   Title: Associate Director - Settlements

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Transamerica Life Insurance Company, as a Lender By: AEGON USA, as its
Investment Advisor By:  

/s/ Noah Robinson

  Name: Noah Robinson   Title: Trade Adminstrator

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Investment Advisor to: Trustees of the Estate of
Bernice Pauahi Bishop dba Kamehameha Schools, as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

U.S. High Yield Bond Fund, as a Lender By: Ares Management LLC, as its Portfolio
Manager By:  

/s/ Ben Kattan

  Name: Ben Kattan   Title: Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Vibrant CLO III, Ltd., as a Lender BY: DFG Investment Advisers, Inc. By:  

/s/ Timothy Milton

  Name: Timothy Milton   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Vibrant CLO IV, Ltd., as a Lender By: DFG Investment Advisers, Inc., as
Collateral Manager By:  

/s/ Timothy Milton

  Name: Timothy Milton   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Vibrant CLO V, Ltd., as a Lender By: DFG Investment Advisers, Inc., as
Collateral Manager By:  

/s/ Timothy Milton

  Name: Timothy Milton   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Vibrant CLO VI, Ltd., as a Lender By: Vibrant Credit Partners LLC, as Portfolio
Manager By:  

/s/ Timothy Milton

  Name: Timothy Milton   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Vibrant CLO VII, Ltd., as a Lender By: Vibrant Credit Partners, LLC as Portfolio
Manager By:  

/s/ Timothy Milton

  Name: Timothy Milton   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Vibrant CLO VIII, Ltd., as a Lender By: Vibrant Credit Partners, LLC as
Portfolio Manager By:  

/s/ Timothy Milton

  Name: Timothy Milton   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Virtus Newfleet Dynamic Credit ETF, as a Lender By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Virtus Newfleet Senior Floating Rate Fund, as a Lender By:  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Wellington Multi-Sector Credit Fund, as a Lender By: Wellington Management
Company, LLP as its Investment Adviser By:  

/s/ Donna Sirianni

  Name: Donna Sirianni   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Wellington Trust Company, National Association Multiple Collective Investment
Funds Trust II Multi- Sector Credit II Portfolio, as a Lender By: Wellington
Management Company LLP as its Investment Advisor By:  

/s/ Donna Sirianni

  Name: Donna Sirianni   Title: Vice President

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo & Company Master Pension Trust, as a Lender By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Income Opportunities Fund, as a Lender By: Wells Capital Management,
as Investment Advisor By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Multi-Sector Income Fund, as a Lender by: Wells Capital Management,
as Investment Advisor By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Utilities and High Income Fund, as a Lender By: Wells Capital
Management, as Investment Advisor By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ David Josepho

  Name: David Josepho   Title: Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Global Dividend Opportunity Fund, as a Lender By:  

/s/ Brooklyn Larsen

  Name: Brooklyn Larsen   Title: Trading Operations Specialist

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

The Western and Southern Life Assurance Company, as a Lender By:  

/s/ Bernie M. Casey

  Name: Bernie M. Casey   Title:   AVP & Senior Credit Analyst

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

DoubleLine Capital LP as Sub-Advisor to: Wilshire Mutual Funds, Inc. - Wilshire
Income Opportunities Fund, as a Lender By:  

/s/ Oi Jong Martel

  Name: Oi Jong Martel   Title:   Authorized Signatory

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO II, Limited, as a Lender By Zais Leveraged Loan Master Manager, LLC its
collateral manager By: Zais Group, LLC, its sole member By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO 2, Limited, as a Lender ZAIS CLO 2, Limited By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO 3, Limited, as a Lender ZAIS CLO 3, Limited By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO 5, Limited, as a Lender By Zais Leveraged Loan Master Manager, LLC its
collateral manager By: Zais Group, LLC, its sole member By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO 6, Limited, as a Lender By Zais Leveraged Loan Master Manager, LLC its
collateral manager By: Zais Group, LLC, its sole member By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO 7, Limited, as a Lender By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO 8, Limited, as a Lender By Zais Leveraged Loan Master Manager, LLC its
collateral manager By: Zais Group, LLC, its sole member By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO 9, Limited, as a Lender By Zais Leveraged Loan Master Manager, LLC its
collateral manager By: Zais Group, LLC, its sole member By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZAIS CLO 1, Limited, as a Lender ZAIS CLO 1, Limited By:  

/s/ Vincent Ingato

  Name: Vincent Ingato   Title:   Managing Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Ziggurat CLO Ltd., as a Lender By: Guggenheim Partners Investment Management,
LLC as Asset Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title:   Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ZILUX FCP-SIF - Zilux Senior Loans Global, as a Lender By: Guggenheim Partners
Investment Management, LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title:   Authorized Person

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY-SA 728, as a Lender By:  

/s/ Steven R. Bruno

  Name: Steven R. Bruno   Title:   Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Brighthouse Life Insurance Company, by MetLife Investment Advisors, LLC, its
investment manager., as a Lender By:  

/s/ Steven R Bruno

  Name: Steven R Bruno   Title:   Director

 

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Agreed and acknowledged:

 

ULTRA RESOURCES, INC., as Borrower By:   /s/ David W. Honeyfield   Name: David
W. Honeyfield   Title: Senior Vice President and Chief Financial Officer

[Ultra Resources - Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO FIRST AMENDMENT



--------------------------------------------------------------------------------

 

 

SENIOR SECURED TERM LOAN AGREEMENT

dated as of April 12, 2017,

among

ULTRA PETROLEUM CORP.

and

UP ENERGY CORPORATION,

as Parent Guarantor,

ULTRA RESOURCES, INC.,

as Borrower,

BARCLAYS BANK PLC,

as Administrative Agent,

and

The Lenders and Other Parties Party Hereto

 

 

GOLDMAN SACHS BANK USA,

as Syndication Agent,

BANK OF MONTREAL,

as Documentation Agent

and

BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and

BMO CAPITAL MARKETS CORP.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01  

Terms Defined Above

     1   Section 1.02  

Certain Defined Terms

     1   Section 1.03  

Types of Loans and Borrowings

     3641   Section 1.04  

Terms Generally; Rules of Construction

     3641   Section 1.05  

Accounting Terms and Determinations; GAAP

     3741   ARTICLE II

 

THE CREDITS

 

Section 2.01  

Commitments

     3742   Section 2.02  

Loans and Borrowings

     3742   Section 2.03  

Requests for Borrowings

     3843   Section 2.04  

Interest Elections

     3943   Section 2.05  

Funding of Borrowings

     4044   Section 2.06  

Increase of Commitments

     45  

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01  

Repayment of Loans

     47   Section 3.02  

Interest

     4247   Section 3.03  

Alternate Rate of Interest

     4348   Section 3.04  

Prepayments

     49   Section 3.05  

Fees

     50   ARTICLE IV

 

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     4550   Section 4.02  

Presumption of Payment by the Borrower

     51   Section 4.03  

Deductions by the Administrative Agent

     4651   Section 4.04  

Collection of Proceeds of Production

     4652   ARTICLE V

 

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01  

Increased Costs

     52   Section 5.02  

Break Funding Payments

     53   Section 5.03  

Taxes

     4853   Section 5.04  

Mitigation Obligations; Designation of Different Lending Office

     5157   Section 5.05  

Replacement of Lenders

     57   Section 5.06  

Illegality

     57   ARTICLE VI

 

CONDITIONS PRECEDENT

 

Section 6.01  

Effective Date

     5258   ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

 

i



--------------------------------------------------------------------------------

Section 7.01  

Organization; Powers

     60   Section 7.02  

Authority; Enforceability

     60   Section 7.03  

Approvals; No Conflicts

     61   Section 7.04  

Financial Condition; No Material Adverse Change

     61   Section 7.05  

Litigation

     5661   Section 7.06  

Environmental Matters

     62   Section 7.07  

Compliance with the Laws and Agreements; No Defaults

     63   Section 7.08  

Investment Company Act

     63   Section 7.09  

Taxes

     63   Section 7.10  

ERISA

     63   Section 7.11  

Disclosure; No Material Misstatements

     64   Section 7.12  

Insurance

     64   Section 7.13  

Restriction on Liens

     65   Section 7.14  

Subsidiaries

     65   Section 7.15  

Location of Business and Offices

     65   Section 7.16  

Properties; Titles, Etc

     65   Section 7.17  

Maintenance of Properties

     66   Section 7.18  

Gas Imbalances, Prepayments

     66   Section 7.19  

Marketing of Production

     66   Section 7.20  

Swap Agreements and Qualified ECP Counterparty

     67   Section 7.21  

Use of Loans

     67   Section 7.22  

Solvency

     67   Section 7.23  

Anti-Corruption Laws and Sanctions

     67   Section 7.24  

EEA Financial Institutions

     68   Section 7.25  

Senior Debt Status

     68   Section 7.26  

Security Instruments

     68   Section 7.27  

PATRIOT Act

     68   ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Section 8.01  

Financial Statements; Other Information

     68   Section 8.02  

Notices of Material Events

     71   Section 8.03  

Existence; Conduct of Business

     6772   Section 8.04  

Payment of Obligations

     72   Section 8.05  

Performance of Obligations under Loan Documents

     72   Section 8.06  

Operation and Maintenance of Properties

     72   Section 8.07  

Insurance

     73   Section 8.08  

Books and Records; Inspection Rights

     73   Section 8.09  

Compliance with Laws

     73   Section 8.10  

Environmental Matters

     74   Section 8.11  

Further Assurances

     74   Section 8.12  

Reserve Reports

     7075   Section 8.13  

Title Information

     7176   Section 8.14  

Additional Collateral; Additional Guarantors

     7176   Section 8.15  

Unrestricted SubsidiariesParent Entities.

     77   Section 8.16  

Commodity Exchange Act Keepwell Provisions

     77   Section 8.17  

ERISA Compliance

     7378   Section 8.18  

Deposit Accounts; Commodities Accounts and Securities Accounts

     78   Section 8.19  

Maintenance of Ratings

     78   Section 8.20  

Post-Effective Date Deliverables

     78  

 

ii



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

 

Section 9.01  

Intentionally Omitted

     7479   Section 9.02  

Debt

     7479   Section 9.03  

Liens

     81   Section 9.04  

Limitation on Restricted Payments

     81   Section 9.05  

[Reserved]

     86   Section 9.06  

Nature of Business; International Operations

     86   Section 9.07  

[Reserved]

     7986   Section 9.08  

ERISA Compliance

     86   Section 9.09  

Sale or Discount of Notes or Receivables

     86   Section 9.10  

Mergers, Etc

     87   Section 9.11  

Sale of Properties and Liquidation of Swap Agreements

     87   Section 9.12  

Transactions with Affiliates

     88   Section 9.13  

Subsidiaries

     89   Section 9.14  

Negative Pledge Agreements; Subsidiary Dividend Restrictions

     8289   Section 9.15  

Designation and Conversion of Restricted and Unrestricted Subsidiaries[Reserved]

     89   Section 9.16  

Non-Qualified ECP Counterparties

     90   Section 9.17  

Amendments to SeniorModifications to Debt Documents

     90   Section 9.18  

Swap Agreements

     91   ARTICLE X

 

EVENTS OF DEFAULT; REMEDIES

 

Section 10.01  

Events of Default

     92   Section 10.02  

Remedies

     94   ARTICLE XI

 

THE AGENTS

 

Section 11.01  

Appointment; Powers

     94   Section 11.02  

Duties and Obligations of Administrative Agent

     95   Section 11.03  

Action by Administrative Agent

     95   Section 11.04  

Reliance by Administrative Agent

     96   Section 11.05  

Sub-agents

     96   Section 11.06  

Resignation or Removal of Administrative Agent

     96   Section 11.07  

Agents as Lenders

     97   Section 11.08  

No Reliance

     97   Section 11.09  

Administrative Agent May File Proofs of Claim

     98   Section 11.10  

Authority of Administrative Agent to Release Collateral and Liens

     98   Section 11.11  

The Arrangers, the Syndication Agent and the Documentation Agent

     99   ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01  

Notices

     99   Section 12.02  

Waivers; Amendments

     100   Section 12.03  

Expenses, Indemnity; Damage Waiver

     101   Section 12.04  

Successors and Assigns; No Third Party Beneficiaries

     103   Section 12.05  

Survival; Revival; Reinstatement

     107   Section 12.06  

Counterparts; Integration; Effectiveness

     108   Section 12.07  

Severability

     108   Section 12.08  

Right of Setoff

     108  

 

iii



--------------------------------------------------------------------------------

Section 12.09  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     109   Section 12.10  

Headings

     110   Section 12.11  

Confidentiality

     110   Section 12.12  

Interest Rate Limitation

     104111   Section 12.13  

EXCULPATION PROVISIONS

     111   Section 12.14  

[Reserved]

     105112   Section 12.15  

[Reserved]

     105112   Section 12.16  

[Reserved]

     105112   Section 12.17  

USA Patriot Act Notice

     105112   Section 12.18  

No Advisory or Fiduciary Responsibility

     112   Section 12.19  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     112   Annexes, Exhibits and Schedules    Annex I  

Commitments

   Exhibit A  

Form of Note

   Exhibit B  

Form of Borrowing Request

   Exhibit C  

Form of Interest Election Request

   Exhibit D  

Form of Compliance Certificate

   Exhibit E  

Security Instruments as of the Effective Date

   Exhibit F  

Form of Assignment and Assumption

   Exhibit G-1  

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

   Exhibit G-2  

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

   Exhibit G-3  

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

   Exhibit G-4  

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

   Exhibit H  

Form of Commitment Increase CertificateSecond Lien Intercreditor Agreement

   Exhibit I  

Form of Additional Lender CertificateThird Lien Intercreditor Agreement

   Exhibit J  

Form of Second Lien Indenture

   Schedule 7.04(c)  

Financial Condition; No Material Adverse Change

   Schedule 7.05  

Litigation

   Schedule 7.06  

Environmental Matters

   Schedule 7.14  

Subsidiaries and Unrestricted Subsidiaries

   Schedule 7.18  

Gas Imbalances; Take or Pay; Other Prepayments

   Schedule 7.19  

Marketing Agreements

   Schedule 7.20  

Swap Agreements

   Schedule 9.02  

Debt

   Schedule 9.05  

Investments

   Schedule 12.01  

Notices

  

 

iv



--------------------------------------------------------------------------------

THIS SENIOR SECURED TERM LOAN AGREEMENT dated as of April 12, 2017, is among
ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”); ULTRA PETROLEUM
CORP., a corporation organized under the laws of the Yukon Territory of Canada
(“Ultra Petroleum”); UP ENERGY CORPORATION, a Delaware corporation (“UP Energy”
and, together with Ultra Petroleum, collectively the “Parent Guarantor”); each
of the Lenders from time to time party hereto; and BARCLAYS BANK PLC, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

RECITALS

A. On April 29, 2016, Parent Guarantor and the Borrower and certain of their
respective Subsidiaries filed voluntary petitions with the United States
Bankruptcy Court for the Southern District of Texas, Houston Division,
initiating cases under Chapter 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”), consolidated administratively under Case No. 16-32202 (the
“Chapter 11 Cases”);

B. The Debtors filed the Plan of Reorganization (as defined herein) with the
Bankruptcy Court on March 14, 2017 (the “Plan of Reorganization”) and on
March 14, 2017 the Bankruptcy Court entered the Confirmation Order confirming
the Plan of Reorganization, which Confirmation Order inter alia authorized and
approved the Debtor’s entry into and performance under this Agreement;

C. The Borrower has requested that the Lenders provide certain term loans to and
extensions of credit on behalf of the Borrower; and

D. The Lenders have indicated their willingness to lend subject to the terms and
conditions of this Agreement;

E. NOW, THEREFORE, in consideration of the foregoing recitals, of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“2022 Notes” means the senior notes due 2022 issued by the Borrower on the
Effective Date and outstanding on the Initial Exchange Date in an aggregate
principal amount equal to $195,035,000, after giving effect to the Permitted
Notes Exchange on the Initial Exchange Date.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Collateral Agent, which grants the Collateral
Agent “control” as defined in the Uniform Commercial Code in effect in the
applicable jurisdiction over any Deposit Account, Securities Account or
Commodities Account maintained by any Credit Party, in each case, among the
Collateral Agent, the applicable Credit Party and the applicable financial
institution at which such Deposit Account, Securities Account or Commodities
Account is maintained.



--------------------------------------------------------------------------------

“ACNTA” means (without duplication), as of the date of determination, the
remainder of:

(a) the sum of:

(i) discounted future net revenues from proved oil and gas reserves of the
Parent Guarantor, the Borrower and any Restricted Subsidiaries calculated in
accordance with SEC guidelines (but utilizing prices and costs calculated in
accordance with SEC guidelines as if the end of the most recent fiscal quarter
preceding the date of determination for which such information is available to
the Borrower were year-end and giving effect to applicable Commodity Agreements
in place as of the date of determination (whether positive or negative)) before
any state or federal income taxes, as estimated in a reserve report prepared as
of the end of the Borrower’s most recently completed fiscal year for which
audited financial statements are available, as increased by, as of the date of
determination, the estimated discounted future net revenues from

(A) estimated proved oil and gas reserves acquired since such year end, which
reserves were not reflected in such year-end reserve report, and

(B) estimated proved oil and gas reserves attributable to extensions,
discoveries and other additions and upward revisions of estimates of proved oil
and gas reserves since such year-end due to exploration, development or
exploitation, production or other activities, which would, in accordance with
standard industry practice, cause such revisions (including the impact to proved
oil and gas reserves and future net revenues from estimated development costs
incurred and the accretion of discount since such year-end), and decreased by,
as of the date of determination, the estimated discounted future net revenues
from

(C) estimated proved oil and gas reserves produced or disposed of since such
year end to the extent such estimated discounted future net revenues were
included in such year-end reserve report or such estimated reserves under
clauses (A) or (B) above, and

(D) estimated proved oil and gas reserves attributable to downward revisions of
estimates of proved oil and gas reserves since such year-end due to changes in
geological conditions or other factors which would, in accordance with standard
industry practice, cause such revisions,

in the case of clauses (A) through (D) calculated on a pre-tax basis
substantially in accordance with SEC guidelines (but utilizing prices and costs
calculated in accordance with SEC guidelines as if the end of the most recent
fiscal quarter preceding the date of determination for which such information is
available were year-end and giving effect to applicable Commodity Agreements in
place as of the date of determination (whether positive or negative)); provided,
however, that in the case of each of the determinations made pursuant to clauses
(A) through (D), such increases and decreases shall be as estimated by the
Borrower’s petroleum engineers;

(ii) the capitalized costs that are attributable to oil and gas properties of
the Parent Guarantor and its Restricted Subsidiaries to which no proved oil and
gas reserves are attributable, based on the Parent Guarantor’s books and records
as of a date no earlier than the date of the Parent Guarantor’s latest available
annual or quarterly financial statements;

 

2



--------------------------------------------------------------------------------

(iii) the Net Working Capital of the Parent Guarantor, the Borrower and any
Restricted Subsidiaries on a date no earlier than the date of the Borrower’s
latest annual or quarterly financial statements; and

(iv) the greater of

(A) the net book value of other tangible assets of the Parent Guarantor, the
Borrower and any Restricted Subsidiaries, as of a date no earlier than the date
of the Borrower’s latest annual or quarterly financial statements, and

(B) the appraised value, as estimated by independent appraisers, of other
tangible assets of the Parent Guarantor, the Borrower and any Restricted
Subsidiaries, as of a date no earlier than the date of the Borrower’s latest
audited financial statements; provided, that, if no such appraisal has been
performed, the Borrower shall not be required to obtain such an appraisal and
only clause (iv)(A) of this definition shall apply;

minus

(b) the sum of:

(i) minority interests;

(ii) any net gas balancing liabilities of the Parent Guarantor, the Borrower and
any Restricted Subsidiaries reflected in the Borrower’s latest annual or
quarterly balance sheet (to the extent not deducted in calculating Net Working
Capital of the Borrower in accordance with clause (a)(iii) above of this
definition);

(iii) to the extent included in (a)(i) above, the discounted future net
revenues, calculated in accordance with SEC guidelines (but (x) utilizing prices
and costs calculated in accordance with SEC guidelines as if the end of the most
recent fiscal quarter preceding the date of determination for which such
information is available to the Borrower were year-end), attributable to
reserves which are required to be delivered to third parties to fully satisfy
the obligations of the Parent Guarantor, the Borrower and any Restricted
Subsidiaries with respect to Volumetric Production Payments (determined, if
applicable, using the schedules specified with respect thereto); and

(iv) the discounted future net revenues, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments which, based on the estimates of production and price assumptions
included in determining the discounted future net revenues specified in (a)(i)
above, would be necessary to fully satisfy the payment obligations of the Parent
Guarantor, the Borrower and any Restricted Subsidiaries with respect to
Dollar-Denominated Production Payments (determined, if applicable, using the
schedules specified with respect thereto).

If the Borrower changes its method of accounting from the full cost method of
accounting to the successful efforts or a similar method, ACNTA will continue to
be calculated as if the Borrower were still using the full cost method of
accounting.

“Act” has the meaning assigned to such term in Section 12.17.

“Additional Lender” has the meaning given to such term in Section 2.06(a).

 

3



--------------------------------------------------------------------------------

“Additional Lender Certificate” has the meaning given to such term in Section
2.06(b)(xi).

“Additional Oil and Gas Assets” means (a) Oil and Gas Properties, (b) gathering
systems and other improvements, infrastructure, equipment and fixtures used in
connection with the exploration, exploitation, development, or operation of Oil
and Gas Properties or the production, treatment, handling, gathering,
transportation, processing, and disposition of hydrocarbons and associated
products, (c) Investments in joint ventures that own any assets described in
clauses (a) or (b) to the extent permitted by Section 9.04, and (d) Equity
Interests acquired from third parties in Persons that own any assets described
in clauses (a) or (b) and that are Guarantors or become Guarantors as provided
in Section 8.14 promptly following such acquisition.

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the Eurodollar Rate for
such Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Affiliated” has a correlative meaning thereto.

“Affiliated Lender” means any Affiliate of the Borrower (other than the Parent
Guarantor or the Restricted Subsidiaries).

“Agents” means, collectively, the Administrative Agent, the Collateral Agent
and, as the context requires, any syndication agents or documentation agents
hereunder that may from time to time be designated by the Administrative Agent
and the Borrower.

“Agreement” means this Senior Secured Term Loan Agreement, as the same may from
time to time be amended, modified, supplemented or restated.

“All-In Yield” means, as to any Debt, the yield thereof, whether in the form of
interest rate, margin, original issue discount, upfront fees, an Adjusted
Eurodollar Rate or Alternate Base Rate floor greater than the “floor” then in
effect on the Loans; provided that, in determining the applicable interest rate
margins (a) customary arrangement, structuring, commitment or other fees payable
to the arrangers (or their Affiliates) shall be excluded, (b) original issue
discount and upfront fees paid to the lenders thereunder shall be included (with
original issue discount being equated to interest based on an assumed four-year
life to maturity or, if shorter, the actual Weighted Average Life to Maturity)
and (c) if a refinancing facility includes an interest rate floor greater than
the applicable interest rate floor for the existing Loans, such differential
between interest rate floors shall be equated to the applicable interest rate
margin for purposes of determining whether an increase to the interest rate
margin for the existing Loans shall be required, but only to the extent an
increase in the interest rate floor for the Loans would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the interest rate margin) applicable to the existing Loans may be
increased to the extent necessary in respect of such differential between
interest rate floors; provided further that each basis point increase to the
interest rate floor of the Loans shall count as one basis point of increase in
the interest rate margin to the Loans for purposes of the calculations under
Section 3.01.

 

4



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% and (c) the Adjusted Eurodollar Rate
for a one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%, provided that,
for the avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be
based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market), at which dollar
deposits of $5,000,000 with a one month maturity are offered at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Days
if such day is not a Business Day). Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate, respectively.

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to money-laundering, bribery or corruption, including the FCPA.

“Applicable Margin” means, (a) on any day prior to the Initial Exchange Date,
with respect to any Eurodollar Loan, 3.00% per annum and with respect to any ABR
Loan, 2.00% per annum and (b) on the Initial Exchange Date and on any day
thereafter, with respect to any Eurodollar Loan, 4.00% per annum and with
respect to any ABR Loan, 3.00% per annum.

“Applicable Percentage” means, for each Lender, (a) immediately prior to the
initial Borrowing on the Effective Date, the percentage of the aggregate amount
of the Commitments of all Lenders represented by the amount of such Lender’s
Commitment, and (b) thereafter, the percentage of the aggregate principal amount
of all Loans then outstanding represented by the amount of such Lender’s Loan.

“Applicable Premium” has the meaning assigned to such term in Section 3.04(e).

“Applicable Premium Trigger Event” means the occurrence of any of the following:
(a) the payment by any Credit Party of all, or any part, of the principal
balance of Loans pursuant to Section 3.04(a) for any reason whether before or
after (i) the occurrence of an Event of Default or (ii) the commencement of any
bankruptcy or insolvency proceeding under any Debtor Relief Laws, and
notwithstanding any acceleration (for any reason) of the Obligations; (b) the
acceleration of the Obligations for any reason, including an acceleration in
accordance with Section 10.01, including as a result of an Event of Default
under Section 10.01(h) or Section 10.01(i); and/or (c) the satisfaction,
release, payment, restructuring, reorganization, replacement, reinstatement,
defeasance or compromise of any of the Obligations in any bankruptcy or
insolvency proceeding under any Debtor Relief Law, foreclosure (whether by power
of judicial proceeding or otherwise) or deed in lieu of foreclosure or the
making of a distribution of any kind in any bankruptcy or insolvency proceeding
under Debtor Relief Laws to the Administrative Agent and/or the Collateral Agent
for the account of the Lenders in full or partial satisfaction of the
Obligations.

“Approved Counterparty” means any Lender or any Affiliate of a Lender and any
other Person if such Person or its credit support provider has a long term
senior unsecured debt rating of BBB+ (or its equivalent) or higher by S&P and
Baa1 (or its equivalent) or higher by Moody’s.

 

5



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Petroleum Engineers” means Cawley, Gillespie & Associates, Inc., W.D.
Von Gonten & Co., Netherland, Sewell & Associates, Inc., Ryder Scott Company
Petroleum Consultants, L.P., Wright & Company, Inc. or any other independent
petroleum engineers selected by Borrower and acceptable to the Administrative
Agent.

“Approved RBL Lender” means a commercial bank or other financial institution
that customarily provides reserve-based revolving credit financing to companies
operating in the Oil and Gas Business in the ordinary course of its business.

“Arranger” means, collectively, Barclays Bank PLC, Goldman Sachs Bank USA and
BMO Capital Markets Corp. in their capacities as joint lead arrangers and joint
bookrunners hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Coverage Ratio” means, as of any date of calculation, the ratio of
(a) the PV-9 of the Oil and Gas Properties of the Borrower and the Consolidated
Restricted Subsidiaries (provided that, for purposes of calculating the Asset
Coverage Ratio, the PV-9 attributable to non-producing Proved Reserves shall not
exceed 35% of the aggregate PV-9) to (b) Consolidated First Lien Debt on such
date.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Price Deck” means the Revolving Administrative Agent’s forward curve for
each of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Revolving Administrative Agent from time to time in accordance
with the terms of the Revolving Credit Agreement.

“Bankruptcy Code” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division or any other court having jurisdiction over
the Chapter 11 Cases from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

6



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” has the meaning given to this term in the Revolving Credit
Agreement as in effect on the date hereof.

“Borrowing Base” (a) prior to the time of a refinancing or replacement of the
Existing Revolving Credit Agreement, has the meaning given to this term in the
Existing Revolving Credit Agreement and (b) at any time on and after a
refinancing or replacement of the Existing Revolving Credit Agreement and at all
times thereafter, means the maximum amount in United States dollars determined
or re-determined by the Revolving Lenders as the aggregate lending value under
the Revolver Debt Documents and this Agreement to be ascribed to the Oil and Gas
Properties of the Borrower and the Guarantors against which the Revolving
Lenders are prepared to provide loans or other Indebtedness to the Borrower and
the Guarantors under the Revolver Debt Documents, using customary practices and
standards for Approved RBL Lenders in determining borrowing base loans and which
are generally applied at such time by the Approved RBL Lenders under the
Revolver Debt Documents to borrowers in the Oil and Gas Business, as determined
semi-annually during each year and/or on such other occasions as may be provided
for by the Revolver Debt Documents, and which is based upon, inter alia, the
review by such lenders of the Hydrocarbon reserves, royalty interests and assets
and liabilities of the Parent Guarantor and its Restricted Subsidiaries.

“Borrowing Base Deficiency”has the meaning given to this term in the occurs, if
at any time (a) the sum of the (i) aggregate Revolving Credit Agreement
asExposure and (ii) aggregate amount outstanding of Loans at such time
(collectively, the “Total Exposure”) exceeds (b) the Borrowing Base. The amount
of any Borrowing Base Deficiency at the time in question is the amount (if any)
by which the Total Exposure exceeds the Borrowing Base then in effect on the
date hereof.

“Borrowing Base Period” means any period other than an Investment Grade Period.

“Borrowing Base Property” means, at any time in question, any Oil and Gas
Property to which Proved Reserves were attributed in the then most recent
Reserve Report.

“Borrowing Base Trigger Event” means, the occurrence of at least two of the
following three events: the public announcement that the Borrower’s Credit
Rating is (a) Ba1 or lower from (or is unrated by) Moody’s, (b) BB+ or lower
from (or is unrated by) S&P or (c) BB+ or lower from (or is unrated by) Fitch.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which banks are
open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP as in effect on the date
hereof, recorded as capital leases on the balance sheet of the Person liable
(whether contingent or otherwise) for the payment of rent thereunder.
Notwithstanding the foregoing, (i) the LGS Lease shall not constitute a Capital
Lease and (ii) any lease (whether entered into before or after the Effective
Date) that would have been classified as an operating lease in accordance with
GAAP as in effect on the date hereof will be deemed not to be a Capital Lease.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(a) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof;

(b) commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s;

(c) demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of at least A2 or P2, as such rating is set forth from time to time, by
S&P or Moody’s, respectively; and

(d) shares of any SEC registered 2a-7 money market fund that has net assets of
at least $500,000,000 and the highest rating obtainable from either Moody’s or
S&P.

“CFTC Hedging Obligation” means any Obligation in respect of any agreement,
contract, confirmation or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

“Change in Control” means

(a) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act), other than the Permitted Investors (or any intermediate
companies owned directly or indirectly by the Permitted Investors), shall at any
time have acquired direct or indirect beneficial ownership of voting power of
the outstanding Equity Interests of Ultra Petroleum having more than the greater
of (i) 50% of the ordinary voting power for the election of directors of Ultra
Petroleum and (ii) the percentage of the ordinary voting power for the election
of directors of Ultra Petroleum owned in the aggregate, directly or indirectly,
beneficially, by the Permitted Investors; or

(b) at any time Continuing Directors shall not constitute at least a majority of
the directors of Ultra Petroleum; or

(c) a “Change in Control” (as defined in the documentation for any Material
Debt) shall have occurred and as a result thereof the maturity of such Material
Debt is accelerated, the obligor on such Material Debt is obligated to offer to
Redeem such Material Debt, or the obligee on such Material Debt shall otherwise
have the right to require the obligor thereon to Redeem such Material Debt; or

(d) Ultra Petroleum shall at any time cease to have beneficial ownership, and
the power to vote or direct the voting, of at least 100% of the outstanding
Equity Interests in the Borrower.

As used in this definition, “beneficial ownership” (which may be direct or
indirect) has the meaning provided in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments.

“Collateral Agency Agreement” means that certain Collateral Agency Agreement
dated as of the Effective Date among the Collateral Agent, the Administrative
Agent and the Revolving Administrative Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified or replaced
from time to time.

“Collateral Agent” means Bank of Montreal acting in its capacity as collateral
agent for the Secured Parties and for the Secured Parties (as defined in the
Revolving Credit Agreement), and any successor collateral agent appointed
hereunder pursuant to the Collateral Agency Agreement.

“Commitment” means, with respect to any Lender, such Lender’s obligation to make
Loans pursuant to Section 2.01 in the amount and percentage set forth opposite
its name on Annex I or modified from time to time pursuant to assignments by or
to such Lender pursuant to Section 12.04(b).

“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(b)(x).

“Commodities Account” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code.

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person that are customary in the Oil and Gas Business and designed to
protect such Person against fluctuation in Hydrocarbon prices.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and the rules
and regulations promulgated thereunder, and the application or official
interpretation of any thereof.

“Company Materials” has the meaning assigned such term in Section 8.01.

 

9



--------------------------------------------------------------------------------

“Confirmation Order” means the order of the Bankruptcy Court dated March 14,
2017 [Docket No. 1324] confirming the Plan of Reorganization, which order inter
alia authorized and approved the Debtors’ entry into and performance under this
Agreement.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Borrower and its Consolidated Restricted Subsidiaries
for such period net of gross interest income of the Borrower and its
Consolidated Restricted Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP plus (without duplication) to the extent not
already included in such total consolidated interest expense:

(a) imputed interest on Debt attributable to Capital Leases and sale and
leaseback transactions of Borrower or any of its Consolidated Restricted
Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Consolidated Restricted Subsidiaries with respect to letters of credit
securing financial obligations and bankers’ acceptances for such period;

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Consolidated
Restricted Subsidiaries for such period;

(d) the interest portion of any deferred payment obligations of Borrower or any
of its Consolidated Restricted Subsidiaries for such period; and

(e) all cash interest paid in connection with Debt permitted hereunder to the
extent that such payments are not accounted for as interest expense pursuant to
ASC 470-60 or another applicable codification.

“Consolidated First Lien Debt” means all Consolidated Net Debt that is secured
by a Lien on any Collateral, other than Consolidated Net Debt in which the
applicable Liens are expressly subordinated or junior to the Liens securing the
Obligations.

“Consolidated Net Debt” means, at any date, the positive remainder (if any) of
(a) Consolidated Total Debt minus (b) the unrestricted and unencumbered cash and
Cash Equivalents of the Borrower and its Consolidated Restricted Subsidiaries on
such date; provided that cash and Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet solely because such cash or Cash
Equivalents are subject to an Account Control Agreement shall be deemed to be
unrestricted and unencumbered for purposes hereof.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the net income (or loss)
of the Borrower and the Consolidated Restricted Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Restricted Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated Restricted
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Restricted Subsidiary, as the
case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated

 

10



--------------------------------------------------------------------------------

Restricted Subsidiary or is otherwise restricted or prohibited, in each case
determined in accordance with GAAP; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary gains or losses during such period;
(e) any non-cash gains or losses or positive or negative adjustments under ASC
815 (and any statements replacing, modifying or superseding such statement) as
the result of changes in the fair market value of derivatives; (f) any gains or
losses attributable to writeups or writedowns of assets, including ceiling test
writedowns, and (g) any non-cash compensation charge arising from any grant or
vesting of stock, stock options or other equity-based awards.

“Consolidated Net Leverage Ratio” means, as of any date of calculation, the
ratio of (a) Consolidated Net Debt as of such date to (b) EBITDAX for the
Rolling Period ending on such date.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Restricted Subsidiaries” means each Restricted Subsidiary of the
Borrower (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of the Borrower in accordance with GAAP.

“Consolidated Total Debt” means, at any date, the principal amount of all Debt
(without duplication) of the Borrower and its Consolidated Restricted
Subsidiaries (a) described in clauses (a), (b), (c) or (d) of the definition
herein of “Debt”, other than Debt with respect to letters of credit to the
extent such letters of credit have not been drawn, and (b) described in clause
(g) of the definition herein of “Debt” to the extent such Debt is comprised of
guaranty obligations in respect of Debt of others of the type described in
clauses (a), (b), (c) or (d) of the definition herein of “Debt.”

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Continuing Director” means, at any date, an individual (a) who is a director of
Ultra Petroleum on the Effective Date, (b) who, as of the date of determination,
has been a director of Ultra Petroleum for at least the twelve preceding months,
(c) who has been nominated to be a director of the Borrower, directly or
indirectly, by a Permitted Investor or Persons nominated by a Permitted
Investor, (d) who is nominated, appointed or approved for consideration by
shareholders for election by the board of directors of the Ultra Petroleum, or
(e) who is appointed by directors so nominated, appointed or approved.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower, Parent Guarantor and the
other Guarantors, and each individually a “Credit Party”.

“Credit Rating” means, the corporate credit rating of the Borrower issued by S&P
or Fitch or the corporate family rating of the Borrower issued by Moody’s, as
applicable.

“Debt” means, for any Person:

(a) obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;

 

11



--------------------------------------------------------------------------------

(b) obligations of such Person (whether contingent or otherwise) in respect of
letters of credit for which such Person is the applicant;

(c) obligations of such Person with respect to Disqualified Capital Stock;

(d) obligations of such Person under Capital Leases or Synthetic Leases;

(e) obligations of such Person to pay the deferred purchase price of Property;

(f) Debt (as defined in the other clauses of this definition) of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person; provided, however, that in the case of
Debt of the type described in this clause (f), the amount of such Debt shall be
deemed to be the lesser of (1) such Person’s liability for such Debt and (2) the
book value of such property;

(g) Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss;

(h) Debt (as defined in the other clauses of this definition) of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement, but only to the extent of such liability; and

(i) obligations owing by a Person or any other Person guaranteeing such Person’s
Debt under one or more Swap Agreements with the same counterparty that, at the
time in question, have a net Swap Termination Value in favor of such
counterparty (i.e., such Person or any other Person guaranteeing such Person’s
Debt is “out of the money”) that exceeds the Threshold Amount;

provided, however, that “Debt” does not include (i) obligations with respect to
surety, performance or appeal bonds and similar instruments, (ii) trade accounts
and other similar accounts that are payable no later than 120 days after invoice
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP or
(iii) obligations under the LGS Lease.

“Debt Fund Affiliate” means an Affiliated Lender that is a bona fide debt fund
or an investment vehicle that is primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course of business and for which no personnel making
investment decisions in respect of any equity fund which has a direct or
indirect equity interest in the Parent Guarantor or the Borrower has the right
to make investment decisions.

“Debtors” means, collectively, the Borrower and Parent Guarantor and certain of
their Subsidiaries, each in their capacity as debtors and debtors-in-possession
in the Chapter 11 Case.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

12



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account” shall have the meaning set forth in Article 9 of the Uniform
Commercial Code.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the Maturity Date.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia, provided that a Subsidiary of a Foreign Subsidiary is not a Domestic
Subsidiary.

“E&P Subsidiary” has the meaning assigned to such term in Section 9.11.

“EBITDAX” means, for any period, Consolidated Net Income for such period plus
the following expenses or charges to the extent deducted in calculating such
Consolidated Net Income: (a) the sum of (i) Consolidated Interest Expense,
(ii) Taxes imposed on or measured by income (however denominated) and franchise
Taxes paid or accrued, (iii) depreciation, (iv) depletion, (v) amortization,
(vi) exploration and abandonment expenses, (vii) transaction costs, expenses and
charges with respect to the acquisition or disposition of Oil and Gas
Properties, not to exceed $3,000,000 in any fiscal year, (viii) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses and
(ix) all other noncash charges (excluding accruals for cash expenses made in the
ordinary course of business) and (x) any fees, expenses or charges of third
parties incurred through December 31, 2017 in connection with the implementation
of fresh start accounting, the Chapter 11 Cases, the Plan of Reorganization, the
transactions contemplated thereby and any other reorganization items (provided
that (i) such fees, expenses or charges may, at the option of the Borrower,
increase EBITDAX for such period whether or not such fees, expenses or charges
were incurred in such period or were deducted in calculating Consolidated Net
Income for such period and (ii) the Borrower may increase EBITDAX pursuant to
this clause (x) no more than one time) minus (b) (i) gains from sales or other
dispositions of assets (other than Hydrocarbons produced in the ordinary course
of business) and other extraordinary or non-recurring gains and (ii) all noncash
income (excluding accruals for cash expenses made in the ordinary course of
business) added to Consolidated Net Income (including cancellation of
indebtedness income to the extent included in Consolidated Net Income). For the
purposes of calculating EBITDAX for any Rolling Period for any determination of
the financial ratios contained in clause (a) and clause (c) of the definition of
“Financial Covenants”, if at any time during such period the Borrower or any
Consolidated Restricted Subsidiary shall have made any Material Disposition or
Material Acquisition, Consolidated Net Income and EBITDAX for such period shall
be calculated after giving pro forma effect thereto as if such Material
Disposition or Material Acquisition had occurred on the first day of such
period; provided that the calculations of such pro forma adjustments are
acceptable to the Administrative Agent in its reasonable discretion. For
purposes of calculating EBITDAX for the Rolling Period ending June 30, 2017,
EBITDAX shall be an amount equal to the sum of (a) the product of (i) EBITDAX
for the fiscal quarter ending December 31, 2016 and (ii) 2, (b) EBITDAX for the
fiscal quarter ending March 31, 2017, and (c) EBITDAX for the fiscal quarter
ending June 30, 2017.

 

13



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health (regarding human exposure to Hazardous Materials),
protection of, the environment, the preservation or reclamation of natural
resources, or the management, Release or threatened Release of any Hazardous
Materials, in effect in any and all jurisdictions in which Parent Guarantor, the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of Parent Guarantor, the Borrower or
any Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Law, as amended, and other environmental conservation or
protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that together with Parent Guarantor, the Borrower or a Subsidiary is a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections
(b) or (c) of section 414 of the Code (or subsections (m) or (o) of section 414
of the Code with respect to a Plan that is subject to the minimum funding
requirements of section 412 of the Code).

 

14



--------------------------------------------------------------------------------

“ERISA Event” means (a) a reportable event, as defined in section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived under applicable regulations or
otherwise); (b) a withdrawal by Parent Guarantor, the Borrower, a Subsidiary or
an ERISA Affiliate from a Plan subject to section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
section 4062(e) of ERISA; (c) a complete withdrawal, within the meaning of
section 4203 of ERISA, or a or partial withdrawal, within the meaning of section
4205 of ERISA, by Parent Guarantor, the Borrower, a Subsidiary or any ERISA
Affiliate from a multiemployer plan (as defined in section 4001(a)(3) of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as termination under section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Plan; or (e) an event or
condition which constitutes grounds under section 4042 of ERISA for termination
of, or the appointment of a trustee to administer, any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is less than one percent, the
Adjusted Eurodollar Rate will be deemed to be one percent.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlords’, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration,

 

15



--------------------------------------------------------------------------------

development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the Oil and Gas Business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of any material Property covered by such Lien for the purposes
for which such Property is held by the Borrower or any other Credit Party or
materially impair the value of any material Property subject thereto;
(e) banker’s liens, rights of set-off or similar rights and remedies arising in
the ordinary course of business and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions,
reservations, zoning and land use requirements and other title defects in any
Property of the Borrower or any other Credit Party, that in each case do not
secure Debt and that in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
other Credit Party or materially impair the value of such Property subject
thereto; (g) Liens to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations, obligations in
respect of workers’ compensation, unemployment insurance or other forms of
government benefits or insurance and other obligations of a like nature incurred
in the ordinary course of business; (h) Liens, titles and interests of lessors
(including sub-lessors) of property leased by such lessors to the Borrower or
any other Credit Party, restrictions and prohibitions on encumbrances and
transferability with respect to such property and the Borrower’s or such other
Credit Party’s interests therein imposed by such leases, and Liens and
encumbrances encumbering such lessors’ titles and interests in such property and
to which the Borrower’s or such other Credit Party’s leasehold interests may be
subject or subordinate, in each case, whether or not evidenced by Uniform
Commercial Code financing statement filings or other documents of record,
provided that such Liens do not secure Debt of the Borrower or any other Credit
Party and do not encumber Property of the Borrower or any other Credit Party
other than the Property that is the subject of such leases and items located
thereon; (i) Liens, titles and interests of licensors of software and other
intangible property licensed by such licensors to the Borrower or any other
Credit Party, restrictions and prohibitions on encumbrances and transferability
with respect to such property and the Borrower’s or such other Credit Party’s
interests therein imposed by such licenses, and Liens and encumbrances
encumbering such licensors’ titles and interests in such property and to which
the Borrower’s or such other Credit Party’s license interests may be subject or
subordinate, in each case, whether or not evidenced by Uniform Commercial Code
financing statement filings or other documents of record, provided that such
Liens do not secure Debt of the Borrower or any other Credit Party and do not
encumber Property of the Borrower or any other Credit Party other than the
Property that is the subject of such licenses; (j) judgment and attachment Liens
not giving rise to an Event of Default; and (k) Liens of issuers of commercial
letters of credit or similar undertakings on the goods that are the subject of
such letters of credit or undertakings. Provisions in the Loan Documents
allowing Excepted Liens or other Permitted Liens on any item of Property shall
be construed to allow such Excepted Liens and other Permitted Liens also to
cover any improvements, fixtures or accessions to such Property and the proceeds
of and insurance on such Property, improvements, fixtures or accessions. No
intention to subordinate any Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of any Excepted Liens. The term “Excepted Liens” shall not include any Lien
securing Debt for borrowed money.

 

16



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Date” means (a) the Initial Exchange Date and (b) each date after the
occurrence of the Initial Exchange Date on which a Permitted Notes Exchange is
consummated.

“Exchanged Notes” has the meaning assigned thereto in the definition of
“Permitted Notes Exchange”.

“Excluded Account” means (a) any Deposit Account, Commodity Account or
Securities Account so long as the average daily maximum balance in each such
account, individually, does not exceed $1,000,000 over any 30-day period and the
aggregate daily maximum balance of all such Deposit Accounts, Commodity Accounts
and Securities Accounts does not at any time exceed $10,000,000, (b) any Deposit
Account that is a zero balance account or a deposit account for which the
balance of such Deposit Account is transferred at the end of each date to a
deposit account that is not an Excluded Account, (c) any other Deposit Accounts
exclusively used for trust, payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any employees of the Credit Parties,
(d) fiduciary accounts, (e) trust and suspense accounts of the Borrower and any
Credit Party holding royalty obligations, (f) accounts constituting cash
collateral accounts permitted under Section 9.03 and (g) the Professional Fee
Escrow Account (as defined in the Plan of Reorganization).

“Excluded Subsidiary” means:

(a) any Restricted Subsidiary that is not a wholly-owned Subsidiary of the
Borrower, and

(b) (i) any Foreign Subsidiary and/or (ii) any Domestic Subsidiary that is a
direct or indirect subsidiary of any Foreign Subsidiary, and.

(c) any Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to the Borrower and the
Guarantors individually determined, any CFTC Hedging Obligation if, and solely
to the extent that, all or a portion of the guarantee of the Borrower or such
Guarantor of, or the grant by the Borrower or such Guarantor of a security
interest to secure, such CFTC Hedging Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act by virtue of the Borrower’s
or such Guarantor’s failure for any reason to constitute an “eligible contract
participant” (as defined in the Commodity Exchange Act) with respect to such
CFTC Hedging Obligation at any time such guarantee or grant of a security
interest becomes effective with respect to such CFTC Hedging Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

 

17



--------------------------------------------------------------------------------

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment to such Lender that was requested by the Borrower
under Section 5.05) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 5.03, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office,

(c) Taxes attributable to such Recipient’s failure or inability to comply with
Section 5.03(g), and

(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Revolving Credit Agreement” means the Revolving Credit Agreement as in
effect on the Initial Exchange Date and without giving effect to any subsequent
amendment, restatement, supplement, modification, replacement or refinancing
thereof.

“Existing Senior Notes” means (x) the 2022 Notes and (y) the senior notes due
2022 and the senior notes due 2025, in each case issued by the Borrower on the
Effective Date, in an initial and outstanding on the Initial Exchange Date in an
aggregate principal amount of $1,200,000,000equal to $225,000,000, after giving
effect to the consummation of the Permitted Notes Exchange on the Initial
Exchange Date.

“Existing Senior Notes Debt” means unsecured Debt in respect of the Existing
Senior Notes, including the principal amounts owing thereunder and any
associated obligations to pay interest, premiums, indemnifications, expenses,
costs or other amounts.

“Existing Senior Notes Documents” means each indenture or agreement providing
for Existing Senior Notes Debt, the Existing Senior Notes, all guaranties of
Existing Senior Notes, and any other instruments or agreements made or delivered
by Parent Guarantor, the Borrower or any Restricted Subsidiary in connection
with such Existing Senior Notes Debt in each case, as amended, restated,
modified, supplemented, renewed or replaced in any manner (whether upon or after
termination or otherwise) from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version to the extent substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“Fair Market Value” shall mean, with respect to any Transfer of Property or any
noncash consideration or Property transferred or received by any Person, the
fair market value of such consideration or other Property as determined by:

(a) any Financial Officer of the Borrower if such fair market value is greater
than $5,000,000 but less than $20,000,000; and

 

18



--------------------------------------------------------------------------------

(b) the board of directors of the Borrower as conclusively evidenced by a
certified resolution delivered to the Administrative Agent if such fair market
value is equal to or in excess of $20,000,000.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than one percent, the Federal Funds Effective
Rate for such day will be deemed to be one percent.

“Fee Letters” means the Amended and Restated Fee Letter dated as of February 28,
2017 among the Borrower, Barclays Bank PLC, Goldman Sachs Bank USA, Bank of
Montreal and BMO Capital Markets Corp., and any other fee letters that may
hereafter be entered into between Administrative Agent and Borrower.

“Financial Covenants” means, collectively, or individually as the context may
require, that:

(a) as of the last day of any fiscal quarter commencing with the fiscal quarter
ending September 30, 2017, the ratio of (i) the EBITDAX for the Rolling Period
ending on such date to (ii) the Consolidated Interest Expense of the Borrower
for the Rolling Period ending on such date, shall not be less than 2.5 to 1.0;

(b) as of the last day of any fiscal quarter commencing with the fiscal quarter
ending September 30, 2017, the ratio of consolidated current assets of the
Borrower and the Consolidated Restricted Subsidiaries (including the unused
amount of the Loan Limit (as defined in the Revolving Credit Agreement), but
excluding non-cash assets under the equivalent of ASC 815 under GAAP) as of such
date to consolidated current liabilities of the Borrower and the Consolidated
Restricted Subsidiaries (excluding non-cash obligations under the equivalent of
ASC 815 under GAAP and current maturities under this Agreement) as of such date
shall not be less than 1.0 to 1.0;

(c) commencing with the last day of the fiscal quarter ending September 30,
2017, the Consolidated Net Leverage Ratio (i) as of the last day of any fiscal
quarter ending on or before December 31, 2017 shall not exceed 4.25 to 1.00 and
(ii) as of the last day of any fiscal quarter thereafter shall not exceed 4.0 to
1.0; and

(d) at any time during an Investment Grade Period, as of the last day of any
fiscal quarter commencing with the first fiscal quarter ending during such
Investment Grade Period, the RBL Asset Coverage Ratio as of such date shall not
be less than 1.50 to 1.00.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, or controller of such Person or any
other natural person principally responsible for the financial matters of such
Person. Unless otherwise specified, all references herein to a Financial Officer
mean a Financial Officer of the Borrower.

“Fitch” means Fitch Ratings, Inc. and any successor thereto that is a nationally
recognized rating agency.

 

19



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means for any period, the ratio of (a) the EBITDAX
for such period to (b) the Fixed Charges for such period. In the event that the
Borrower or any of its Restricted Subsidiaries incurs, repays, repurchases,
redeems, defeases or otherwise discharges any Debt (other than ordinary working
capital borrowings unless, in connection with any such repayment, the
commitments to lend associated with such borrowings are permanently reduced or
canceled) subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
(the “Calculation Date”), then the Fixed Charge Coverage Ratio will be
calculated giving pro forma effect to such incurrence, repayment, repurchase,
redemption, defeasance or other discharge of Debt, and the use of the proceeds
therefrom, as if the same had occurred at the beginning of the applicable
four-quarter reference period.

For purposes of calculating the Fixed Charge Coverage Ratio:

(a) the EBITDAX attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded;

(b) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the Borrower or any of its Restricted Subsidiaries following the
Calculation Date;

(c) any Person that is a Restricted Subsidiary of the Borrower on the
Calculation Date will be deemed to have been a Restricted Subsidiary of the
Borrower at all times during such Rolling Period;

(d) any Person that is not a Restricted Subsidiary of the Borrower on the
Calculation Date will be deemed not to have been a Restricted Subsidiary of the
Borrower at any time during such Rolling Period;

(e) interest on a Capital Lease obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capital
Lease obligation in accordance with GAAP; and

(f) interest on any Debt under any revolving credit facility computed on a pro
forma basis shall be computed based upon (A) the average daily principal balance
of such Debt during the applicable period or (B) if such facility was created
after the end of the applicable period, the average daily principal balance of
such Debt during the period from the date of creation of such facility to the
date of determination, or, if lower, the maximum commitments under such
revolving credit facility as of the applicable date of determination.

“Fixed Charges” means, with respect to the Borrower for any period, the sum,
without duplication, of:

(a) the consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to hedging obligations in
respect of interest rates; plus

 

20



--------------------------------------------------------------------------------

(b) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(c) any interest expense on Debt of another Person that is guaranteed by such
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such Person or one of its Restricted Subsidiaries, whether or not such guaranty
or Lien is called upon; plus

(d) all dividends, whether paid or accrued and whether or not in cash, on any
series of Disqualified Capital Stock of the Borrower or any of its Restricted
Subsidiaries or Preferred Stock of any Restricted Subsidiary of the Borrower, in
each case, other than dividends on Equity Interests payable solely in Equity
Interests of the Parent Guarantor (other than Disqualified Capital Stock) or to
the Parent Guarantor or a Restricted Subsidiary of the Parent Guarantor, in each
case, determined on a consolidated basis in accordance with GAAP.

Notwithstanding the foregoing, if any lease or other liability is reclassified
as Debt or as a Capital Lease obligation due to a change in accounting
principles after the Effective Date, the interest component of all payments
associated with such lease or other liability shall be excluded from Fixed
Charges.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder and (e) the Biggert-Waters Flood Reform Act of 2012, and any
regulations promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means the Parent Guarantor and each other Restricted Subsidiary
that guarantees the Obligations pursuant to Section 8.14(b).

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
executed by the Borrower and the Guarantors on the Effective Date in form and
substance satisfactory to the Administrative Agent pursuant to which (a) the
Guarantors guaranty, on a joint and several basis, payment of the Obligations,
and (b) the Borrower and the Guarantors grant security interests on the
Borrower’s and the Guarantors’ personal property constituting “Collateral” as
defined therein in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Obligations, as the same may be amended, modified,
supplemented or restated from time to time.

 

21



--------------------------------------------------------------------------------

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law due to its hazardous or toxic
characteristics including: any chemical, compound, material, product, byproduct,
substance or waste defined as or included in the definition or meaning of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; Hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and radioactive materials, explosives,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon,
infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Industry Competitor” means (a) any Person (other than Borrower, any Guarantor
or any of their Affiliates or Subsidiaries) that, directly or indirectly, is
actively engaged as one of its principal businesses in lease acquisitions,
exploration and production operations or development of oil and gas properties
(including the drilling and completion of producing wells) and (b) any Person
that is clearly identifiable, solely on the basis of such Person’s name, as an
Affiliate of any such Person (other than any Affiliates of the Borrower);
provided that any Person that would be an Industry Competitor hereunder shall
not constitute an Industry Competitor if (x) such Person is a bank, financial
institution, bona fide debt fund or investment vehicle that is engaged in, or
that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding, or otherwise investing in commercial loans, bonds or
similar extensions of credit or securities in the ordinary course of business
and (y) no Industry Competitor or Affiliate described in the foregoing clauses
(a) and (b) directly or indirectly, possesses the power to direct or cause the
direction of the investment policies of such entity.

“Industry Investment” means Investments and expenditures made in the ordinary
course of, and of a nature that is or shall have become customary in, the Oil
and Gas Business as a means of actively engaging therein through agreements,
transactions, interests or arrangements that permit one to share risks or costs,
comply with regulatory requirements regarding local ownership or satisfy other
objectives customarily achieved through the conduct of Oil and Gas Business
jointly with third parties, including: (1) ownership interests in oil and gas
properties or gathering, transportation, processing, electricity and power
generation, or related systems; and (2) Investments and expenditures in the form
of or pursuant to operating agreements, processing agreements, farm-in
agreements, farm-out agreements, development agreements, area of mutual interest
agreements, unitization agreements, pooling arrangements, joint bidding
agreements, service contracts, joint venture agreements, partnership agreements
(whether general or limited), and other similar agreements (including for
limited liability companies) with third parties.

 

22



--------------------------------------------------------------------------------

“Initial Exchange Date” means the first date on which any Permitted Notes
Exchange is consummated.

“Initial Reserve Report” means the report prepared as of December 31, 2016 by
Netherland, Sewell & Associates, Inc. with respect to the Oil and Gas Properties
of the Credit Parties to which Proved Reserves are attributed.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means with respect to any ABR Loan, the last day of each
March, June, September and December and with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in the Revolving
Credit Agreement as in effect on the date hereof.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investment” means, for any Person:

(a) the acquisition (whether for cash, Property, services or securities or
otherwise) of Equity Interests of any other Person or any agreement to make any
such acquisition (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such short
sale);

 

23



--------------------------------------------------------------------------------

(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt of or
equity participation or equity interest in, or other extension of credit to, any
other Person (including the purchase of Property from another Person subject to
an understanding or agreement, contingent or otherwise, to resell such Property
to such Person;

(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit both before and after such
purchase or acquisition; or

(d) the entering into of any guarantee of, or other surety obligation (including
the deposit of any Equity Interests to be sold) with respect to, Debt of any
other Person;

provided that accounts receivable acquired in the ordinary course of business do
not constitute Investments.

“Investment Grade Period” means, the period from (a) the first date on which
(i) the Borrower has received at least two of the Required Ratings, (ii) all
Liens on the Collateral have been released and (iii) the Borrower has elected
that such Investment Grade Period shall commence until (b) a Borrowing Base
Trigger Event.

“Junior Lien Intercreditor Agreements” means each of the Second Lien
Intercreditor Agreement and the Third Lien Intercreditor Agreement.

“LC Exposure” has the meaning assigned to such term in Disbursement” means a
payment made by an issuing bank under the Revolving Credit Agreement as in
effect on the date hereofpursuant to a letter of credit issued under the
Revolving Credit Agreement.

“LC Exposure” means, at any time, the sum of the aggregate Undrawn Amount of all
outstanding letters of credit under the Revolving Credit Agreement at such time
plus the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, and any Person that
shall have become a party hereto as an Additional Lender pursuant to
Section 2.06, other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“LGS Lease” means the lease agreement pursuant to which Parent Guarantor or its
Subsidiary leases the liquids gathering system used for the purposes of
gathering, separating, collecting and delivery for sale or transport condensate
and water, together with associated natural gas, produced from natural gas and
oil wells located in the Pinedale field in Sublette County, Wyoming.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. For the purposes of this Agreement, the Borrower or any other
Credit Party shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

24



--------------------------------------------------------------------------------

“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or early termination of all or any part of such Swap Agreement;
provided that for purposes of this definition, a Swap Agreement shall not be
deemed to have been Liquidated if, (a) such Swap Agreement is novated to an
Approved Counterparty, with the Borrower or another Credit Party being the
“remaining party” for purposes of such novation, or (b) upon its sale,
assignment, novation, unwind or early termination, it is replaced, in a
substantially contemporaneous transaction, with one or more Swap Agreements with
prices, tenors and volumes not less favorable to the Credit Parties than those
of such replaced Swap Agreements and without cash payments to the Borrower or
any other Credit Party in connection therewith. The terms “Liquidated” and
“Liquidation” have correlative meanings thereto.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the Junior
Lien Intercreditor Agreements, any Permitted Pari Passu Intercreditor Agreement,
if any, and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including any Loans arising on account of the payment of PIK
Interest).

“Majority Lenders” means, as of any date of determination, (a) prior to the
Effective Date, Lenders having more than 50% of the Total Commitment and
(b) thereafter, Lenders holding in the aggregate more than 50% of the aggregate
principal amount of the Loans then outstanding.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property (including by way of merger or consolidation) that
involves the payment of consideration by the Borrower and its Consolidated
Restricted Subsidiaries in excess of the lesser of (a) $75,000,000 and (b) the
greater of (i) five percent (5%) of the then-effective Borrowing Base and
(ii) $50,000,000.

“Material Adverse Effect” means (i) after giving effect to the filing of the
Chapter 11 Cases, the entry of the Confirmation Order and the confirmation and
consummation of the Plan of Reorganization, (ii) excluding any matters publicly
disclosed prior to the filing of the Chapter 11 Cases, any matters disclosed in
any first day pleadings or declarations in connection with the Chapter 11 Cases
and the events and conditions related and/or leading up to the Chapter 11 Cases
and the effects thereof and (iii) excluding results from (A) general changes in
hydrocarbon prices, (B) general changes in industry or economic conditions, and
(C) general changes in political conditions, including any engagements of
hostilities, acts of war or terrorist activities or changes imposed by a
governmental authority, a material adverse change in, or material adverse effect
on (a) the business, operations, Property or condition (financial or otherwise)
of the Borrower and the Guarantors taken as a whole, (b) the ability of the
Borrower or any Guarantor to perform its obligations under the Loan Documents,
or (c) the rights and remedies of the Administrative Agent or any Lender under
the Loan Documents.

“Material Debt” means Debt (other than the Obligations) of the Borrower or any
other Credit Party with a principal amount in excess of the Threshold Amount.

“Material Disposition” means any disposition of Property or series of related
dispositions of Properties that yields gross proceeds to the Borrower or any of
its Consolidated Restricted Subsidiaries in excess of the lesser of
(a) $75,000,000 and (b) the greater of (i) five percent (5%) of the
then-effective Borrowing Base and (ii) $50,000,000.

 

25



--------------------------------------------------------------------------------

“Maturity Date” means the seventh anniversary of the Effective Date, or, if such
anniversary is not a Business Day, the Business Day immediately following such
anniversary.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means, at any time, any real or immovable Property owned by
the Borrower or any Guarantor which is subject to the Liens existing at such
time under the terms of the Security Instruments.

“Net Cash Proceeds” means, (a) with respect to any issuance or incurrence of
Debt, the cash proceeds received by the Parent Guarantor, the Borrower or any
Restricted Subsidiary therefrom, net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance, and (b) with respect to any Transfer, the
aggregate cash proceeds (including in respect of any insurance proceeds or
condemnation awards) and the Fair Market Value of any Cash Equivalents received
the Parent Guarantor, the Borrower or any Restricted Subsidiary in respect of
any such Transfer, net of (i) the direct costs relating to such Transfer,
including, without limitation, legal, accounting and investment banking fees,
and sales commissions, severance costs and any relocation expenses incurred as a
result of such Transfer, (ii) taxes paid or payable as a result of such
Transfer, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, (iii) amounts required to be
applied to the repayment of Debt secured by a Lien on the properties or assets
that were the subject of such Transfer, or which must by its terms, or in order
to obtain a necessary consent to such Transfer or by applicable law, be repaid
out of the proceeds from such Transfer, (iv) payments of unassumed liabilities
(not constituting Debt) relating to the assets sold at the time of, or within 30
days after the date of, such Transfer, and (v) any amounts to be set aside in
any reserve established in accordance with GAAP or any amount placed in escrow,
in either case for adjustment in respect of the sale price of such properties or
assets, for indemnification obligations of the Parent Guarantor, the Borrower or
any Restricted Subsidiary in connection with such Transfer or for other
liabilities associated with such Transfer and retained by the Parent Guarantor,
the Borrower or any Restricted Subsidiary until such time as such reserve is
reversed or such escrow arrangement is terminated, in which case Net Cash
Proceeds shall include only the amount of the reserve so reversed or the amount
returned to the Parent Guarantor, the Borrower or any Restricted Subsidiary from
such escrow arrangement, as the case may be.

“Net Equity Proceeds” means, with respect to any issuance or sale of Equity
Interests, the cash proceeds of such issuance or sale, net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).

“Net Working Capital” means (a) all current assets of the Parent Guarantor, the
Borrower and any Restricted Subsidiaries, except current assets from commodity
price risk management activities arising in the ordinary course of the Oil and
Gas Business, less (b) all current liabilities of the Parent Guarantor, the
Borrower and any Restricted Subsidiaries, except current liabilities
(i) associated with asset retirement obligations relating to Oil and Gas
Properties, (ii) included in Debt and (iii) any current liabilities from
commodity price risk management activities arising in the ordinary course of the
Oil and Gas Business, in each case as set forth in the consolidated financial
statements of the Borrower prepared in accordance with GAAP (excluding any
adjustments made pursuant to FASB ASC 815).

 

26



--------------------------------------------------------------------------------

“Non-Debt Fund Affiliate” means an Affiliated Lender that is not a Debt Fund
Affiliate.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A or such other form approved by
the Administrative Agent, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
(WTI) futures contract for such month, and (ii) for natural gas, the closing
settlement price for the Natural Gas (Henry Hub) futures contract for such
month, in each case as published by New York Mercantile Exchange (NYMEX) on its
website currently located at www.nymex.com, or any successor thereto (as such
price may be corrected or revised from time to time by the NYMEX in accordance
with its rules and regulations).

“Obligations” means any and all amounts owing or to be owing (including all
interest on any of the Loans, the Applicable Premium, any interest accruing at
any post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower or any Guarantor (or which could accrue but
for the operation of applicable bankruptcy or insolvency laws), whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
by the Borrower or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): to the Administrative Agent, the Collateral
Agent or any Lender under any Loan Document; provided that solely with respect
to any Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder, Excluded Swap
Obligations of such Guarantor shall in any event be excluded from “Obligations”
owing by such Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Business” means the business of acquiring, exploring, drilling,
exploiting, developing, producing, operating, treating, storing, gathering,
processing, and selling oil and gas and the products thereof, together with
activities (including physical and financial hedging and swapping) that are
ancillary thereto.

“Oil and Gas Properties” means rights, titles, interests and estates in and to
oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature and including any interests
acquired pursuant to unit agreements, pooling agreements and declarations of
pooled units; provided, that, for the avoidance of doubt, “Oil and Gas
Properties” shall exclude all easements and rights of way used or to be used in
connection with any gathering system. Unless otherwise indicated herein, each
reference to the term “Oil and Gas Properties” means any and all Oil and Gas
Properties owned at the time in question by the Borrower and the other Credit
Parties.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

27



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04 or Section 5.05).

“Parent Guarantor” has the meaning assigned to such term in the preamble hereto.

“Participant” has the meaning set forth in Section 12.04(c).

“Participant Register” has the meaning set forth in Section 12.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition Debt” means Debt (including Disqualified Capital Stock)
of the Parent Guarantor, the Borrower or any of the Restricted Subsidiaries to
the extent such Debt was Debt:

(a) of an acquired Person prior to the date on which such Person became a
Restricted Subsidiary that was not incurred in contemplation of such
acquisition; or

(b) of a Person that was merged, consolidated or amalgamated with or into the
Parent Guarantor, the Borrower or a Restricted Subsidiary that was not incurred
in contemplation of such merger, consolidation or amalgamation;

provided that on the date such Person became a Restricted Subsidiary or the date
such Person was merged, consolidated and amalgamated with or into the Parent
Guarantor, the Borrower or a Restricted Subsidiary, as applicable, after giving
pro forma effect thereto,

(1) the Borrower would be permitted to incur at least $1.00 of additional Debt
pursuant to the Fixed Charge Coverage Ratio test described in Section 9.02 of
the Borrower would have been at least 2.0 to 1.0; or

(2) the Fixed Charge Coverage Ratio forof the Borrower would be greater than the
Fixed Charge Coverage Ratio forof the Borrower immediately prior to such
transaction.

“Permitted Business” means any business that is the same as, or reasonably
related, ancillary or complementary to, any of the businesses in which the
Parent Guarantor, the Borrower and the Restricted Subsidiaries are engaged on
the Effective Date, and reasonable extensions thereof, in each case, as
determined in good faith by the Borrower.

“Permitted Investments” means:

(a) any Investment in Parent Guarantor, the Borrower or any Restricted
Subsidiary;

(b) any Investment in cash and Cash Equivalents;

(c) any Investment by the Parent Guarantor, the Borrower or any Restricted
Subsidiary in a Person, if as a result of such Investment:

(i) such Person becomes a Restricted Subsidiary; or

 

28



--------------------------------------------------------------------------------

(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Parent Guarantor, the Borrower or any Restricted Subsidiary;

(d) any Investment made as a result of the receipt of non-cash consideration
from a Transfer permitted under Section 9.11;

(e) any Investment to the extent made in exchange for the issuance of Equity
Interests (other than Disqualified Capital Stock) of the Parent Guarantor;

(f) any Investments received (i) in compromise or resolution of, upon
satisfaction of judgments with respect to, (A) obligations of trade creditors or
customers that were Incurred in the ordinary course of business of the Parent
Guarantor, the Borrower or any Restricted Subsidiary, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer, or (B) litigation, arbitration or other
disputes; or (ii) as a result of a foreclosure by the Parent Guarantor, the
Borrower or any Restricted Subsidiary with respect to any secured Investment in
default;

(g) any Debt or Guaranty of Debt of the Parent Guarantor, the Borrower or a
Restricted Subsidiary permitted to be incurred by Section 9.02;

(h) any Investment existing on, or made pursuant to binding commitments existing
on, the Effective Date, and any modifications, renewals or extensions that do
not increase the amount of the Investment being modified, renewed or extended
(as determined as of such date of modification, renewal or extension) unless the
incremental increase in such Investment is otherwise permitted under this
Agreement;

(i) Investments acquired after the Effective Date as a result of the acquisition
by the Parent Guarantor, the Borrower or any Restricted Subsidiary of another
Person, including by way of a merger, amalgamation or consolidation with or into
the Parent Guarantor, the Borrower or any Restricted Subsidiary in a transaction
that is not prohibited by Section 9.10 after the Effective Date, to the extent
that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(j) Guaranties by the Parent Guarantor, the Borrower or any Restricted
Subsidiary of operating leases (other than Capitalized Lease Obligations) or of
other obligations that do not constitute Debt, in each case entered into by the
Parent Guarantor, the Borrower or any Restricted Subsidiary in the ordinary
course of business;

(k) Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Parent Guarantor, the Borrower or any
Restricted Subsidiary;

(l) Investments in Unrestricted Subsidiaries or any other Person in an aggregate
amount (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (m) that are at the time outstanding
not to exceed $100,000,000;[reserved];

 

29



--------------------------------------------------------------------------------

(m) loans or advances to employees, officers or directors in the ordinary course
of business of Parent Guarantor, the Borrower or any Restricted Subsidiaries, in
each case only as permitted by applicable law, but in any event not to exceed
$5,000,000 in the aggregate at any time outstanding;

(n) Investments in Industry Investments in an aggregate amount (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (n) that are at the time outstanding not to exceed $50,000,000;
and

(o) other Investments (other than Investments in Subordinated Debt of the Parent
Guarantor, the Borrower or any of their respective Subsidiaries) that do not
exceed $50,000,000 in the aggregate at any time.

In determining whether an Investment is a Permitted Investment, the Parent
Guarantor may allocate all or any portion of any Investment and later reallocate
all or any portion of any Investment to one or more of the above clauses
(a) through (o) and any of the provisions of Section 9.04.

“Permitted Investor” means any Person that, on the Closing Date, after giving
effect to the Plan of Reorganization, is the beneficial owner, together with any
of its Affiliates (but excluding any operating portfolio companies of the
foregoing Persons), of Equity Interests representing 10% or more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower at such time.

“Permitted Junior Exchange Debt” means Debt of the Borrower or any Guarantor
that is incurred in exchange for, or the net proceeds of which are used solely
to repay, the applicable Exchanged Notes in connection with any Permitted Notes
Exchange and that is secured by a second or more junior priority Lien on the
Collateral; provided, that (a) the Liens securing such Debt are subject to the
Junior Lien Intercreditor Agreements, (b) no such Debt may have a maturity date
that is earlier than 91 days after the Maturity Date, (c) such Debt is issued at
market terms, as certified by a Responsible Officer of the Borrower in good
faith and (d) such Debt may not be mandatorily prepaid prior to the repayment of
the Loans (other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
after an event of default, which such payments shall be subject to Section 9.04
herein); provided, further, that the terms and documentation of such Debt shall
be (i) reasonably satisfactory to the Administrative Agent (it being agreed and
understood that the Second Lien Indenture and any terms and documentation
substantially consistent with the Second Lien Indenture are reasonably
satisfactory to the Administrative Agent) or (ii) either (x) not materially more
restrictive, taken as a whole, to the Parent Guarantor, the Borrower and its
Restricted Subsidiaries, than the Loan Documents (or if materially more
restrictive, the Lenders receive the benefit of the more restrictive terms
which, for the avoidance of doubt, may be provided to the Lenders without
consent) or (y) if materially more restrictive, taken as a whole, then such more
restrictive terms are only applicable after the Maturity Date, in each case, as
certified by a Responsible Officer of the Borrower in good faith.

“Permitted Lien” means any Lien permitted under Section 9.03.

“Permitted Notes Exchange” means the exchange by the Borrower of any series of
Existing Senior Notes for, or the repayment by the Borrower of any series of
Existing Senior Notes solely with the net proceeds of, Permitted Junior Exchange
Debt (in the case of a repayment, which proceeds are used solely for that
purpose), in each case, on the applicable Exchange Date (such Existing Senior
Notes, the “Exchanged Notes”).

 

30



--------------------------------------------------------------------------------

“Permitted Pari Passu Intercreditor Agreement” shall mean an intercreditor
agreement with respect to any Liens on Collateral that are intended to be
secured on a pari passu basis with the Liens securing the Loans which may be
entered into after the date hereof; provided that such intercreditor agreement
shall have been posted to Lenders on the Platform not less than five
(5) Business Days prior to the date of execution thereof and the Majority
Lenders shall not have objected thereto within such five (5) Business Day
period.

“Permitted Refinancing Debt” shall mean Debt (“New Debt”) incurred in exchange
for, or proceeds of which are used to refinance, other Debt (“Old Debt”);
provided, however, that:

(a) such New Debt is in an aggregate principal amount not in excess of the sum
of:

(i) the aggregate principal amount then outstanding of the Old Debt (or, if such
Old Debt provides for an amount less than the principal amount thereof to be due
and payable upon a declaration of acceleration thereof, such lesser amount as of
the date of determination), and

(ii) an amount necessary to pay any fees and expenses, including premiums,
related to such exchange or refinancing;

(b) such New Debt has a stated maturity no earlier than the stated maturity of
the Old Debt;

(c) such New Debt has a Weighted Average Life to Maturity at the time such New
Debt is incurred that is equal to or greater than the Weighted Average Life to
Maturity of the Old Debt at such time;

(d) such New Debt is pari passu, with or subordinated to, in right of payment to
the Obligations to at least the same extent, if any, as the Old Debt;

(e) to the extent such New Debt is permitted to be secured and such Old Debt was
secured at the time of incurrence of such New Debt, the Liens securing such New
Debt have a Lien priority equal or junior to the Liens securing the Old Debt;
and

(e) such New Debt shall not (i) be secured by a Lien on or otherwise have
recourse to any assets that did not secure the Debt being refinanced unless
(A) such New Debt is incurred pursuant to Section 9.02(l) and is subject to the
Second Lien Intercreditor Agreement or Third Lien Intercreditor Agreement, as
applicable and the Borrower has granted, or concurrently therewith grants, a
Lien on such asset to secure the Obligations or (B) such New Debt is incurred
pursuant to Section 9.02(h) and the Borrower has granted, or concurrently
therewith grants, a Lien on such asset to secure the Obligations, (ii) be
secured by a Lien unless the Debt being refinanced is secured and such new Lien
is pari passu with or junior in priority to the Lien securing the Debt being
refinanced and subject to the Second Lien Intercreditor Agreement or Third Lien
Intercreditor Agreement, as applicable, (iii) be guaranteed by or otherwise have
recourse to any obligors not obligated on the Debt being refinanced or
(iv) otherwise have a payment priority senior in any way to the Debt being
refinanced;

(f) if such Old Debt is the Revolving Obligations or debt that has refinanced
the Revolving Obligations (collectively “Revolver Debt”; the documentation
evidencing such debt, the “Revolver Debt Documents”), the New Debt is incurred
pursuant to substantially the same terms and conditions as those existing under
the Existing Revolving Credit Agreement on the date hereof.; and

 

31



--------------------------------------------------------------------------------

(g) if the Old Debt is Permitted Junior Exchange Debt or Permitted Refinancing
Debt in respect thereof, the terms and conditions of such Permitted Refinancing
Debt meet the requirements of clauses (a), (b), (c) and (d) of the definition of
“Permitted Junior Exchange Debt”.

“Permitted Second Lien Debt” means Permitted Junior Exchange Debt that is
governed by the Second Lien Indenture and that is secured by Liens that are
junior and subordinated to the Liens securing the Obligations pursuant to the
Second Lien Intercreditor Agreement.

“Permitted Third Lien Debt” means Permitted Junior Exchange Debt that is secured
by Liens that are junior and subordinated to the Liens securing the Obligations
and the Liens securing Permitted Second Lien Debt pursuant to the Third Lien
Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning assigned to such term in Section 3.02(f).

“PIK Notice” has the meaning assigned to such term in Section 3.02(f).

“PIK Rate” has the meaning assigned to such term in Section 3.02(f).

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA (other than a multiemployer plan as defined in section 4001(a)(3) of
ERISA), that is subject to Title IV of ERISA or section 412 of the Code and that
is sponsored, maintained or contributed to by Parent Guarantor, the Borrower or
a Subsidiary with respect to which any of them has or could reasonably expect to
have any liability, including on account of an ERISA Affiliate.

“Plan Effective Date” means the “Effective Date” as defined in the Plan of
Reorganization.

“Plan of Reorganization” has the meaning assigned to such term in the recitals
hereto.

“Platform” has the meaning assigned such term in Section 8.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (as used in this paragraph, the “Definitions”) promulgated by
the Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions.

 

32



--------------------------------------------------------------------------------

“Public Lender” has the meaning assigned such term in Section 8.01.

“Purchase Money Indebtedness” means Debt, the proceeds of which are used to
finance the acquisition, construction, or improvement of inventory, equipment or
other Property in the ordinary course of business.

“PV-9” means, with respect to any Proved Reserves expected to be produced from
any Borrowing Base Properties (or in connection with any proposed acquisition,
Oil and Gas Properties that will be acquired by the Borrower or any Restricted
Subsidiary), the net present value, discounted at 9% per annum, of the future
net revenues expected to accrue to the Borrower’s and the Credit Parties’
collective interests in such reserves during the remaining expected economic
lives of such reserves, calculated (a) during a Term Loan Exclusive Period, in
accordance with NYMEX Pricing and (b) at any other time, in accordance with the
Bank Price Deck, in each case, without giving effect to non-property related
expenses such as general and administrative expenses, debt service, future
income tax expenses and depreciation, depletion and amortization.

“Qualified ECP Counterparty” means, in respect of any CFTC Hedging Obligation,
the Borrower and each Guarantor to the extent that such Person (a) has total
assets exceeding $10,000,000 at the time any guaranty of obligations under such
CFTC Hedging Obligation or any grant of a security interest to secure such CFTC
Hedging Obligation becomes effective or (b) otherwise constitutes an “eligible
contract participant” with respect to such Swap Agreement under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Equity Interests” means Equity Interests of the Parent Guarantor,
the Borrower or any Restricted Subsidiary other than Disqualified Capital Stock.

“RBL Asset Coverage Ratio” means, as of any date, the ratio of (i) the PV-9 of
the Credit Parties’ Oil and Gas Properties reflected in the most recently
delivered Reserve Report to (ii) Consolidated Net Debt as of such date; provided
that for purposes of calculating the RBL Asset Coverage Ratio, the PV-9
attributable to non-producing Proved Reserves shall not exceed 35% of the
aggregate PV-9.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” has the meaning assigned to such term in the Revolving
Credit Agreement as in effect on the date hereof.

“Redomestication Transaction” means a bona fide redomestication of the Parent
Guarantor from a corporation incorporated under the Yukon Business Corporations
Act to a corporation organized under the laws of the United States of America,
any State of the United States or the District of Columbia; provided that such
redomestication does not adversely affect the Collateral and would not be
reasonably expected to have material adverse U.S. federal income tax
consequences to a significant portion of the Lenders.

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

33



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Ratings” means the Borrower’s Credit Rating is (a) Baa3 with a stable
or better outlook, or higher, from Moody’s, (b) BBB- with a stable or better
outlook, or higher, from S&P or (c) BBB- with a stable or better outlook, or
higher from Fitch.

“Reserve Report” means the Initial Reserve Report and each subsequent report, in
form and substance reasonably satisfactory to (a) the Administrative Agent
during a Term Loan Exclusive Period and (b) at any other time, the
administrative agent(s) under the Revolver Debt Documents in place at such time,
setting forth, as of each of the following dates:

July 1, 2017 and each July 1 thereafter

January 1, 2018 and each January 1 thereafter

(or such other date in the event of an Interim Redetermination), the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
other Credit Parties, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with (a) during a Term Loan Exclusive Period, the Administrative Agent’s lending
requirements at the time and (b) at any other time, the administrative agent
under the Revolver Debt Documents in place at such time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein mean a
Responsible Officer of the Borrower.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning given to such term in Section 9.04(a)(iv).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolver Debt Documents” has the meaning assigned to such term in clause (f) of
the definition of “Permitted Refinancing Debt”

“Revolver Debt Documents” means (a) the Existing Revolving Credit Agreement or
(b) any amendment, restatement, supplement, modification, replacement or
refinancing (or successive amendments, restatements, supplements, modifications,
replacements or refinancings) of the Existing Revolving Credit Agreement after
the Initial Exchange Date (this clause (b), an “Other Revolving Credit
Agreement”); provided that:

 

34



--------------------------------------------------------------------------------

(i) (I) the interest rate or yield, including increasing the “applicable margin”
or similar component of the interest rate (including to provide for additional
compounded or interest paid-in-kind), through original issue discount or by
modifying the method of computing interest, and/or (II) letter of credit,
commitment, facility, utilization, makewhole or similar fees (but excluding any
customary consent, amendment, arrangement or similar fees) shall not be
increased by an amount that exceeds the combined interest rate and fees in the
Existing Revolving Credit Agreement by more than 2.50% per annum, in each
instance in the aggregate at any level of pricing, but excluding increases from
(A) increases in an underlying reference rate not caused by an amendment,
restatement, supplement, modification, replacement or refinancing of the
Revolving Credit Agreement, (B) accrual of interest at the “default rate” as
defined in the Existing Revolving Credit Agreement or, for a refinancing, a rate
that corresponds to the default rate, or (C) application of a pricing grid set
forth in the Existing Revolving Credit Agreement;

(ii) no Person shall be a borrower, guarantor or otherwise be obligated under
the Existing Revolving Credit Agreement or an Other Revolving Credit Agreement
unless such Person is a Credit Party;

(iii) the obligations under the Existing Revolving Credit Agreement and each
Other Revolving Credit Agreement shall not be secured by Liens on any assets
that are not Collateral (other than in respect of cash collateral securing
letter of credit obligations);

(iv) the mandatory prepayment provisions in the Other Revolving Credit Agreement
shall not result in any of the provisions in Section 3.04 of this Agreement to
operate in a manner that would be materially less favorable to the Lenders as
compared to the operation of the provisions of Section 3.04 of this Agreement
immediately prior to the effectiveness of such Other Revolving Credit Agreement;
and

(v) to the extent the administrative agent and/or collateral agent (or, in each
case, any similar agent) under the Revolving Credit Agreement requests the
Administrative Agent to enter into a Permitted Pari Passu Intercreditor
Agreement, such Permitted Pari Passu Intercreditor Agreement shall have been
posted to the Lenders on the Platform not less than five (5) Business Days prior
to the date of execution thereof and the Majority Lenders shall not have
objected thereto within such five (5) Business Days period.

“Revolving Administrative Agent” means the administrative agent under the
Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
the date hereofApril 12, 2017, among the Borrower, the Revolving Administrative
Agent, and the Revolving Lenders, as the same may be amended, restated, amended
and restated, supplemented or otherwise modified, replaced or refinanced from
time to time.and any Other Revolving Credit Agreement; provided that the
commitments and amounts outstanding thereunder, along with any increase in
borrowings, shall not exceed the amount of borrowings that are permitted under
Section 9.02(h); provided further that (a) the Borrower shall not consent to any
assignment of a lender’s rights and obligations under the Revolving Credit
Agreement to a lender that is not an Approved RBL Lender, (b) in any event the
lenders holding at least 75% of the aggregate principal amount of the loans
under the Revolving Credit Agreement shall at all times be Approved RBL Lenders
and (c) at all times the Revolving Credit Agreement shall be a single credit
facility consisting of one tranche of loans and commitments (it being understood
and agreed that the entry by any Credit Party into an intercreditor agreement,
agreement among lenders or any similar agreement that results in actual or
synthetic tranches of loans and/or commitments in respect thereof or relating
thereto shall constitute non-compliance with this clause (c)).

 

35



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure at such time.

“Revolving Lenders” means the lenders party to the Revolving Credit Agreement
from time to time.

“Revolving Loans” means the loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Agreement.

“Revolving Loan Documents” means “Loan Documents” as defined under the Revolving
Credit Agreement

“Revolving Obligations” means the Revolving Loans and all other “Obligations” as
defined in the Revolving Credit Agreement.

“Rolling Period” means for the end of any fiscal quarter, the period of four
(4) consecutive fiscal quarters ending on the last day of such fiscal quarter.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanction” means any economic or financial sanction or trade embargo imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.

“Sanctioned Country” means, at any time, a country, territory or region which is
itself, or whose government is, the subject or target of any Sanctions
(including Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Lien Indenture” means the indenture governing the terms of the Permitted
Second Lien Debt to be issued on the Initial Exchange Date in substantially the
form attached hereto as Exhibit J.

“Second Lien Intercreditor Agreement” means the First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit H or such other
form approved by the Administrative Agent in its reasonable discretion; provided
that any such other form shall have been posted to Lenders on the Platform not
less than five (5) Business Days prior to the date of execution thereof and the
Majority Lenders shall not have objected thereto within such five (5) Business
Day period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
and the Collateral Agent and “Secured Party” means any of them individually.

“Securities Account” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code.

 

36



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Instruments” means the mortgages, deeds of trust, pledge agreements,
security agreements, control agreements and other agreements, instruments,
supplements or certificates described or referred to in Exhibit E, and any and
all other agreements, instruments, supplements, consents or certificates
(including the Collateral Agency Agreement and the Guaranty and Collateral
Agreement) now or hereafter executed and delivered by the Borrower, any other
Credit Party, or any other Person (other than Secured Swap Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement) in order to
guarantee or provide collateral security for the payment or performance of the
Obligations, the Notes, or this Agreement, as such agreements may be amended,
modified, supplemented or restated from time to time.

“Senior Notes” means (a) the Existing Senior Notes and (b) unsecured notes or
bonds from time to time issued pursuant to one or more public or private capital
markets financings (in each case, as modified, renewed, refunded, replaced in
any manner or refinanced in whole or in part from time to time in compliance
with this Agreement); provided that (i) such notes or bonds do not provide for
any amortization of principal or any scheduled or mandatory prepayments,
redemptions, repayments, or defeasance of principal on any date prior to 91 days
after the Maturity Date (other than provisions requiring offers to repurchase in
connection with asset sales or any change of control), (ii) such notes or bonds
have a scheduled maturity date that is no earlier than 91 days after the
Maturity Date, (iii) the financial ratio covenants, negative covenants and
events of default pertaining to such notes or bonds are not materially more
onerous, taken as a whole, than the financial ratio covenants, negative
covenants and Events of Default contained in this Agreement and (iv) both
immediately before and immediately after giving effect to the incurrence of any
principal Debt under such notes or bonds, no Event of Default or Borrowing Base
Deficiency exists or would exist after giving effect to any concurrent repayment
of other Debt with the proceeds of such incurrence.

“Senior Notes Debt” means unsecured Debt in respect of Senior Notes, including
the principal amounts owing thereunder and any associated obligations to pay
interest, premiums, indemnifications, expenses, costs or other amounts.

“Senior Notes Documents” means each indenture or agreement providing for Senior
Notes Debt, the Senior Notes, all guaranties of Senior Notes, and any other
instruments or agreements made or delivered by Parent Guarantor, the Borrower or
any Restricted Subsidiary in connection with such Senior Notes Debt in each
case, as amended, restated, modified, supplemented, renewed or replaced in any
manner (whether upon or after termination or otherwise) from time to time.

“Specified Commodity Sale Contract” means any contract for the sale of
Hydrocarbons for a price to be calculated at the time of delivery based on the
market or index price for a location other than the delivery point (as defined
in such sale contract) of the Hydrocarbons sold pursuant to such sale contract
(together with any related asset management agreement for the release of
transportation capacity between such locations), which sale transaction is
intended to be settled by physical delivery of such Hydrocarbons by the Borrower
or any other Credit Party to a Person that is, on the date such contract is
entered into, a Lender or an Affiliate of a Lender, in each case even if such
Person subsequently ceases to be a Lender or an Affiliate of a Lender for any
reason.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted

 

37



--------------------------------------------------------------------------------

Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Debt” means (1) with respect to the Parent Guarantor, the Borrower
or any Restricted Subsidiary, any Debt of such Person which is by its terms,
unsecured, or secured by a Lien that is junior to the Lien securing the
Obligations or subordinated in right of payment to the Obligations and (2) with
respect to any Guarantor, any Debt of such Guarantor which is by its terms
subordinated in right of payment to the guaranty of such Guarantor under the
Guaranty and Collateral Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
are, as of such date, owned, Controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means, unless stated otherwise, any subsidiary of the Borrower.

“Subsidiary Guarantor” means any subsidiary of the Borrower that is a Guarantor.

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (i) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the other Credit Parties shall be a Swap Agreement and (ii) no sale of a
commodity for deferred shipment or delivery that is intended to be physically
settled (other than a forward sale contract to the extent that it provides, at
the time such contract (or a specified portion of such contract or a specified
transaction under such contract) is entered into, for all in fixed prices;
provided, that, the Borrower’s or any other Credit Party’s election for “first
of month” pricing or other one month pricing pursuant to a forward sale contract
for deliveries of Hydrocarbons for the immediately following calendar month
shall be deemed not to be a contract for an all in fixed price for purposes of
this definition) shall be a Swap Agreement pursuant to this clause (a), and
(b) any Secured Lender Physical Contract. If multiple transactions are entered
into under a master agreement, each transaction is a separate Swap Agreement.

“Swap PV” means, with respect to any Swap Agreement in respect of commodities,
the net present value, discounted at 9% per annum, of the future receipts
expected to be paid to the Borrower or the other Credit Parties under such Swap
Agreement, calculated in accordance with the Bank Price Deck; provided that the
“Swap PV” shall never be less than $0.00.

 

38



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements (including, without duplication, any
unpaid amounts due on the date of calculation).

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Exclusive Period” means a period during which the events described by
the term “Termination Date” or similar term in any Revolver Debt Document have
occurred.

“Third Lien Intercreditor Agreement” means the Third Lien Intercreditor
Agreement substantially in the form of Exhibit I or such other form approved by
the Administrative Agent in its reasonable discretion; provided that any such
other form shall have been posted to Lenders on the Platform not less than five
(5) Business Days prior to the date of execution thereof and the Majority
Lenders shall not have objected thereto within such five (5) Business Day
period.

“Threshold Amount” means the greater of (a) the lesser of (i) five percent
(5%) of (x) during any Borrowing Base Period, the then effective Borrowing Base
or (y) during any Investment Grade Period or any Term Loan Exclusive Period,
ACNTA and (ii) $65,000,000 and (b) $50,000,000.

“Total Commitment” means the sum of the Commitments of the Lenders.

“Transactions” means, (a) with respect to the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document to
which it is a party, each Revolving Loan Document to which it is a party and
each Existing Senior Notes Document to which it is a party, the borrowing of
Revolving Loans and the issuance of Letters of Credit under the Revolving Credit
Agreement, the borrowing of Loans hereunder and the issuance of the Existing
Senior Notes and the grant of Liens by the Borrower on Mortgaged Properties and
other Collateral pursuant to the Security Instruments and (b) with respect to
each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document, Revolving Loan Document and Existing Senior Notes Document
to which it is a party, the guaranteeing of the Obligations by such Guarantor,
the guaranteeing of the obligations under the Revolving Loan Documents and the
Existing Senior Notes Documents and the grant by such Guarantor of Liens on
Mortgaged Properties and other Collateral pursuant to the Security Instruments.

“Transfer” has the meaning assigned to such term in Section 9.11.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted Eurodollar
Rate.

 

39



--------------------------------------------------------------------------------

“Ultra Petroleum” has the meaning assigned to such term in the preamble hereto.

“Undrawn Amount” means, at any time, with respect to any letter of credit issued
under the Revolving Credit Agreement, the maximum amount that may be drawn under
such letter of credit after giving effect to (a) all provisions in such letter
of credit providing for future automatic increases in the amount that may be
drawn under such letter of credit (regardless of whether such automatic
increases have then occurred at such time) and (b) any amounts previously drawn
under such letter of credit,

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York or of any other state the laws of which
are required as a result thereof to be applied in connection with the
attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s or any Secured Party’s Lien on any Collateral.

“Unproven Acreage” means, at any time, all Oil and Gas Properties that had no
Proved Reserves attributed thereto in the then most recent Reserve Report
(including, for the avoidance of doubt, Oil and Gas Properties not evaluated in
the most recent Reserve Report).

“Unrestricted Parent Entity” means any subsidiary of Parent Guarantor other than
the Borrower.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated as
such on Schedule 7.14, (b) which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.15
or (c) any subsidiary of an Unrestricted Subsidiary.

“UP Energy” has the meaning assigned to such term in the preamble hereto.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(iii).

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the Debt, by
(b) the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by

(b) the then outstanding principal amount of such Debt.

“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Equity Interests (other than any directors’ qualifying shares or
shares that are required by the applicable laws and regulations of the
jurisdiction of organization of such Subsidiary to be owned by the government of
such jurisdiction or individual corporate citizens of such jurisdiction), on a
fully-diluted basis, are owned by the Parent Guarantor and/ or one or more of
the Wholly-Owned Subsidiaries or (b) any Restricted Subsidiary that is organized
in a jurisdiction and is required by the applicable laws and regulations of such
jurisdiction to be partially owned by the government of such jurisdiction or
individual or corporate citizens of such jurisdiction, provided that the Parent
Guarantor, directly or indirectly, owns the remaining Equity Interests in such
Subsidiary and, by contract or otherwise, controls the management and business
of such Subsidiary and derives economic benefits of ownership of such Subsidiary
to substantially the same extent as if such Subsidiary were a Wholly-Owned
Subsidiary.

 

40



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including”, (f) any reference herein
to Articles, Sections, Annexes, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement and (g) with respect to the requirement to deliver any certificate, an
executed paper copy of such certificate shall accompany any other form of
delivery permitted hereunder. No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision. To the extent
the terms “Unrestricted Subsidiary” or “Unrestricted Subsidiaries” are used in
any Loan Document, the parties hereto agree that there are no Unrestricted
Subsidiaries for such purposes and such provisions shall have no effect solely
to the extent relating to any such “Unrestricted Subsidiary” or “Unrestricted
Subsidiaries.”

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the financial statements referred to in Section 7.04(a) except for changes in
which the Borrower’s independent certified public accountants concur and which
are disclosed to the Administrative Agent as part of, or along with, the audited
annual financial statements delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Majority Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants set forth in Article IX is
computed such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.

 

41



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower on the Effective Date in an
aggregate principal amount equal to such Lender’s Commitment. Loans may be
repaid, in whole or in part, subject to the terms and conditions hereof. Loans
are not revolving and amounts borrowed and repaid may not be thereafter
reborrowed. Funding of any Loans shall be in dollars.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Borrowing of ABR
Loans shall be in an amount of not less than $1,000,000 and each Borrowing of
Eurodollar Loans shall be in an amount of not less than $2,000,000 and in an
integral multiple of $100,000 in excess thereof. Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(d) Notes. Upon request of a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, and (i) in the case of any Lender party hereto as of the date of
this Agreement, such Note shall be dated as of the date of this Agreement, or
(ii) in the case of any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, such Note shall be dated as of the effective date of
the Assignment and Assumption, or (iii) in the case of any Lender that becomes a
party hereto in connection with an increase in the Total Commitment pursuant to
Section 2.06(c), as of the effective date of such increase, in each case,
payable to such Lender in a principal amount equal to its Commitment as in
effect on such date, and otherwise duly completed. In the event that any
Lender’s Commitment increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(b) or otherwise), the Borrower shall, upon request
of such Lender, deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Commitment after giving effect to such increase or decrease, and
otherwise duly completed, against return to the Borrower of the Note so
replaced. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

 

42



--------------------------------------------------------------------------------

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or, in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing. Each such written Borrowing Request
shall be irrevocable and shall be in substantially the form of Exhibit B and
signed by the Borrower. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the amount of the then effective Borrowing Base, the amount of the then
effective Total Commitment, the current total Revolving Credit Exposures
(without regard to any requested “Borrowing” under the Revolving Credit
Agreement) and the pro forma total Revolving Credit Exposures (after giving
effect to any concurrent “Borrowing” under the Revolving Credit Agreement); and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election in writing by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
written Interest Election Request shall be irrevocable and shall be in
substantially the form of Exhibit C and signed by the Borrower.

 

43



--------------------------------------------------------------------------------

(c) Information in Interest Election Requests. Each written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with a Lender and designated by the Borrower in the
Borrowing Request on the Effective Date. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

 

44



--------------------------------------------------------------------------------

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the Effective Date that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing on the Effective Date, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or, in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

Section 2.06 Increase of Commitments.

(a) Subject to the conditions set forth in Section 2.06(b), the Borrower may
increase the Total Commitment then in effect by increasing the Commitment of a
Lender or by causing a Person that is acceptable to the Administrative Agent
that at such time is not a Lender to become a Lender (any such Person that is
not at such time a Lender and becomes a Lender, an “Additional Lender”).

(b) Any increase in the Total Commitment shall be subject to the following
additional conditions:

(i) such increase shall not be less than $25,000,000 unless the Administrative
Agent otherwise consents;

(ii) no Default shall have occurred and be continuing on the effective date of
such increase or would result therefrom;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such increase, except
(x) to the extent any such representations and warranties are expressly limited
to an earlier date, in which case, on and as of the date of such increase, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (y) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to Material
Adverse Effect, such representation and warranty (as so qualified) shall
continue to be true and correct in all respects;

(v) the maturity date of such increase shall be no earlier than the Maturity
Date;

(vi) the Weighted Average Life to Maturity of such increase shall be no shorter
than the remaining Weighted Average Life to Maturity of the existing Loans;

 

45



--------------------------------------------------------------------------------

(vii) subject to the restrictions set forth in Sections 2.06(b)(v) and
2.06(b)(vi), the amortization schedule for such increase shall be determined by
the Borrower and Lenders and Additional Lenders participating in such increase;

(viii) except as otherwise required or permitted by this Section 2.06(b)(viii),
the increase shall be on the exact same terms and pursuant to the exact same
documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such increase); provided, that, (x) subject to the following
clause (y), the All-in Yield of such increase may exceed the All-in Yield
applicable at such time under this Agreement by no greater than fifty (50) basis
points and (y) in the event the All-in Yield of such increase exceeds the All-in
Yield applicable at such time under this Agreement by greater than fifty
(50) basis points, the All-in Yield applicable at such time under this Agreement
shall be increased in an amount equal to such excess;

(ix) the Borrower is in pro forma compliance with the Financial Covenants
(calculated in a manner reasonably acceptable to the Administrative Agent)
whether or not a Term Loan Exclusive Period is in effect at such time and
(x) during a Borrowing Base Period, no Borrowing Base Deficiency shall exist
after giving effect to the increase (provided that, for the avoidance of doubt,
the Borrower may elect to redetermine the Borrowing Base in accordance with
Section 2.07(b)(iii) of the Revolving Credit Agreement as in effect on the date
hereof for purposes of satisfying the condition set forth in this
Section 2.06(b)(ix)) and (y) during an Investment Grade Period or during any
Term Loan Exclusive Period, the Asset Coverage Ratio shall not be less than 2.0
to 1.0 after giving pro forma effect to the increase;

(x) if the Borrower elects to increase the Total Commitment by increasing the
Commitment of a Lender, the Borrower and such Lender shall execute and deliver
to the Administrative Agent a certificate substantially in the form of Exhibit H
(a “Commitment Increase Certificate”); and

(xi) if the Borrower elects to increase the Total Commitment by causing an
Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit I (an “Additional Lender
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500 (provided that the Administrative Agent may, in
its discretion, elect to waive such processing and recordation fee in connection
with any such increase), and the Borrower shall (1) if requested by the
Additional Lender, deliver a Note payable to such Additional Lender in a
principal amount equal to its Commitment, and otherwise duly completed and
(2) pay any applicable fees as may have been agreed to between the Borrower and
the Additional Lender, and, to the extent applicable and agreed to by the
Borrower, the Administrative Agent.

(c) the Borrower may seek Commitments, in its sole discretion, from either
existing Lenders or, with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed), from additional banks, financial
institutions or other institutional lenders or investors who will become Lenders
hereunder;

(d) subject to acceptance and recording thereof pursuant to Section 2.06(e),
from and after the effective date specified in the Commitment Increase
Certificate or the Additional Lender Certificate (or if any Eurodollar
Borrowings are outstanding, then the last day of the Interest Period in respect
of such Eurodollar Borrowings, unless the Borrower has paid any compensation
required by Section 5.02): (A) the amount of the Total Commitment shall be
increased as set forth therein, and (B) in the case of an Additional Lender
Certificate, any Additional Lender party thereto shall be a party to this
Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents.

 

46



--------------------------------------------------------------------------------

(e) upon its receipt of a duly completed Commitment Increase Certificate or an
Additional Lender Certificate, executed by the Borrower and the Lender or by the
Borrower and the Additional Lender party thereto, as applicable, the
Administrative Questionnaire referred to in Section 2.06(b)(xi) and the
break-funding payments from the Borrower, if any, required by Section 5.02, if
applicable, the Administrative Agent shall accept such Commitment Increase
Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the Total
Commitment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 2.06(e).

(f) upon any increase in the Total Commitment pursuant to this Section 2.06,
(A) each Lender’s Commitment shall be automatically deemed amended to the extent
necessary so that each such Lender’s Applicable Percentage equals the percentage
of the Total Commitment represented by such Lender’s Commitment, in each case
after giving effect to such increase, and (B) Annex I to this Agreement shall be
deemed amended to reflect the Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Lenders’ Commitments
pursuant to the foregoing clause (A), and any resulting changes in the Lenders’
Applicable Percentages.

ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent, for the account of the Lenders, in equal
quarterly installments, which shall be due and payable on last Business Day of
each March, June, September and December, commencing June 30, 2019, an amount of
0.25% of aggregate principal amount of the Loans outstanding on the Effective
Date (as adjusted from time to time pursuant to Section 3.04), with the
outstanding principal balance of the Loans due and payable on the Maturity Date.
All repayments pursuant to this Section 3.01 shall be subject to Section 5.02,
but shall otherwise be without premium or penalty.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin for ABR Borrowings, but in no
event to exceed the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin for Eurodollar Borrowings, but in no
event to exceed the Highest Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if (i) an Event of Default
specified in Section 10.01(a), 10.01(b), 10.01(h) or 10.01(i) has occurred and
is continuing, or (ii) the Majority Lenders so elect (or direct the
Administrative Agent to so elect) in connection with the occurrence and
continuance of any other Event of Default, then in each case all Loans
outstanding shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate otherwise applicable to such Loans
(including the Applicable Margin applicable with respect to such Loans), but in
no event to exceed the Highest Lawful Rate.

 

47



--------------------------------------------------------------------------------

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that interest accrued pursuant to Section 3.02(c) shall be payable on
demand. In the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Maturity Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted Eurodollar Rate or Eurodollar Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

(f) PIK Interest. Without limiting the generality of the foregoing, the Borrower
may elect in writing to the Administrative Agent (the “PIK Notice”) no later
than three (3) days prior to each Interest Payment Date to pay in-kind up to
0.25% per annum (the “PIK Rate”) of the interest required to be paid pursuant to
Section 3.02(a) and Section 3.02(b), as applicable, which such amount shall be
paid by increasing the outstanding principal amount of such Loan on each
Interest Payment Date so elected and shall be capitalized and treated as
principal of such Loan for all purposes hereunder (including for purposes of
calculating interest pursuant to Section 3.02(a), Section 3.02(b),
Section 3.02(c) and 3.02(e)) (the “PIK Interest”). Any PIK Interest capitalized
on a Loan shall become a Loan of the same Type and with the same Interest Period
as the Loan with respect to which such PIK Interest accrued. For the avoidance
of doubt, all PIK Interest shall be due and payable in cash on the Maturity Date
and, if the Borrower elects not to deliver a PIK Notice in respect of any
Interest Payment Date, all such interest due and payable on such Interest
Payment Date shall be paid in cash.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate or the LIBO Rate for such Interest
Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted Eurodollar Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

48



--------------------------------------------------------------------------------

Section 3.04 Prepayments.

(a) Optional Prepayments. TheSubject to any premiums provided in
Section 3.04(e), the Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with Section 3.04(b). Notwithstanding the foregoing, if, prior to the
six-month anniversary of the Effective Date, the Borrower (i) prepays,
refinances, substitutes or replaces all or any portion of the Loans with the
incurrence by the Parent Guarantor, the Borrower or any Restricted Subsidiary of
any debt financing having an applicable All-in Yield that is less than the
effective All-in Yield of the Loans being repaid, refinanced, substituted or
replaced or (ii) effects any amendment of this Agreement resulting in the Loans
having an applicable All-in Yield that is less than the effective All-in Yield
of the Loans immediately prior to such amendment, then each Lender shall be paid
(1) in the case of clause (i), a prepayment premium equal to 1.0% of the
aggregate principal amount of such Loans so repaid, refinanced, substituted or
replaced and (2) in the case of clause (ii), a fee equal to 1.0% of the
aggregate principal amount of the applicable Loans outstanding immediately prior
to such amendment.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any optional
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each such partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each such
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and shall be accompanied by accrued interest to the extent
required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any reduction of the total Revolving Credit
Exposure pursuant to Section 3.04(c) of the Revolving Credit Agreement (or any
similar provision under the Revolver Debt Documents) as a result of a Borrowing
Base Deficiency, (A) the total Revolving Credit Exposure has been reduced to
zero and (B) such Borrowing Base Deficiency still exists, the Borrower shall,
within five (5) days of such reduction of the total Revolving Credit Exposure to
zero, prepay the Borrowings in an aggregate principal amount equal to the amount
necessary to eliminate such Borrowing Base Deficiency in its entirety.

(ii) If, at any time during (A) an Investment Grade Period or (B) a Term Loan
Exclusive Period, the Asset Coverage Ratio is less than 2.0 to 1.0, the Borrower
shall make six equal monthly payments that collectively prepay the Borrowings in
an amount sufficient such that after giving pro forma effect to such
prepayments, the Asset Coverage Ratio is equal to or greater than 2.0 to 1.0.

(iii) During a Term Loan Exclusive Period, subject to the reinvestment rights
set forth in Section 9.11(d) and Section 9.11(e)(iv), no later than three
(3) days following the receipt by the Parent Guarantor, the Borrower or any
Restricted Subsidiary of Net Cash Proceeds in respect of any Transfer, the
Borrower shall apply 100% of the Net Cash Proceeds received with respect thereto
to prepay outstanding Loans and pay any accrued and unpaid interest then due on
the amount of such principal then prepaid.

 

49



--------------------------------------------------------------------------------

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. All prepayments permitted or required under this
Section 3.04 shall include breakage expense, if any, required under Section 5.02
and shall be without premium or penalty except as provided in Section 3.04(e).

(e) Applicable Premium. Upon the occurrence of an Applicable Premium Trigger
Event, the Borrower shall pay to the Administrative Agent, for the ratable
account of Lenders, an amount equal to (the “Applicable Premium”) (1) if the
Applicable Premium Trigger Event occurs at any time prior to the first
anniversary of the Initial Exchange Date, 2% of the aggregate principal amount
of the Loans subject to such Applicable Premium Trigger Event, (2) if the
Applicable Premium Trigger Event occurs at any time on or after the one year
anniversary of the Initial Exchange Date but prior to the second year
anniversary of the Initial Exchange Date, 1% of the aggregate principal amount
of the Loans subject to such Applicable Premium Trigger Event and (3) if the
Applicable Premium Trigger Event occurs at any time on or after the second year
anniversary of the Initial Exchange Date, 0%.

Section 3.05 Fees.

(a) Upfront Fee. The Borrower agrees to pay a fee to each Lender payable on the
Effective Date equal to 1% of the principal amount of such Lender’s Loans made
on the Effective Date, such fee to be paid in cash on the Effective Date
(provided that the payment of such fee may be effected pursuant to customary
netting arrangements), or if the Lender so elects by giving notice to the
Administrative Agent at least one (1) Business Day prior to the Effective Date,
as an original issue discount with respect to such Loans made by it.

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent in the
Fee Letters.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances, absent manifest error. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.01, except

 

50



--------------------------------------------------------------------------------

that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary thereof
(as to which the provisions of this Section 4.01(c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.03 Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
Section 4.02, or otherwise hereunder, then the Administrative Agent may, in its
sole discretion (notwithstanding any contrary provision hereof), (a) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid or (b) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender hereunder, in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

51



--------------------------------------------------------------------------------

Section 4.04 Collection of Proceeds of Production. The Security Instruments
contain an assignment by the Borrower and/or the Guarantors to and in favor of
the Collateral Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, unless an Event of Default
has occurred and is continuing, the Administrative Agent and the Lenders will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Collateral Agent, the
Administrative Agent or the Lenders, but the Lenders will instead permit such
proceeds to be paid to the Borrower and the other Credit Parties and the Lenders
hereby authorize the Administrative Agent or the Collateral Agent to take such
actions as may be necessary to cause such proceeds to be paid to the Borrower
and the other Credit Parties.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate); or

(ii) subject the Administrative Agent or any Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Other Connection Taxes) on its Loans, Loan
principal, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender in respect of any Eurodollar
Loan (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or liquidity or on the
capital or liquidity of such Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into

 

52



--------------------------------------------------------------------------------

consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time,
upon receipt of a certificate described in the following subsection (c) the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten days after receipt
thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than six months prior to the date that such Lender, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six month period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.05, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to be the excess, if any, of (x) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (y) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within thirty days
after receipt thereof.

Section 5.03 Taxes.

(a) Defined Terms. For purposes of this Section 5.03, the term “applicable law”
includes FATCA.

 

53



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes; provided
that if an applicable Withholding Agent shall be required to deduct any
Indemnified Taxes from such payments (as determined in the good faith of an
applicable Withholding Agent), then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(b)), the
Administrative Agent, any Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such
Guarantor shall make such deductions and (iii) the Borrower or such Guarantor
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes that have been paid by the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within thirty days after demand therefor, for the full amount of any
Indemnified Taxes paid or payable by such Recipient, or required to be withheld
or deducted from a payment to such Recipient, on or with respect to any payment
by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate of the Administrative Agent, a Lender as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent) or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower or Guarantor shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement or any other Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by

 

54



--------------------------------------------------------------------------------

Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced
rate. In addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution, and submission of such
documentation (other than such documentation set forth in
Section 5.03(g)(ii)(A), (ii)(B), or (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. For
purposes of this Section 5.03(g), the term “Lender” shall include the
Administrative Agent.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(2) duly completed copies of Internal Revenue Service Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable;

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;
or

 

55



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for Borrower and the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 5.03, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 5.03 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to the Borrower pursuant to this paragraph (h) to the extent such
payment would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

(i) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

56



--------------------------------------------------------------------------------

Section 5.04 Mitigation Obligations; Designation of Different Lending Office. If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, and such Lender has not prevented such required payment by
designating a different lending office in accordance with Section 5.04, or
(c) any Lender has given notice pursuant to Section 5.06 that it is unable to
make or maintain Eurodollar Loans but Lenders constituting Majority Lenders have
not given such notice, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights (other
than its existing rights to payments pursuant to Section 5.01 or Section 5.03)
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 12.04(b)(ii)(C),
(ii) if such assignee is not already a Lender, the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (iii) such assigning Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 5.02), from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts), (iv) in the case
of any such assignment resulting from a claim for compensation under
Section 5.01 or payments required to be made pursuant to Section 5.03, such
assignment will result in a reduction in such compensation or payments, and
(v) such assignment does not conflict with applicable law. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

57



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The rights and obligations under this Agreement
(including the obligations of the Lenders to make Loans hereunder) shall not
become effective until the date on which each of the following conditions has
been satisfied (or waived in accordance with Section 12.02) on April 12, 2017
(and, if not satisfied prior to such time, this Agreement shall be null and void
and of no force and effect):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all commitment and agency fees and all other fees and amounts due and payable on
or prior to the Effective Date, including, without duplication, (i) fees payable
pursuant to Section 3.05(b), (ii) fees payable pursuant to the Fee Letters and
(iii) to the extent invoiced at least two Business Days prior to the Effective
Date, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including the fees and expenses of
Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent).

(b) The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary or a Responsible Officer of the Borrower and each Guarantor
setting forth (i) resolutions of the members, board of directors or other
appropriate governing body with respect to the authorization of the Borrower or
such Guarantor to execute and deliver the Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
officers of the Borrower or such Guarantor who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the limited liability company agreement, the articles or certificate of
incorporation and bylaws (or comparable organizational documents) of the
Borrower and such Guarantor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence and good standing of the Borrower
and each other Credit Party.

(d) On the Effective Date, the representations and warranties of Parent
Guarantor, the Borrower and the other Credit Parties contained in Article VII
shall be true and correct in all material respects (except in the case of any
representation or warranty which expressly relates to a given date or period,
such representation or warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be); provided, that to the extent that any representation or warranty is
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the same shall be true and correct in
all respects.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received a duly executed Note payable to
each Lender that has requested a Note at least two days before the Effective
Date in a principal amount equal to its Commitment dated as of the date hereof.

 

58



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E. Except as otherwise
set forth in Section 8.20, in connection with the execution and delivery of the
Security Instruments, the Administrative Agent shall be reasonably satisfied
that the Liens under the Security Instruments will, upon the recording of the
Security Instruments, be first priority, perfected Liens (subject only to
Permitted Liens) on all other Property purported to be pledged as Collateral
pursuant to the Security Instruments (including all of the Equity Interests in
the Borrower and each Restricted Subsidiary that are owned by a Credit Party
(and to the extent any such Equity Interests are certificated, the Borrower
shall also have caused the applicable Credit Party to deliver to the Collateral
Agent the original stock certificates evidencing such Equity Interests together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof).

(h) The Administrative Agent shall have received an opinion of Kirkland and
Ellis LLP, special New York counsel to the Borrower and the Guarantors, and
local counsel in the Yukon Territory, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(i) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower and the other Credit Parties evidencing that the
Borrower and the other Credit Parties are carrying insurance in accordance with
Section 7.12.

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of Borrower certifying that Borrower and its Consolidated Restricted
Subsidiaries, on a consolidated basis after giving effect to the Transactions,
are solvent.

(k) The Administrative Agent shall have received the Initial Reserve Report,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(l) The Administrative Agent shall have received appropriate Uniform Commercial
Code search certificates reflecting no prior Liens encumbering the Properties of
the Borrower and the other Credit Parties for the State of Delaware and the
State of Pennsylvania, as applicable, and any other jurisdiction reasonably
requested by the Administrative Agent, other than those being released on or
prior to the Effective Date or Permitted Liens.

(m) To the extent requested in writing by the Administrative Agent at least 8
Business Days prior to the Effective Date, the Administrative Agent and the
Lenders shall have received, at least three (3) Business Days prior to the
Effective Date, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA PATRIOT Act.

(n) As of the Effective Date, after giving effect to the Transactions (including
the Borrowings hereunder), the amount of (i) cash and Cash Equivalents of the
Borrower and its Consolidated Restricted Subsidiaries on such date plus (ii) the
amount by which the Total Commitments (as defined in the Revolving Credit
Agreement) shall exceed the total Revolving Credit Exposure shall not be less
than $300,000,000.

(o) The Confirmation Order shall be in full force and effect, not subject to any
stay, nor shall it have been amended or modified in any manner adverse to the
Lenders without the consent of the Majority Lenders.

 

59



--------------------------------------------------------------------------------

(p) All conditions precedent to confirmation and to effectiveness of the Plan of
Reorganization shall have been satisfied or waived to the reasonable
satisfaction of the Administrative Agent, the Plan Effective Date shall have
occurred or shall occur substantially contemporaneously with the Effective Date,
and the substantial consummation (as defined in section 1101 of the Bankruptcy
Code) of the Plan of Reorganization in accordance with its terms shall occur
substantially contemporaneously with the Plan Effective Date.

(q) Since the date of entry of the Disclosure Statement Order with respect to
the Chapter 11 Cases, there shall not have occurred a Material Adverse Effect or
any event or occurrence which could reasonably be expected to result in a
Material Adverse Effect.

(r) The Administrative Agent shall have received or shall have available on-line
through the “Electronic Data Gathering, Analysis and Retrieval” system (or any
successor system thereof) maintained by the SEC (or any succeeding governmental
authority) (i) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Parent Guarantor, the Borrower
and the Borrower’s Consolidated Restricted Subsidiaries, for the three most
recently completed fiscal years ended at least 105 days before the Effective
Date and (ii) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Parent Guarantor, the Borrower
and the Borrower’s Consolidated Restricted Subsidiaries, for each subsequent
fiscal quarter (other than the fourth fiscal quarter of any fiscal year) ended
at least 55 days before the Effective Date (in each case, together with the
corresponding comparative period from the prior fiscal year).

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the Effective Date specifying its objection thereto. All
documents executed or submitted pursuant to this Section 6.01 by and on behalf
of Parent Guarantor, the Borrower or any other Credit Party shall be in form and
substance satisfactory to the Administrative Agent and its counsel. The
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Parent Guarantor and the Borrower jointly and severally represent and warrant to
the Lenders that:

Section 7.01 Organization; Powers. The Borrower and each other Credit Party is
duly organized, validly existing and, to the extent applicable, in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

Section 7.02 Authority; Enforceability. After giving effect to the Confirmation
Order and the Plan of Reorganization, the Transactions are within the Borrower’s
and each Guarantor’s corporate, limited liability company, or partnership powers
and have been duly authorized by all necessary corporate, limited liability
company or partnership action and, if required, action by any holders of its
Equity Interests (including any action required to be taken by any class of
directors, managers or supervisors, whether interested or disinterested, as
applicable, of the Borrower or any other Person, in order to ensure the due

 

60



--------------------------------------------------------------------------------

authorization of the Transactions). Each Loan Document to which the Borrower and
each Guarantor is a party has been duly executed and delivered by the Borrower
and such Guarantor and constitutes a legal, valid and binding obligation of the
Borrower and such Guarantor, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 7.03 Approvals; No Conflicts. After giving effect to the Confirmation
Order and the Plan of Reorganization, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect, other than (i) the recording and filing of the
Security Instruments as required by this Agreement, and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
or an Event of Default under any provision of this Agreement other than this
Section 7.03 or could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the limited
liability company agreements, charter, by-laws or other organizational documents
of the Borrower or any other Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other agreement regarding Debt binding upon the Borrower or any other Credit
Party or its Properties, or give rise to a right thereunder to require any
payment to be made by the Borrower or Credit Party and (d) will not result in
the creation or imposition of any Lien on any Property of the Borrower or any
other Credit Party (other than the Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders Ultra Petroleum’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2016, reported on by
Ernst & Young LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Parent Guarantor, the Borrower and the Borrower’s
Consolidated Restricted Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.

(b) No Material Adverse Effect has occurred since the date of entry of the
Disclosure Statement Order with respect to the Chapter 11 Cases.

(c) Except as listed on Schedule 7.04(c), none of Parent Guarantor, the Borrower
or any Restricted Subsidiary has on the date hereof after giving effect to the
Transactions, any material Debt (including Disqualified Capital Stock) or any
material off-balance sheet liabilities or partnership liabilities that would be
required by GAAP to be reflected or noted in audited financial statements,
material liabilities for past due taxes, or any unusual forward or long-term
commitments or unrealized or anticipated losses from any such unfavorable
commitments, except as referred to or reflected or provided for in the financial
statements referred to in Section 7.04(a) and the other written information
provided by Borrower to Administrative Agent and the Lenders prior to the date
hereof.

Section 7.05 Litigation. After giving effect to the Confirmation Order and the
Plan of Reorganization and except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Parent Guarantor
or the Borrower, threatened against or affecting the Borrower or any other
Credit Party (i) not fully covered by insurance (except for normal deductibles),
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect or (ii) that are non-frivolous and challenge the
validity or enforceability of any Loan Document.

 

61



--------------------------------------------------------------------------------

Section 7.06 Environmental Matters. Except for matters set forth on Schedule
7.06 or that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:

(a) Parent Guarantor, the Borrower and the Subsidiaries and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws;

(b) Parent Guarantor, the Borrower and the Subsidiaries have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of Parent Guarantor, the Borrower or the Subsidiaries has
received any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against Parent Guarantor, the Borrower
or any Subsidiary or any of their respective Properties or as a result of any
operations at such Properties;

(d) none of the Properties of Parent Guarantor, the Borrower or any Subsidiary
contain or have contained any: underground storage tanks; asbestos-containing
materials; landfills or dumps; hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or sites on or nominated for the
National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law, in
each case that would reasonably be expected to result in liability under
Environmental Law;

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from Parent Guarantor’s, the
Borrower’s or any Subsidiary’s Properties, there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Materials
required under applicable Environmental Laws at such Properties and, to the
knowledge of the Borrower, none of such Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other real property;

(f) none of Parent Guarantor, the Borrower or any Subsidiary has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite Parent Guarantor’s,
the Borrower’s or any Subsidiary’s Properties and, to the Borrower’s knowledge,
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of Parent Guarantor’s, the Borrower’s or the Subsidiaries’ Properties that
could reasonably be expected to form the basis for a claim for damages or
compensation; and

 

62



--------------------------------------------------------------------------------

(h) Parent Guarantor and the Borrower have made available to the Administrative
Agent complete and correct copies of all material environmental site assessment
reports, and studies on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that have
been prepared within the last three (3) years and are in Parent Guarantor’s or
the Borrower’s possession and relating to Parent Guarantor’s, the Borrower’s or
any Subsidiary’s Properties or operations thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) After giving effect to the Confirmation Order and the Plan of
Reorganization, each of Parent Guarantor, the Borrower and the Restricted
Subsidiaries is in compliance with all Governmental Requirements applicable to
it or its Property and all agreements and other instruments binding upon it or
its Property, except where failure to comply could not reasonably be expected to
have a Material Adverse Effect, and possesses all licenses, permits, franchises,
exemptions, approvals and other governmental authorizations necessary for the
ownership of its Property and the conduct of its business, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Borrower nor any other Credit Party is in default nor has any
Change in Control or similar event or circumstance occurred that, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under, or would require the Borrower or any other
Credit Party to Redeem or make any offer to Redeem under, any indenture, note,
credit agreement or similar instrument pursuant to which any Material Debt is
outstanding or by which the Borrower or any other Credit Party or any of their
Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any other Credit
Party is required to register as an “investment company” or a company
“controlled” by an entity required to register as “investment company,” within
the meaning of, or subject to regulation under, the Investment Company Act of
1940, as amended.

Section 7.09 Taxes. Each of Parent Guarantor, the Borrower and the Restricted
Subsidiaries has timely filed or caused to be filed all federal income Tax
returns and reports, and all other material Tax returns and reports, required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it (in each case, for the avoidance of doubt and to the extent
applicable, after giving effect to the Confirmation Order and Plan of
Reorganization), except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Parent Guarantor, the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of Parent Guarantor, the Borrower
and the Restricted Subsidiaries in respect of Taxes and other governmental
charges are, in the reasonable opinion of the Borrower, adequate. No Tax Lien
(other than an Excepted Lien) has been filed and, to the knowledge of the
Borrower, no claim is being asserted with respect to any such Tax or other such
governmental charge.

Section 7.10 ERISA. Except for such matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

(a) Parent Guarantor, the Borrower, the Subsidiaries and each ERISA Affiliate is
in material compliance with ERISA and, where applicable, the Code regarding each
Plan.

 

63



--------------------------------------------------------------------------------

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in the
imposition on Parent Guarantor, the Borrower or any Subsidiary (whether directly
or indirectly) of either a civil penalty assessed pursuant to subsections (i) or
(l) of section 502 of ERISA or a tax imposed pursuant to section 4975 of the
Code or breach of fiduciary duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which Parent Guarantor,
the Borrower, the Subsidiaries or any ERISA Affiliate is required under the
terms of each Plan or applicable law to have paid as contributions to such Plan
as of the date hereof.

(e) None of Parent Guarantor, the Borrower, or any Subsidiary, or any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA that provides benefits to retirees or
former employees of such entities, with respect to which its sponsorship of,
maintenance of or contribution to may not be terminated by Parent Guarantor, the
Borrower, a Subsidiary or an ERISA Affiliate, as the case may be, in its sole
discretion at any time without any material liability to Parent Guarantor, the
Borrower or any Subsidiary other than for benefits due as of, or claims incurred
prior to, the effective date of such termination, except where such a
termination is not allowed under applicable law (including, but not limited to,
the Consolidated Omnibus Budget Reconciliation Act of 1985).

Section 7.11 Disclosure; No Material Misstatements. The certificates, written
statements and reports, and other written information, taken as a whole,
furnished by or on behalf of the Borrower or any Guarantor to the Administrative
Agent and the Lenders in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading as of the date such information is dated or certified;
provided that (a) to the extent any such certificate, statement, report, or
information was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such certificate, statement, report, or
information (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties, the Borrower represents only
that it is not aware of any material misstatement or omission therein. There are
no statements or conclusions in any Reserve Report which are based upon or
include material misleading information or fail to take into account known
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
of the Borrower and the other Credit Parties and production and cost estimates
contained in each Reserve Report are necessarily based upon professional
opinions, estimates and projections and that the Borrower and the other Credit
Parties do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

Section 7.12 Insurance. Parent Guarantor and the Borrower have, and have caused
the Restricted Subsidiaries to have, (a) all insurance policies sufficient for
the compliance by each of them with all material Governmental Requirements and
all material agreements and (b) insurance coverage in such amounts and against
such risks as are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of
Parent Guarantor, the Borrower and the Restricted Subsidiaries (it being
understood and agreed that the Borrower and its Subsidiaries may self-insure to
the extent and in a manner customary for companies engaged in the same or
similar business of similar size and financial condition). The Administrative
Agent, the Collateral Agent and the Lenders have been named as additional
insureds in respect of such liability insurance policies and the Collateral
Agent has been named as a loss payee with respect to such property loss
insurance covering Collateral.

 

64



--------------------------------------------------------------------------------

Section 7.13 Restriction on Liens. After giving effect to the Confirmation Order
and the Plan of Reorganization, neither the Borrower nor any other Credit Party
is a party to any material agreement or arrangement, or subject to any order,
judgment, writ or decree, that restricts its ability to grant Liens to the
Administrative Agent for the benefit of the Secured Parties on or in respect of
their Properties to secure the Debt under the Loan Documents, or restricts any
Restricted Subsidiary from paying dividends or making any other distributions in
respect of its Equity Interests to Parent Guarantor, the Borrower or any
Restricted Subsidiary, or restricts any Restricted Subsidiary from making loans
or advances to Parent Guarantor, the Borrower or any Restricted Subsidiary, or
which requires the consent of other Persons in connection therewith, except, in
each case, for such encumbrances or restrictions permitted under Section 9.14.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent from time to time (which shall promptly
furnish a copy to the Lenders), which shall upon disclosure be deemed a
supplement to Schedule 7.14, neither the Borrower nor any other Credit Party has
any subsidiaries (other than subsidiaries of Unrestricted Subsidiaries). Neither
Parent Guarantor nor the Borrower has any Foreign Subsidiaries. Schedule 7.14
identifies, as of the Effective Date, each subsidiary listed thereon as either a
Restricted Subsidiary, Unrestricted Subsidiary or Unrestricted Parent Entity,
and each Restricted Subsidiary on such schedule is wholly-owned by the Borrower
or another Restricted Subsidiary. As of the Effective Date, Schedule 7.14 sets
forth each Person (other than a subsidiary) in which Parent Guarantor, the
Borrower or a Restricted Subsidiary owns Equity Interests and the percentage of
all Equity Interests in such Person owned by Parent Guarantor, the Borrower or
such Restricted Subsidiary.

Section 7.15 Location of Business and Offices. After giving effect to the
Confirmation Order and the Plan of Reorganization, the Borrower’s jurisdiction
of organization is Delaware, the name of the Borrower as listed in the public
records of its jurisdiction of organization is Ultra Resources, Inc., and the
organizational identification number of the Borrower in its jurisdiction of
organization is 6357887 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(i) in accordance with
Section 12.01). The Borrower’s chief executive offices are located at the
address specified in Section 12.01 (or as set forth in a notice delivered
pursuant to Section 8.01(i) and Section 12.01(c)). Each Guarantor’s jurisdiction
of organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its chief executive office is stated on
Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(i)). Each Unrestricted Subsidiary’s (other than each Unrestricted
Subsidiary that is a subsidiary of an Unrestricted Subsidiary) jurisdiction of
organization and name as listed in the public records of its jurisdiction of
organization is stated on Schedule 7.14 (or as set forth in a notice delivered
pursuant to Section 8.01(i)).

Section 7.16 Properties; Titles, Etc. After giving effect to the Confirmation
Order and the Plan of Reorganization:

(a) Each of the Borrower and the other Credit Parties has good and defensible
title to substantially all of its Borrowing Base Properties evaluated in the
most recently delivered Reserve Report and good title to all of its material
personal Properties, in each case, free and clear of all Liens except Permitted
Liens. The Borrower or the other Credit Parties specified as the owner owns in
all material respects the net interests in production attributable to their Oil
and Gas Properties as reflected in the most recently delivered Reserve Report,
and the ownership of such Properties does not in any material respect

 

65



--------------------------------------------------------------------------------

obligate such Person to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
its net revenue interest in such Property or the revenues therefrom.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) all material leases and agreements necessary for the conduct of the
business of the Borrower and the other Credit Parties and (ii) all oil and gas
leases of the Borrower and the other Credit Parties are, in each case, valid and
subsisting and in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases referred to in the
foregoing clauses (i) and (ii).

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the other Credit Parties, including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and the
other Credit Parties to conduct their business in all material respects in the
same manner as their business has been conducted prior to the date hereof.

(d) All of the Properties of the Borrower and the other Credit Parties which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.

(e) The Borrower and each other Credit Party owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business (including databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
data), and the use thereof by the Borrower and such other Credit Party does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 7.17 Maintenance of Properties. After giving effect to the Confirmation
Order and the Plan of Reorganization, except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the
Borrowing Base Properties of the Borrower and the other Credit Parties have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable Governmental Requirements and in conformity with
the provisions of all leases, subleases or other contracts comprising a part of
the Borrowing Base Properties and other contracts and agreements forming a part
of the Borrowing Base Properties.

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require Parent Guarantor, the Borrower or any of the other Credit Parties
to deliver Hydrocarbons produced from their Oil and Gas Properties at some
future time, without then or thereafter receiving full payment therefor,
exceeding 5.0% of the aggregate annual production of gas from the Oil and Gas
Properties of Parent Guarantor, the Borrower and the other Credit Parties during
the most recent calendar year (on an mcf basis).

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, or hereafter either disclosed in writing to
the Administrative Agent or included in the most recently delivered Reserve
Report, no material agreements exist, which are not cancelable on 90 days’
notice or less without penalty or detriment, for the sale of the Borrower’s and
the other Credit Parties’ Hydrocarbon production (including calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that pertain to the sale of production at a fixed price and have a
maturity or expiry date of longer than six (6) months from the date hereof.

 

66



--------------------------------------------------------------------------------

Section 7.20 Swap Agreements and Qualified ECP Counterparty. Schedule 7.20, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(e), as of the date of (or as
of the date(s) otherwise set forth in) such report, sets forth, a true and
complete list of all Swap Agreements of the Borrower and each other Credit
Party, the material terms thereof (including the type, term, effective date,
maturity date and notional amounts or volumes), the estimated net mark-to-market
value thereof, all credit support agreements relating thereto other than Loan
Documents (including any margin required or supplied) and the counterparty to
each such agreement. The Borrower is a Qualified ECP Counterparty.

Section 7.21 Use of Loans. The proceeds of the Loans shall be used (a) for
general corporate purposes of the Borrower, the Parent Guarantor and its
Subsidiaries; (b) to fund repayment of claims under the Chapter 11 Case; and
(c) to finance the acquisition and development of Oil and Gas Properties. Parent
Guarantor, the Borrower and the Restricted Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board. The
Borrower will not request any Borrowing, and Parent Guarantor and the Borrower
shall not use, and Parent Guarantor and the Borrower shall procure that their
Subsidiaries and their respective directors, officers, employees and agents
shall not use, or lend, contribute or otherwise make available, the proceeds of
any Borrowing to any subsidiary, joint venture partner or any other Person
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
knowingly or negligently result in the violation of any Sanctions applicable to
any party hereto (whether as underwriter, advisor, investor, lender, hedge
provider, facility or security agent or otherwise).

Section 7.22 Solvency. On the Effective Date, after giving effect to the
Confirmation Order, the Plan of Reorganization and the transactions contemplated
hereby and each Borrowing made hereunder, (a) the aggregate assets (after giving
effect to amounts that could reasonably be expected to be received by reason of
indemnity, offset, insurance or any similar arrangement), at a fair valuation,
of the Borrower and the Guarantors, taken as a whole, exceed the aggregate Debt
of the Borrower and the Guarantors on a consolidated basis, (b) each of the
Borrower and the Guarantors has not incurred and does not intend to incur, and
does not believe that it has incurred, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash it reasonably expects
could be received and the amounts that it reasonably expects could be payable on
or in respect of its liabilities, and giving effect to amounts that that could
reasonably be expected to be received by reason of indemnity, offset, insurance
or any similar arrangement) as such Debt becomes absolute and matures, and
(c) each of the Borrower and the Guarantors does not have (and does not have
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

Section 7.23 Anti-Corruption Laws and Sanctions. Parent Guarantor and the
Borrower have implemented and maintain in effect such policies and procedures,
if any, as they reasonably deem appropriate, in light of their business and
international activities (if any), to ensure compliance by Parent Guarantor, the
Borrower and the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Parent Guarantor, the Borrower and the Subsidiaries and their respective
officers and employees and, to the knowledge of Parent Guarantor and the
Borrower, their respective directors and agents, are in compliance with
Anti-Corruption Laws and

 

67



--------------------------------------------------------------------------------

applicable Sanctions in all material respects. None of (a) Parent Guarantor, the
Borrower and the Subsidiaries or any of their respective directors, officers or
employees, or (b) to the knowledge of Parent Guarantor or the Borrower, any
agent of Parent Guarantor, the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

Section 7.24 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 7.25 Senior Debt Status. The Obligations constitute “Senior Debt”,
“Designated Senior Debt” or any similar designation under and as defined in any
agreement governing any senior subordinated or subordinated Debt and the
subordination provisions set forth in each such agreement are legally valid and
enforceable against the parties thereto.

Section 7.26 Security Instruments. The Security Instruments are (or, in the case
of Security Instruments executed after the Effective Date, will be) effective to
create in favor of the Administrative Agent, for the benefit of the Credit
Parties, a legal, valid and enforceable security interest in the Mortgaged
Property and Collateral and proceeds thereof.

Section 7.27 PATRIOT Act. On the Effective Date, each Credit Party is in
compliance in all material respects with the material provisions of the PATRIOT
Act.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, each of Parent
Guarantor and the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

 

  (a)

Annual Financial Statements.

(i) As soon as available, but in any event in accordance with then applicable
law and not later than 120 days after the end of each fiscal year of the
Borrower, its unaudited consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Restricted Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied.

(ii) As soon as available, but in any event in accordance with then applicable
law and not later than 120 days after the end of each fiscal year of Parent
Guarantor, its audited consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Parent
Guarantor and its subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

 

68



--------------------------------------------------------------------------------

  (b)

Quarterly Financial Statements.

(i) As soon as available, but in any event in accordance with then applicable
law and not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower commencing with the fiscal quarter
ending June 30, 2017, its consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(ii) As soon as available, but in any event in accordance with then applicable
law and not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Parent Guarantor commencing with the fiscal
quarter ending June 30, 2017, its consolidated balance sheet and related
statements of operations, owners’ equity and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Parent Guarantor and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer in substantially the form of
Exhibit D hereto (i) certifying as to whether a Default then exists and, if a
Default then exists, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with the Financial Covenants and
(iii) stating whether any change in GAAP or in the application thereof that is
applicable to the Borrower has occurred since December 31, 2016 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d) Annual Budget. Within sixty (60) days of the end of each fiscal year of the
Borrower (the first such period being the sixty (60) day period after the end of
fiscal year 2017), an annual operating budget for the Borrower and the
Restricted Subsidiaries for the immediately succeeding fiscal year (beginning
with the annual operating budget for fiscal year 2018), including the projected
monthly production of Hydrocarbons by the Borrower and the Restricted
Subsidiaries and the assumptions used in calculating such projections, the
projected capital expenditures to be incurred by the Borrower and the Restricted
Subsidiaries, and such other information as may be reasonably requested by the
Administrative Agent.

(e) Certificate of Financial Officer—Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b), a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Borrower and each other Credit Party, the
material terms thereof (including the type, term, effective date, and maturity
date) and notional amounts or volumes set forth for each month during the term
of such Swap Agreement), the estimated net mark-to-market value therefor, any
new credit support agreements relating thereto (other than Loan Documents) not
listed on Schedule 7.20, any margin required or supplied under any credit
support document, and the counterparty to each such agreement.

 

69



--------------------------------------------------------------------------------

(f) Certificate of Financial Officer—Consolidating Information. If, at any time,
all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.[Reserved].

(g) Certificate of Insurer—Insurance Coverage. Concurrently with any delivery of
financial statements under Section 8.01(a), one or more certificates of
insurance coverage from Parent Guarantor’s insurance broker or insurers with
respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, copies of the applicable policies.

(h) SEC and Other Filings; Reports to Shareholders. For so long as any Credit
Party is a publicly traded company, then promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by such Credit Party with the SEC, or with any national
securities exchange, or distributed by such Credit Party to its shareholders
generally, as the case may be.

(i) Information Regarding Borrower and Guarantors. Promptly, but in any event
within ten (10) Business Days after the occurrence thereof, written notice of
any change in (i) the Borrower’s or any Guarantor’s corporate name, (ii) the
jurisdiction in which the Borrower or any Guarantor is incorporated, formed, or
otherwise organized, (iii) the location of the Borrower’s or any Guarantor’s
chief executive office, (iv) the Borrower’s or any Guarantor’s identity or
corporate, limited liability or partnership structure, or (v) the Borrower’s or
any Guarantor’s organizational identification number in such jurisdiction of
organization or federal taxpayer identification number.

(j) Production Report and Lease Operating Statements. Concurrently with any
delivery of a Reserve Report under Section 8.12, (i) a report setting forth, for
each calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties of the Borrower and the Guarantors, and
(ii) a report setting forth, for each calendar quarter during the then current
fiscal year to date, the related ad valorem, severance and production taxes and
lease operating expenses attributable to such production and incurred for each
such calendar quarter.

(k) Notices of Certain Changes. Promptly, but in any event within ten
(10) Business Days after the execution thereof, copies of any material
amendment, modification or supplement to the certificate of formation, limited
liability company agreement, articles of incorporation, by-laws, any preferred
stock designation or any other organic document of the Borrower or any other
Credit Party.

(l) Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of Parent Guarantor, the Borrower or any Restricted
Subsidiary (including any Plan and any reports or other information required to
be filed with the Internal Revenue Service, the Department of Labor and/or the
PBGC with respect thereto under the Code or under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
may reasonably request.

 

70



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 8.01(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent Guarantor or the Borrower
posts such documents, or provides a link thereto on Parent Guarantor’s or the
Borrower’s public website; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

The Administrative Agent may make available to the Lenders materials and/or
information provided by or on behalf of Parent Guarantor and/or the Borrower
hereunder (collectively, “Company Materials”) by posting the Company Materials
on SyndTrak or another similar electronic system (the “Platform”). Parent
Guarantor and the Borrower hereby acknowledge that certain of the Lenders may
from time to time elect to be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”) and the Borrower hereby agrees that
(w) all Company Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Company Materials “PUBLIC,” Parent Guarantor and the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Company Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to Parent Guarantor, the Borrower or their respective securities for purposes of
United States Federal and state securities laws; (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

Section 8.02 Notices of Material Events. In addition to the notices required
under Section 8.01 and Section 8.10(b), the Borrower will furnish to the
Administrative Agent and each Lender prompt (and in any event within five
(5) Business Days of a Responsible Officer becoming aware thereof) written
notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any other Credit
Party not previously disclosed in writing to the Lenders that could reasonably
be expected to result in a Material Adverse Effect, or the occurrence of any
adverse development in any such action, suit, proceeding, investigation or
arbitration that is reasonably expected to result in a Material Adverse Effect;

(c) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority that (i) constitutes a material adverse claim against, or
asserts a material cloud upon the Borrower’s or any other Credit Party’s title
to, any material Mortgaged Property or other Collateral pledged pursuant to the
Security Instruments or (ii) otherwise attacks the validity or (other than by
asserting a Permitted Lien) the priority of the Administrative Agent’s Liens in
any material Mortgaged Property or other Collateral pledged pursuant to the
Security Instruments, or of the Security Instruments under which such Mortgaged
Property or other Collateral is mortgaged or pledged; and

 

71



--------------------------------------------------------------------------------

(d) the occurrence of any ERISA Event that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Parent Guarantor and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.10. Parent Guarantor and the Borrower will, and will cause each
Restricted Subsidiary to maintain its legal existence in Delaware, another State
within the United States of America or the District of Columbia.

Section 8.04 Payment of Obligations. After giving effect to the Confirmation
Order and the Plan of Reorganization, Parent Guarantor and the Borrower will,
and will cause each Restricted Subsidiary to, pay its obligations, including Tax
liabilities of Parent Guarantor, the Borrower and all of its Restricted
Subsidiaries before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and Parent Guarantor, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any material Property of Parent Guarantor, the
Borrower or any Restricted Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Loans in accordance with the terms hereof, and Parent Guarantor and the
Borrower will, and will cause each Restricted Subsidiary to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Loan Documents.

Section 8.06 Operation and Maintenance of Properties. Parent Guarantor and the
Borrower, at their own expense, will, and will cause each Restricted Subsidiary
to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and depletion excepted) all of its Oil and Gas Properties, except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and do all other things necessary to
keep unimpaired its rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(e) To the extent the Borrower or another Credit Party is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06, but failure of the operator so to comply will not
constitute a Default or an Event of Default hereunder.

Section 8.07 Insurance. Parent Guarantor and the Borrower will, and will cause
each Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations (it being understood and agreed that
the Borrower and its Subsidiaries may self-insure to the extent and in a manner
customary for companies engaged in the same or similar business of similar size
and financial condition). The Administrative Agent, the Collateral Agent and the
Lenders shall be named as additional insureds in respect of such liability
insurance policies, and the Collateral Agent shall be named as a loss payee with
respect to property loss insurance covering Collateral and such policies shall
provide that the Administrative Agent shall receive not less than 30 days’ prior
notice of cancellation or non-renewal (or, if less, the maximum advance notice
that the applicable carrier will agree to provide).

Section 8.08 Books and Records; Inspection Rights. Parent Guarantor and the
Borrower will, and will cause each Restricted Subsidiary to, keep proper books
of record and account in which full, true and correct entries in conformity with
GAAP are made of all dealings and transactions in relation to its business and
activities (to the extent required by GAAP). Parent Guarantor and the Borrower
will, and will cause each Restricted Subsidiary to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as reasonably
requested, and at the sole expense of Borrower not to exceed two times in any
calendar year (unless an Event of Default has occurred and is continuing).

Section 8.09 Compliance with Laws. Parent Guarantor and the Borrower will, and
will cause each Restricted Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Parent
Guarantor and the Borrower will maintain in effect and enforce such policies and
procedures, if any, as it reasonably deems appropriate, in light of its
businesses and international activities (if any), to ensure compliance by Parent
Guarantor, the Borrower, their Subsidiaries and each of their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

73



--------------------------------------------------------------------------------

Section 8.10 Environmental Matters.

(a) Each of Parent Guarantor and the Borrower will at its sole expense:
(i) comply, and cause its Properties and operations and each Subsidiary and each
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, to the extent the breach thereof could be reasonably
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and cause each Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of Parent Guarantor’s, the
Borrower’s or their Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by Parent Guarantor’s, the Borrower’s or any of
their Subsidiaries’ operations except in compliance with applicable
Environmental Laws, to the extent such Release or threatened Release could
reasonably be expected to have a Material Adverse Effect; (iii) timely obtain or
file, and cause each Subsidiary to timely obtain or file, all Environmental
Permits, if any, required under applicable Environmental Laws to be obtained or
filed in connection with the operation or use of Parent Guarantor’s, the
Borrower’s or their Subsidiaries’ Properties, to the extent such failure to
obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion, and cause each
Subsidiary to promptly commence and diligently prosecute to completion, any
assessment, evaluation, investigation, monitoring, containment, cleanup,
removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future Release or threatened Release of any
Hazardous Material on, under, about or from any of Parent Guarantor, the
Borrower’s or their Subsidiaries’ Properties, to the extent failure to do so
could reasonably be expected to have a Material Adverse Effect; (v) conduct, and
cause its Subsidiaries to conduct, their respective operations and businesses in
a manner that will not expose any Property or Person to Hazardous Materials that
could reasonably be expected to cause Parent Guarantor, the Borrower or their
Subsidiaries to owe damages or compensation that could reasonably be expected to
cause a Material Adverse Effect; and (vi) establish and implement, and shall
cause each Subsidiary to establish and implement, such procedures as may be
necessary to continuously determine and assure that Parent Guarantor’s, the
Borrower’s and their Subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, to the extent failure to do so could reasonably be
expected to have a Material Adverse Effect.

(b) If Parent Guarantor, the Borrower or any Subsidiary receives written notice
of any action or, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any Person against Parent Guarantor, the
Borrower or their Subsidiaries or their Properties, in each case in connection
with any Environmental Laws, the Borrower will within fifteen days after any
Responsible Officer obtains actual knowledge thereof give written notice of the
same to Administrative Agent if the Borrower could reasonably anticipate that
such action will result in liability (whether individually or in the aggregate)
in excess of $20,000,000, not fully covered by insurance, subject to normal
deductibles.

(c) In connection with any acquisition by Parent Guarantor, the Borrower or any
Restricted Subsidiary of any Oil and Gas Property, other than an acquisition of
additional interests in Oil and Gas Properties in which Parent Guarantor, the
Borrower or any Restricted Subsidiary previously held an interest, to the extent
Parent Guarantor, the Borrower or such Restricted Subsidiary obtains or is
provided with same, Parent Guarantor and the Borrower will, and will cause each
Restricted Subsidiary to, promptly following Parent Guarantor, the Borrower’s or
such Restricted Subsidiary’s obtaining or being provided with the same, deliver
to the Administrative Agent such final and non-privileged material environmental
reports of such Oil and Gas Properties as are reasonably requested by the
Administrative Agent.

Section 8.11 Further Assurances.

 

74



--------------------------------------------------------------------------------

(a) Each of Parent Guarantor and the Borrower at its sole expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of
Parent Guarantor, the Borrower or any Restricted Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Obligations, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents that may be reasonably necessary or appropriate in connection
therewith.

(b) Parent Guarantor and the Borrower hereby authorize the Administrative Agent
to file one or more financing or continuation statements, and amendments
thereto, describing all or any part of the Collateral without the signature of
the Borrower or any Guarantor where permitted by law. A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.12 Reserve Reports.

(a) In addition to the Initial Reserve Report which has been delivered on or
prior to the Effective Date, on or before each date set out in the right column
of the following table, the Borrower shall furnish to the Administrative Agent
and the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and the Guarantors as of the date set out in the same line in the left
column of such table:

 

As-of Date

  

Delivery Date

July 1, 2017 and each July 1 thereafter    the next following September 1
January 1, 2018 and each January 1 thereafter.    the next following March 1

(b) The Reserve Reports as of January 1 of each year shall be prepared by one or
more Approved Petroleum Engineers, and the Reserve Reports as of July 1 of each
year shall be prepared either by Approved Petroleum Engineers or, at the
Borrower’s option, by the internal reserve engineering staff of the Borrower in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.

(c) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared either by
Approved Petroleum Engineers or by Borrower’s internal reserve engineering
staff, in each case in accordance with the procedures used in the immediately
preceding January 1 Reserve Report. For any Interim Redetermination requested by
the Revolving Administrative Agent or the Borrower pursuant to Section 2.07(b)
of the Revolving Credit Agreement, the Borrower shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.

(d) With the delivery of each Reserve Report (other than the Initial Reserve
Report), the Borrower shall provide to the Administrative Agent and the Lenders
a certificate from a Responsible Officer on behalf of the Borrower certifying
that in all material respects that (i) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to
its Oil and Gas Properties evaluated in such Reserve Report which would require
the Borrower or any Guarantor to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter

 

75



--------------------------------------------------------------------------------

receiving full payment therefor, (ii) none of their Borrowing Base Properties
have been sold since the date of the last Borrowing Base determination except as
set forth on an exhibit to the certificate, which certificate shall list all
such Borrowing Base Properties sold and (iii) attached thereto is a schedule of
the Borrowing Base Properties evaluated by such Reserve Report that are
Mortgaged Properties which demonstrates the percentage of the total value of the
Borrowing Base Properties that the value of such Mortgaged Properties represents
in compliance with Section 8.14(a).

Section 8.13 Title Information. On or before the delivery to the Administrative
Agent and the Lenders of each Reserve Report required by Section 8.12(a), the
Borrower will use commercially reasonable efforts to deliver title information
in form and substance acceptable to the Administrative Agent covering enough of
the Oil and Gas Properties of the Borrower and the Guarantors evaluated by such
Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received, together with
title information previously delivered to the Administrative Agent, satisfactory
title information on at least 80% of the total PV-9 of the Borrowing Base
Properties of the Borrower and the Guarantors evaluated by such Reserve Report.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base following the
Effective Date, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)) to ascertain
whether the Mortgaged Properties represent at least 85 95% of the total PV-9 of
the Proved Reserves of the Borrower and the Guarantors evaluated by such Reserve
Report, after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not satisfy the foregoing requirements, then the Borrower shall,
and shall cause the Restricted Subsidiaries to, promptly grant, and, subject to
Section 8.20(b), within thirty (30) days (or such later date as the
Administrative Agent may agree in its sole discretion) after delivery of the
certificate required under Section 8.12(d), to the Administrative Agent, as
security for the Obligations, Security Instruments covering additional Borrowing
Base Properties not already subject to a Lien of the Security Instruments such
that after giving effect thereto, the Mortgaged Properties will comply with such
requirements. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.

(b) The Borrower shall promptly cause each Domestic Subsidiary (other than an
Excluded Subsidiary) to guarantee the Obligations pursuant to the Guaranty and
Collateral Agreement. In connection with any such guaranty, the Borrower shall,
or shall cause such Subsidiary (other than a Foreign Subsidiary formed in
connection with a Redomestication Transaction) to, promptly, but in any event no
later than 15 Business Days after the formation or acquisition (or other similar
event) of such Subsidiary to, (i) execute and deliver a supplement to the
Guaranty and Collateral Agreement, executed by such Subsidiary, (ii) pledge all
of the Equity Interests of such Subsidiary that are owned by the Borrower or any
Guarantor (and deliver the original stock certificates, if any, evidencing the
Equity Interests of such Subsidiary, together with an appropriate undated stock
power for each certificate duly executed in blank by the registered owner
thereof), (iii) grant Liens in favor of the Collateral Agent on all Property of
such Subsidiary (other than Property excluded from the grant of such Liens
pursuant to the terms of the Security Instruments) and (iv) execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent. Notwithstanding the
foregoing, the following Restricted Subsidiaries shall not be required to
guarantee the Obligations or execute and deliver the Guaranty and Collateral
Agreement (or a supplement to such document): (A) any Restricted Subsidiary that
is prohibited or restricted by applicable law, rule or regulation or by any
contractual obligation

 

76



--------------------------------------------------------------------------------

existing on the Effective Date (or, if later, the date it becomes a Restricted
Subsidiary) from guaranteeing the Obligations or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a guarantee unless such consent, approval, license or authorization
has been received and for only so long as such restriction is outstanding,
(B) any Foreign Subsidiary and (C) any Domestic Subsidiary of a Foreign
Subsidiary that is a controlled foreign corporation within the meaning of
section 957 of the Code (“CFC”) or any Domestic Subsidiary with no material
assets other than Equity Interests (or Equity Interests and Debt) of one or more
Foreign Subsidiaries that are CFCs; provided that the Borrower may (in its sole
discretion) cause any Domestic Subsidiary, or if reasonably acceptable to the
Administrative Agent, any Foreign Subsidiary (including any consolidated
Affiliate in which the Borrower and its Subsidiaries own no Equity Interest), to
become a Guarantor and to execute and deliver the Guaranty and Collateral
Agreement (or a supplement to such document). Domestic Subsidiaries may be
excluded from the requirements of this Section 8.14(b) if the Administrative
Agent reasonably determines that the cost, burden, difficulty or consequence of
providing such a guarantee outweighs the benefit to the Lenders afforded
thereby.

(c) Notwithstanding any provision in any of the Loan Documents to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by the Borrower or any other Credit Party required
to be included in the Mortgaged Property and no Building or Manufactured
(Mobile) Home shall be encumbered by any Security Instrument; provided, that
(A) the Borrower’s and the other Credit Parties’ interests in all lands and
Hydrocarbons situated under any such Building or Manufactured (Mobile) Home
shall not be excluded from the Mortgaged Property and shall be encumbered by all
applicable Security Instruments and (B) Parent Guarantor and the Borrower shall
not, and shall not permit any Restricted Subsidiaries to, permit to exist any
Lien on any Building or Manufactured (Mobile) Home except Excepted Liens.

Section 8.15 Unrestricted Subsidiaries. Parent Entities. Parent Guarantor and
the Borrower:

(a) will cause the management, business and affairs of each of Parent Guarantor,
the Borrower, the Restricted Subsidiaries and the Unrestricted Parent Entities
to be conducted in such a manner (including, without limitation, by keeping
separate books of accounts, furnishing separate financial statements of
Unrestricted Subsidiaries and any Unrestricted Parent Entities to potential
creditors and potential creditors thereof and by not permitting Properties of
Parent Guarantor, the Borrower, and the respective Restricted Subsidiaries to be
commingled) so that each Unrestricted Subsidiary and Unrestricted Parent Entity
that is a corporation will be treated as a corporate entity separate and
distinct from Parent Guarantor, the Borrower and the Restricted Subsidiaries.;

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries or Unrestricted Parent Entities.; and

(c) will not permit any Unrestricted Subsidiary or Unrestricted Parent Entity to
hold any Equity Interest in, or any Debt of, Parent Guarantor, the Borrower or
any Restricted Subsidiary.

Section 8.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide to each Credit
Party (other than the Borrower) such funds or other support as may be needed
from time to time by such Credit Party in order for such Credit Party to honor
its Obligations with respect to any Swap Agreements or CFTC Hedging Obligations
for which it is liable, whether such Swap Agreements or CFTC Hedging Obligations
are entered into directly by such Credit Party or are guaranteed under the
Guaranty and Collateral Agreement

 

77



--------------------------------------------------------------------------------

(provided, however, that the Borrower shall only be liable under this
Section 8.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.16, or otherwise
under this Agreement or any Loan Document, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section 8.16 shall
remain in full force and effect until this Agreement is terminated in accordance
with its terms. Borrower intends that this Section 8.16 constitute a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 8.17 ERISA Compliance. Parent Guarantor and the Borrower will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent after written request therefor by the
Administrative Agent, copies of each annual and other report with respect to
each Plan or any trust created thereunder, and promptly upon becoming aware of
the occurrence of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code for which no exemption exists or is
available by statute, regulation, administrative exemption, or otherwise, in
connection with any Plan or any trust created thereunder and that is reasonably
expected to result in liability to Parent Guarantor, the Borrower or any
Subsidiary that is expected to have Material Adverse Effect, a written notice
signed by the President or the principal Financial Officer, the Subsidiary or
the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action Parent Guarantor, the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service or the Department of Labor
with respect thereto.

Section 8.18 Deposit Accounts; Commodities Accounts and Securities Accounts.
Subject to Section 8.20(a), the Borrower and each Guarantor will cause each of
their respective Deposit Accounts, Commodities Accounts or Securities Accounts
(in each case, other than Excluded Accounts) to, within 30 days (or such later
date as the Administrative Agent may agree in its sole discretion) following the
opening of any such account, at all times be subject to an Account Control
Agreement in accordance with and to the extent required by the Guaranty and
Collateral Agreement.

Section 8.19 Maintenance of Ratings. The Parent Guarantor will use commercially
reasonable efforts to maintain Credit Ratings in effect from S&P and Moody’s.

Section 8.20 Post-Effective Date Deliverables.

(a) Account Control Agreements. Notwithstanding the requirements set forth in
Section 8.18, with respect to each Deposit Account, Commodities Account and
Securities Account of the Credit Parties in existence on the Effective Date
(other than, in each case, Excluded Accounts), on or prior to the date that is
sixty (60) days following the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower and each
Guarantor shall deliver to the Administrative Agent duly executed Account
Control Agreements in accordance with and to the extent required by the Guaranty
and Collateral Agreement.

(b) Mortgages in respect of Oil and Gas Properties. To the extent not delivered
on the Effective Date, the Borrower shall deliver to the Administrative Agent
mortgages and other Security Instruments sufficient to create first priority,
perfected Liens (subject only to Permitted Liens) (i) on or prior to the date
that is sixty (60) days following the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), on at least 50% of the
total PV-9 of the Borrowing Base Properties of the Borrower and the Guarantors
evaluated by the most recently delivered Reserve Report, after giving effect to
exploration and production activities, acquisitions, dispositions and production
and (ii) on or prior to the date that is ninety (90) days following the
Effective Date (or such later

 

78



--------------------------------------------------------------------------------

date as the Administrative Agent may agree in its sole discretion), on at least
85% of the total PV-9 of the Proved Reserves of the Borrower and the Guarantors
evaluated by the most recently delivered Reserve Report, after giving effect to
exploration and production activities, acquisitions, dispositions and
production.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, each of Parent
Guarantor and the Borrower covenants and agrees with the Lenders that:

Section 9.01 Intentionally Omitted.

Section 9.02 Debt. Parent Guarantor and the Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, assume or suffer to exist
any Debt, except:

(a) the Notes or other Obligations arising under the Loan Documents and
Revolving Obligations and any Permitted Refinancing Debt thereof.;

(b) Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
provided that the sum of the aggregate principal amount of all Debt described in
this Section 9.02(b) at any one time outstanding shall not exceed $75,000,000 in
the aggregate.;

(c) intercompany Debt owing by the Borrower or any Guarantor to the Borrower or
any Guarantor.;

(d) Debt constituting a guaranty by Borrower or any other Credit Party of other
Debt permitted to be incurred under this Section 9.02.;

(e) Existing Senior Notes and related Existing Senior Notes Debt; provided that,
solely with respect to Senior Notes and related Senior Notes Debt (other than
the Existing Senior Notes) issued after the Effective Date, at the time such
Senior Notes are issued, the Borrower is in pro forma compliance with the
Financial Covenants whether or not a Term Loan Exclusive Period is in effect at
such time; provided further that during an Investment Grade Period, at the time
any such Senior Notes are issued after the Effective Date, after giving effect
to the incurrence of such Senior Notes Debt, the Fixed Charge Coverage Ratio of
the Borrower and its Consolidated Restricted Subsidiaries for the most recent
Rolling Period for which internal financial statements are available immediately
preceding the date on which such additional Debt is incurred would have been at
least 2.0 to 1.0, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Debt had been
incurred at the beginning of such Rolling Period, at the time any such Senior
Notes or related Senior Notes Debt are issued.

(f) Debt that represents an extension, refinancing, or renewal of any of the
Existing Senior Notes Debt or Debt issued pursuant to Section 9.02(i); provided
that, (i) the principal amount of such Debt is not increased (other than by the
costs, fees, premiums and expenses and by accrued and unpaid interest paid in
connection with any such extension, refinancing or renewal) except in compliance
with the preceding clause (e), (ii) such extension, refinancing or renewal does
not result in any principal amount owing in respect of Existing Senior Notes
Debt becoming due earlier than the date that is 91 days after the Maturity Date,
and (iii) if the Existing Senior Notes Debt that is refinanced, renewed, or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, or extension Debt must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Debt.;

 

79



--------------------------------------------------------------------------------

(g) other Debt so long as the aggregate principal amount of all Debt described
in this Section 9.02(g) at any one time outstanding does not exceed $75,000,000
in the aggregate.

(hg) Debt arising under the Revolving Loan Documents[reserved];

(h) Debt arising under the Revolving Loan Documents and any Permitted
Refinancing Debt in respect thereof; provided that (i) the aggregate principal
amount of all such Debt (excluding customary secured hedging and cash management
arrangements) incurred pursuant to this Section 9.02(h) at any time outstanding
does not exceed the greater of (x) the Borrowing Base then in effect minus the
aggregate principal amount of Loans outstanding at such time (but in no event
shall the calculation under this clause (x) exceed $425,000,000) and
(y) $325,000,000, (ii) all Debt incurred pursuant to this Section 9.02(h) shall
be in the form of reserve-based revolving credit financing provided by one or
more Approved RBL Lenders to the extent required by clause (b) of the definition
of “Revolving Credit Agreement” and (iii) all Debt incurred pursuant to this
Section 9.02(h) shall at all times be governed by the Revolver Debt Documents;

(i) Debt under Swap Agreements permitted pursuant to Section 9.18;

(j) Debt issued in satisfaction of any Claims derived from or based upon
makewhole, applicable premium, redemption premium, or other similar payment
provisions under the OpCo Notes MNPA or any other alleged premiums, fees, or
Claims arising from the treatment of the OpCo Notes under the Approved Plan,
including any Claims for damages or other relief arising from such treatment
(capitalized terms used in this Section 9.02(j) but not defined herein shall
have the meanings assigned to such terms in the Plan of Reorganization as in
effect on March 14, 2017) so long as the aggregate principal amount of all Debt
described in this Section 9.02(j) at any one time outstanding does not exceed
$300,000,000 in the aggregate;[reserved];

(k) Permitted Acquisition Debt so long as the aggregate principal amount of all
Debt described in this Section 9.02(k) at any one time outstanding does not
exceed $100,000,000.; and

(l) (i) Permitted Junior Exchange Debt consisting of (x) Permitted Second Lien
Debt incurred on the Initial Exchange Date in an aggregate principal amount not
to exceed $545,000,000 plus any increase to such principal amount after the
Initial Exchange Date solely resulting from interest that is paid in-kind on
such Debt; provided that after giving effect to the incurrence of such Permitted
Second Lien Debt on the Initial Exchange Date, there shall have been an
aggregate decrease in Debt described in clause (a) of the definition thereof of
the Borrower of not less than $224,800,000, (y) Permitted Second Lien Debt
incurred from the Initial Exchange Date to, and including, the one-year
anniversary of the Initial Exchange Date in an aggregate amount not to exceed
$55,100,000, plus any increase to such principal amount after the Initial
Exchange Date solely resulting from interest that is paid in-kind on such Debt;
provided, such Debt shall only be permitted pursuant to this
Section 9.02(l)(i)(y) if such Debt is issued in exchange for, or the net
proceeds thereof are used solely to repay, the applicable 2022 Notes at a price
per each $1,000 aggregate principal amount of the applicable 2022 Notes validly
exchanged not to exceed (A) $720 aggregate principal amount of such Permitted
Second Lien Debt incurred pursuant to this Section 9.02(l)(i)(y), plus (B) 14.0
warrants with economic terms identical to those of the warrants issued in the
transactions contemplated by the Exchange Agreement dated December 17, 2018, by
and among the Borrower, the Guarantors and the other parties identified on
Schedule I thereto, plus (C) an amount of cash necessary to pay any accrued and
unpaid interest on the 2022 Notes redeemed or retired pursuant to this

 

80



--------------------------------------------------------------------------------

Section 9.02(l)(i)(y), and/or (z) Permitted Third Lien Debt incurred after the
Initial Exchange Date in an aggregate principal amount not to exceed
$240,000,000 plus any increase to such principal amount resulting from interest
that is paid in-kind on such Debt; provided that, in the case of each incurrence
of Debt pursuant to this clause (i), as of the time of the issuance thereof and
after giving pro forma effect thereto and to the use of proceeds thereof, (x) no
Event of Default has occurred and is continuing and (y) the annual aggregate
cash interest expense payable with respect to any such Debt shall not exceed the
annual aggregate cash interest expense that would have been payable with respect
to such Existing Senior Notes refinanced thereby during the 12-month period
preceding such refinancing and (ii) and any Permitted Refinancing Debt in
respect thereof.

Section 9.03 Liens. Parent Guarantor and the Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any of its Properties (now owned or hereafter acquired), except:

(a) Liens securing the Obligations.;

(b) Excepted Liens.;

(c) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(b) but only on the Property under lease or the Property purchased,
constructed or improved with such Purchase Money Indebtedness.;

(d) Liens securing Debt permitted by Section 9.02(g) but only on Property not
constituting Borrowing Base Properties or Collateral.;

(e) Liens securing the Revolving Obligations.Debt permitted by Section 9.02(h);

(f) Liens on cash deposits securing obligations under Swap Agreements; provided
that the amount of such cash deposits shall not exceed $25,000,000 in the
aggregate at any time.;

(g) Liens on cash, surety, performance or appeal bonds and similar instruments
securing satisfaction of any Claims derived from or based upon makewhole,
applicable premium, redemption premium, or other similar payment provisions
under the OpCo Notes MNPA or any other alleged premiums, fees, or Claims arising
from the treatment of the OpCo Notes under the Approved Plan, including any
Claims for damages or other relief arising from such treatment; provided that
any reference to “Claims” in this Section 9.03(g) shall only apply to such
Claims to the extent that they do not constitute funded debt (capitalized terms
used in this Section 9.03(g) but not defined herein shall have the meanings
assigned to such terms in the Plan of Reorganization as in effect on March 14,
2017).

(g) [reserved]; and

(h) Liens on the Collateral securing Debt permitted by Section 9.02(l); provided
that such Liens are subordinated to the Liens securing the Obligations pursuant
to the applicable Junior Lien Intercreditor Agreement.

Section 9.04 Limitation on Restricted Payments.

(a) The Parent Guarantor and the Borrower shall not, and shall not permit any
Restricted Subsidiaries to, directly or indirectly:

 

81



--------------------------------------------------------------------------------

(i) declare or pay any dividend or make any other payment or distribution on
account of the Parent Guarantor’s, Borrower’s or any Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment by the Parent
Guarantor, the Borrower or any Restricted Subsidiary in connection with any
merger or consolidation involving the Parent Guarantor, the Borrower or any
Restricted Subsidiary other than (A) dividends or distributions payable in
Equity Interests (other than Disqualified Capital Stock) of the Parent
Guarantor, (B) dividends or distributions by UP Energy, the Borrower or a
Restricted Subsidiary, so long as, in the case of any dividend or distribution
payable on or in respect of any Equity Interests issued by a Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the Parent Guarantor, the
Borrower or the Restricted Subsidiary holding such Equity Interests receives at
least its pro rata share of such dividend or distribution and (C) payments made
in respect of any stock appreciation rights or similar benefits plans;

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Parent Guarantor or the Borrower) any Equity Interests of the Parent Guarantor
or the Borrower;

(iii) make any principal payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Debt of the
Parent Guarantor, the Borrower or any Restricted Subsidiary (excluding (a) any
intercompany Debt between or among the Parent Guarantor and any of its
Restricted Subsidiaries, (b) the purchase, redemption, defeasance, repurchase or
other acquisition of Subordinated Debt of the Parent Guarantor, the Borrower or
any Restricted Subsidiary purchased, redeemed, defeased or otherwise acquired in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year after the date of purchase,
repurchase, redemption, defeasance or acquisition, and (c) any payment of
principal at the stated maturity thereof); or); or

(iv) make any Restricted Investment (all such payments and other actions set
forth in clauses (i) through (iii) above (other than any exception thereto)
being collectively referred to as “Restricted Payments”), unless, at the time of
and immediately after giving effect to such Restricted Payment:;

provided that, on or after September 1, 2019, the Borrower shall be permitted to
make a Restricted Payment described under Section 9.04(a)(iii) solely in respect
of Permitted Third Lien Debt, the Existing Senior Notes or any Permitted
Refinancing Debt in respect of the foregoing (such Debt, the “Subject Debt”) if
(x) such Subject Debt is purchased, repurchased, redeemed, acquired or retired
at a price in cash equal to no greater than 35% of the principal amount of such
Subject Debt and (y) at the time of and immediately after giving effect to such
Restricted Payment:

(A) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(B) the Consolidated Net Leverage Ratio is less than 3.25:1.00 for the most
recently ended Rolling Period for which internal financial statements are
available immediately preceding the date for which such Restricted Payment is
being made determined on a pro forma basis after giving effect to such
Restricted Payment; and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Parent Guarantor, the Borrower and any
Restricted Subsidiary since the Effective Date is less than the sum, without
duplication, of:

 

82



--------------------------------------------------------------------------------

(1) 50% of the Consolidated Net Income for the period (taken as one accounting
period) from the first day of the fiscal quarter during which the Effective Date
occurs to the end of the most recently ended fiscal quarter of the Borrower for
which internal financial statements are available at the time of such Restricted
Payment (or, if such Consolidated Net Income for such period is a deficit, less
100% of such deficit); plus

(2) 100% of the aggregate net cash proceeds and the Fair Market Value of
(I) marketable securities (other than marketable securities of the Parent
Guarantor, the Borrower or a Restricted Subsidiary), (II) Equity Interests of a
Person (other than the Parent Guarantor, the Borrower or any Restricted
Subsidiary) engaged primarily in a Permitted Business and (III) other assets
used or useful in a Permitted Business, in each case, received by the Parent
Guarantor, the Borrower or a Restricted Subsidiary since the Effective Date
(x) as a contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests, (y) from the issue or sale of convertible or
exchangeable Disqualified Capital Stock of the Parent Guarantor or convertible
or exchangeable debt securities of the Parent Guarantor, in each case that have
been converted into or exchanged for Qualifying Equity Interests of the Parent
Guarantor (in the case of clauses (x) or (y), other than net cash proceeds
received from an issuance or sale of Qualifying Equity Interests, convertible or
exchangeable Disqualified Capital Stock or debt securities to a Restricted
Subsidiary or to an employee stock ownership plan or similar trust to the extent
such issuance or sale to such employee stock ownership plan or similar trust is
financed by loans from or guaranteed by the Parent Guarantor, the Borrower or
any Restricted Subsidiary (unless such loans have been repaid with cash on or
prior to the date of determination)) or (z) upon the exercise of any options,
warrants or rights to purchase Qualifying Equity Interests; plus

(3) the amount by which Debt of the Parent Guarantor, the Borrower or its
Restricted Subsidiaries which is convertible or exchangeable for Equity
Interests (other than Disqualified Capital Stock) is reduced on the Parent
Guarantor’s consolidated balance sheet upon the conversion or exchange (other
than Debt held by the Borrower or a Restricted Subsidiary) subsequent to the
Effective Date of such Debt (less the amount of any cash, or the Fair Market
Value of any other property, distributed by the Parent Guarantor upon such
conversion or exchange); plus

(4) the amounts received by the Parent Guarantor, the Borrower or any Restricted
Subsidiary, with respect to any Restricted Investments made by the Parent
Guarantor, the Borrower or any Restricted Subsidiary in any Person after the
Effective Date resulting from:

(I) repurchases or redemptions of, or returns of capital on, such Restricted
Investments by such Person, proceeds realized upon the sale of such Restricted
Investment to an unaffiliated purchaser, repayments of loans or advances or
other transfers of assets (including by way of dividend or distribution) by such
Person to the Parent Guarantor, the Borrower or any Restricted Subsidiary (other
than for reimbursement of tax payments); or

(II) the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
or the merger or consolidation of an Unrestricted Subsidiary with and into the
Parent Guarantor, the Borrower or any Restricted Subsidiary[reserved];

which amount in the case of Section 9.04(a)(iv)(C)(4)(I) is an the amount equal
to the lesser of (A) the initial amount of such Restricted Investment and
(B) the cash amount (less any expenses incurred in connection with such
transaction) received by the Parent Guarantor, the Borrower or any Restricted
Subsidiary (other than for reimbursement of tax payments), provided, however,
that no amount will be included under Section 9.04(a)(iv)(C)(4)(I) to the extent
it is already included in Consolidated Net Income.

 

83



--------------------------------------------------------------------------------

(b) Section 9.04(a) shall not prohibit any Restricted Payments under this
Section 9.04(b), provided that at the time of, and after giving effect to, any
such Restricted Payment, no Event of Default (or in the case of
Section 9.04(b)(iv), Default) shall have occurred and be continuing or would
occur as a consequence thereof:

(i) any Restricted Payment made or paid within 60 days after the date of
declaration or giving of a redemption notice, as the case may be, thereof, if at
such date of declaration or notice, such Restricted Payment would have complied
with the provisions of this Agreement (and such payment shall be deemed to be
paid on the date of declaration or notice for purposes of any calculation
required by this covenant);

(i) the purchase, redemption, defeasance, repurchase or other acquisition of
Subject Debt within one year of the maturity thereof or at maturity thereof in
an aggregate amount not to exceed $50,000,000 for all such purchases,
redemptions, defeasances, repurchases or other acquisitions of Subject Debt
after the Initial Exchange Date;

(ii) the making of any Restricted Payment in exchange for, or out of or with the
Net Equity Proceeds of the substantially concurrent sale (other than to the
Borrower or a Restricted Subsidiary) of, Qualifying Equity Interests of the
Parent Guarantor or from the substantially concurrent contribution of common
equity capital to the Parent Guarantor (with a sale or contribution being deemed
substantially concurrent if such Restricted Payment occurs not more than 120
days after such sale or contribution);

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Debt of the Parent Guarantor, the Borrower or any
Subsidiary Guarantor with the Net Cash Proceeds from a substantially concurrent
incurrence of, or exchange for, Permitted Refinancing Debt (with an incurrence
of Permitted Refinancing Debt being deemed substantially concurrent if such
repurchase, redemption, defeasance, acquisition or retirement occurs not more
than 120 days after such incurrence);

(iv) so long as no Default has occurred and is continuing, any Restricted
Payment to any existing or former directors, employees, management or
consultants or advisors of the Parent Guarantor, the Borrower or any Restricted
Subsidiary or their assigns, estates or heirs, in each case in connection with
equity incentive plans, under stock option plans or stock purchase agreements or
other agreements to compensate such persons approved by the board of directors
of the Parent Guarantor; provided that the Equity Interests with respect to
which such Restricted Payments are made were received for services related to,
or for the benefit of, the Parent Guarantor, the Borrower, or any Restricted
Subsidiaries; and provided, further, that Restricted Payments pursuant to this
clause will not exceed $2,000,000 in the aggregate during any calendar year
(with any unused amounts in any calendar year being carried over to successive
calendar years and added to such amount subject to a maximum of $5,000,000 in
any calendar year); plus, to the extent not previously applied or included,
(A) the Net Equity Proceeds received by the Parent Guarantor, the Borrower, or
any Restricted Subsidiary from sales of Equity Interests (other than
Disqualified Capital Stock) to directors, employees, management or consultants
or advisors of the Parent Guarantor, the Borrower, or any Restricted Subsidiary
that occur after the Effective Date (to the extent such Net Equity Proceeds have
not otherwise been applied to the payment of Restricted Payments pursuant to
Section 9.04(a)(C)(2)) and (B) the net cash proceeds of key man life insurance
policies received by the Parent Guarantor, the Borrower, or any Restricted
Subsidiary after the Effective Date; provided that the Parent Guarantor may
elect to apply all or any portion of the aggregate increase contemplated by
clauses (A) and (B) above in any calendar year; and provided, further, that
cancellation of Debt owing to the Parent Guarantor, the Borrower, or any
Restricted Subsidiary from any existing or former directors, employees,
management or consultants or advisors of the the Parent Guarantor, the Borrower,
or any Restricted Subsidiary in connection with the repurchase of Equity
Interests of the Parent Guarantor, the Borrower, or any Restricted Subsidiary
will not be deemed to constitute a Restricted Payment for purposes of this
covenant or any other provision of this Agreement;

 

84



--------------------------------------------------------------------------------

(v) the purchase, redemption, defeasance or other acquisition or retirement for
value of Equity Interests deemed to occur upon the exercise or conversion of
stock options, warrants, rights to acquire Equity Interests or other convertible
securities, to the extent such Equity Interests represent a portion of the
exercise or conversion price thereof;

(vi) the purchase, redemption, defeasance or other acquisition or retirement for
value of Equity Interests of the Parent Guarantor, the Borrower, or any
Restricted Subsidiary held by any current or former officers, directors,
employees, management or consultants or advisors of the Parent Guarantor, the
Borrower, or any Restricted Subsidiary in connection with the exercise or
vesting of any equity compensation (including, without limitation, stock
options, restricted stock and phantom stock) in order to satisfy any tax
withholding obligation with respect to such exercise or vesting;

(vii) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Capital Stock of the Parent
Guarantor, the Borrower, or any Restricted Subsidiary issued on or after the
Effective Date in accordance with the Fixed Charge Coverage Ratio test described
in Section 9.02, to the extent such dividends are included in the definition of
“Fixed Charges”;

(viii) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Parent Guarantor, the Borrower, or any Restricted Subsidiary to
allow the payment of cash in lieu of the issuance of fractional shares (or to
allow for the purchase by the Parent Guarantor, the Borrower, or any Restricted
Subsidiary of fractional shares) upon the exercise, conversion or exchange of
any stock options, warrants, other rights to purchase Equity Interests or other
convertible or exchangeable securities (provided that any such payment is not
for the purpose of evading the limitations of this covenant); and

(ix) each Permitted Notes Exchange to the extent the incurrence of the
applicable Permitted Junior Exchange Debt is permitted by Section 9.02(l);

(ixx) on or after September 1, 2019, other Restricted Payments of the type
described in Section 9.04(a)(ii), so long as the Consolidated Net Leverage Ratio
is no greaterless than 2.502.25:1.00 determined on a pro forma basis for the
most recently ended Rolling Period for which internal financial statements are
available immediately preceding the date for which such Restricted Payment is
being made.; and

(xi) the prepayment, purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of any Permitted Junior Exchange Debt at a
purchase price not greater than 100% of the principal amount of such Permitted
Junior Exchange Debt as the result of a mandatory prepayment, purchase,
repurchase, redemption, defeasance or other acquisition or retirement event
under such Permitted Junior Exchange Debt on account of an asset sale or
casualty or condemnation event; provided that, prior to or simultaneously with
such prepayment, purchase, repurchase, redemption, defeasance or other
acquisition or retirement, the Borrower has made any prepayment required under
Section 3.04(c).

(c) For purposes of determining compliance with this “Restricted Payments”
covenant, in the event that a Restricted Payment meets the criteria of more than
one of the categories of Restricted Payments described in Section 9.04, the
Borrower will be permitted to divide or classify (or later divide, classify or
reclassify in whole or in part in its sole discretion) such Restricted Payment
in any manner that complies with this covenant.

 

85



--------------------------------------------------------------------------------

(d) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Parent Guarantor, the Borrower or
any Restricted Subsidiary, as the case may be, pursuant to the Restricted
Payment.

Section 9.05 [Reserved].

Section 9.06 Nature of Business; International Operations. Parent Guarantor and
the Borrower will not, and will not permit any Restricted Subsidiary to, allow
any material change to be made in the character of its business as a company
engaged in the Oil and Gas Business. From and after the date hereof, Parent
Guarantor, the Borrower and the Restricted Subsidiaries will not acquire or
commit to acquire any Oil and Gas Properties not located within the geographical
boundaries of the United States of America and the Borrower and the Restricted
Subsidiaries will not form or acquire any Foreign Subsidiaries. Parent Guarantor
shall not directly own any interest in any Oil and Gas Property. Any Oil and Gas
Properties of the Credit Parties will at all times be owned by the Borrower or
one or more Restricted Subsidiaries.

Section 9.07 [Reserved].

Section 9.08 ERISA Compliance. Parent Guarantor and the Borrower will not, and
will not permit any Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower or a Subsidiary could be subjected to either
a civil penalty assessed pursuant to subsections (i) or (l) of section 502 of
ERISA or a tax imposed by section 4975 of the Code, except where such penalty or
tax could not reasonably be expected to have a Material Adverse Effect.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, Parent Guarantor, the Borrower, a Subsidiary
or any ERISA Affiliate is required to pay as contributions thereto, except where
such failure could not reasonably be expected to have a Material Adverse Effect.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA that provides
benefits to retirees or former employees of such entities that may not be
terminated by such entities in their sole discretion at any time without any
liability other than for benefits due as of, or claims incurred prior to, the
effective date of such termination, except where such contribution or assumption
of an obligation could not reasonably be expected to have a Material Adverse
Effect.

Section 9.09 Sale or Discount of Notes or Receivables. Except for the sale of
defaulted notes or accounts receivable not made in connection with any financing
transaction, Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, sell (with or without recourse or discount) any of its
notes receivable or accounts receivable to any Person other than the Borrower or
any Guarantor. The settlement or compromise of joint interest billings or of
accounts receivable and other receivables in connection with the collection or
compromise thereof will not constitute a sale for the purposes of the preceding
sentence.

 

86



--------------------------------------------------------------------------------

Section 9.10 Mergers, Etc. Parent Guarantor and the Borrower will not, and will
not permit any Restricted Subsidiary to, merge into or with or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property to any
other Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that, so long as no Event
of Default has occurred and is then continuing, any Restricted Subsidiary may be
liquidated or may participate in a merger or consolidation with the Borrower or
Parent Guarantor (provided that the Borrower or Parent Guarantor shall be the
survivor) or any other Restricted Subsidiary or another Person who becomes a
Restricted Subsidiary concurrent with such merger or consolidation provided
further that, notwithstanding the foregoing, so long as no Event of Default has
occurred and is then continuing, the Parent Guarantor may consummate a
Redomestication Transaction.

Section 9.11 Sale of Properties and Liquidation of Swap Agreements. As used
herein, “Transfer” means to sell, assign, farm-out, convey or otherwise transfer
Property or to Liquidate any Swap Agreement in respect of commodities, provided
that Transfer does not include the grant or creation of a Lien. Parent Guarantor
and the Borrower will not, and will not permit any Restricted Subsidiary to,
Transfer (1) any Oil and Gas Property or any interest in Hydrocarbons produced
or to be produced therefrom, (2) any commodity Swap Agreement or (3) any Equity
Interest in any Restricted Subsidiary that owns any Oil and Gas Property, any
interest in Hydrocarbons produced or to be produced therefrom, or any commodity
Swap Agreement (in this Section 9.11, an “E&P Subsidiary”), except for:

(a) the sale of Hydrocarbons in the ordinary course of business;

(b) farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(c) Transfers among Parent Guarantor, the Borrower and the Restricted
Subsidiaries provided that the provisions of Section 8.14 are complied with to
the extent applicable;

(d) the sale or transfer of Unproven Acreage or of any Equity Interests in any
E&P Subsidiary (other than an E&P Subsidiary that owns any Borrowing Base
Properties, any interest in Hydrocarbons produced or to be produced therefrom,
or any commodity Swap Agreement included in the most recent determination of the
Borrowing Base), provided that, prior to and after giving effect to such sale or
transfer, (i) the Borrower is in compliance with Section 9.18, (ii) if a
Borrowing Base Deficiency exists prior to such sale or transfer, 100% of the Net
Cash Proceeds of such sale or transfer are applied to prepay the Loans up to an
amount sufficient to cure such Borrowing Base Deficiency and (iii) no Default or
Event of Default exists at such time; provided that if any such Transfer
pursuant to this Section 9.11(d) occurs during a Term Loan Exclusive Period, the
Net Cash Proceeds from all such Transfers pursuant to this Section 9.11(d) in
excess of $20,000,000 shall be applied pursuant to Section 3.04(c)(iii);
provided that within 365 days from the date of such Transfer, such excess Net
Cash Proceeds from such Transfer may be applied by the Parent Guarantor, the
Borrower or such Restricted Subsidiary, to the extent such Person so elects to:

(A) to reinvest in Additional Oil and Gas Assets; provided that in the case of
Net Cash Proceeds from a Transfer of Collateral such Additional Oil and Gas
Assets shall constitute Collateral; or

(B) enter into a bona fide binding contract with a Person other than an
Affiliate of the Borrower to apply the Net Cash Proceeds pursuant to clause
(A) immediately above, provided that such binding contract shall be treated as a
permitted application of the Net Cash Proceeds from the date of such contract
until the earlier of:

 

87



--------------------------------------------------------------------------------

(1) the date on which such reinvestment is consummated, and

(2) the 90th day following the expiration of the 365-day period referred to in
this Section 9.11(d);

(e) Transfers of Borrowing Base Properties, of commodity Swap Agreements, and of
Equity Interests in any E&P Subsidiary that owns any Borrowing Base Properties,
any interest in Hydrocarbons produced or to be produced therefrom or any
commodity Swap Agreement included in the most recent determination of the
Borrowing Base, provided that:

(i) the consideration received in respect of such Transfer shall be cash, the
assumption of liabilities (including indemnification obligations) related to the
Borrowing Base Properties Transferred, new Oil and Gas Properties (and related
Additional Oil and Gas Assets) and new commodity Swap Agreements acquired, or
Investments permitted under Section 9.04;

(ii) the consideration received in respect of such Transfer shall be equal to or
greater than the fair market value of the Borrowing Base Properties, commodity
Swap Agreements and Equity Interests in E&P Subsidiaries that are Transferred
(as reasonably determined by the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of the Borrower
certifying to that effect);

(iii) if any such Transfer is of an E&P Subsidiary, such Transfer shall include
all the Equity Interests of such E&P Subsidiary owned by Parent Guarantor, the
Borrower and the Restricted Subsidiaries; and

(iv) if any such Transfer occurs during a Term Loan Exclusive Period, the Net
Cash Proceeds from such Transfer shall be applied pursuant to
Section 3.04(c)(iii); provided that within 365 days from the date of such
Transfer, Net Cash Proceeds from such Transfer may be applied by the Parent
Guarantor, the Borrower or such Restricted Subsidiary, to the extent such Person
so elects to:

(A) to reinvest in Additional Oil and Gas Assets; or

(B) enter into a bona fide binding contract with a Person other than an
Affiliate of the Borrower to apply the Net Cash Proceeds pursuant to
Section 9.11(e)(iv)(A), provided that such binding contract shall be treated as
a permitted application of the Net Cash Proceeds from the date of such contract
until the earlier of

(1) the date on which such reinvestment is consummated, and

(2) the 90th day following the expiration of the 365-day period referred to in
this Section 9.11(e)(iv); and

Section 9.12 Transactions with Affiliates. Parent Guarantor and the Borrower
will not, and will not permit any Restricted Subsidiary to, enter into any
transaction, with any Affiliate (other than Parent Guarantor, the Borrower and
the Restricted Subsidiaries) unless such transaction is upon terms that are no
less favorable to it than those that could reasonably be expected to be obtained
in a comparable arm’s length transaction with a Person not an Affiliate or that
are otherwise fair to Parent Guarantor, the Borrower or such Restricted
Subsidiary from a financial point of view. The restrictions set forth in this

 

88



--------------------------------------------------------------------------------

Section 9.12 shall not apply to (a) executing, delivering, and performing
obligations under the Loan Documents, the Revolving Loan Documents and the
Senior Notes Documents; (b) compensation to, and the terms of employment
contracts with, individuals who are officers, managers and directors of Parent
Guarantor or the Borrower, provided such compensation or contract is approved by
Ultra Petroleum’s board of directors, (c) the issuance of Equity Interests
(other than Disqualified Capital Stock) by Parent Guarantor or the Borrower,
(d) transactions permitted under Section 9.04 or otherwise expressly permitted
under this Agreement and (e) transactions contemplated by the Plan of
Reorganization.

Section 9.13 Subsidiaries. Parent Guarantor and the Borrower will not, and will
not permit any Restricted Subsidiary to, create or acquire any additional
Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b). Parent
Guarantor and the Borrower will not, and will not permit any Restricted
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in the
Borrower or any Restricted Subsidiary except (a) to the Borrower or another
Restricted Subsidiary or (b) in compliance with Section 9.11. None of the
Borrower or any Restricted Subsidiary will have any Foreign Subsidiaries. Parent
Guarantor and the Borrower will not permit any Equity Interests of any
Restricted Subsidiary to be directly owned by any Person other than the Borrower
or another Restricted Subsidiary. UP Energy will not directly own any subsidiary
other than the Borrower and any Unrestricted Parent Entity.

Section 9.14 Negative Pledge Agreements; Subsidiary Dividend Restrictions.
Parent Guarantor and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding (other than (i) this Agreement and the Security Instruments,
(ii) agreements with respect to Debt secured by Liens permitted by
Section 9.03(c) or Section 9.03(d) but then only with respect to the Property
that is financed by such Debt, and (iii) documents creating Liens which are
described in clause (d), (f), (h) or (i) of the definition of “Excepted Liens”,
but then only with respect to the Property that is the subject of the applicable
lease, document or license described in such clause (d), (f), (h) or (i) and
(iv) agreements with respect to Permitted Junior Exchange Debt and any Permitted
Refinancing Debt in respect thereof) that in any way prohibits or restricts the
granting, conveying, creation or imposition of the Liens on any of its Property
in favor of the Collateral Agent for the benefit of the Secured Parties that are
created pursuant to the Security Instruments to secure the Obligations. Parent
Guarantor and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding (other than the Loan Documents, the Revolving Loan Documents
and the Senior Notes Documents) that restricts any Restricted Subsidiary from
paying dividends or making any other distributions in respect of its Equity
Interests to Parent Guarantor, the Borrower or any other Restricted Subsidiary.

Section 9.15 Designation and Conversion of Restricted and Unrestricted
Subsidiaries[Reserved].

(a) Any Person that becomes a Subsidiary of the Borrower or any Restricted
Subsidiary shall be a Restricted Subsidiary unless such Person (i) is designated
as an Unrestricted Subsidiary on Schedule 7.14, as of the date hereof, (ii) is
designated as an Unrestricted Subsidiary after the date hereof in compliance
with Section 9.15(b), or (iii) is a subsidiary of an Unrestricted Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
Deficiency would exist and (ii) such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made
under Section 9.04. Except as provided in this Section 9.15(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

 

89



--------------------------------------------------------------------------------

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Borrower and the other Credit Parties contained in each of
the Loan Documents are true and correct in all material respects on and as of
such date as if made on and as of the date of such redesignation except to the
extent (A) any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such redesignation, such
representations and warranties shall continue to be true and correct as of such
specified earlier date and (B) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to Material
Adverse Effect, such representation and warranty (as so qualified) shall be true
and correct in all respects on and as of the date of such redesignation, (ii) no
Event of Default would exist and (iii) the Borrower complies with the
requirements of Section 8.14, Section 8.15 and Section 9.13. Upon any such
designation, an amount equal to the lesser of the fair market value of the
Borrower’s direct and indirect ownership interest in such Subsidiary or the
amount of the Borrower’s cash investment previously made in such Subsidiary
shall be deemed no longer outstanding for purposes of the limitation on
Investments under Section 9.04.

Section 9.16 Non-Qualified ECP Counterparties. Parent Guarantor and the Borrower
shall not permit any Guarantor that is not a Qualified ECP Counterparty to own,
at any time, any Borrowing Base Properties. The Borrower shall not permit any
Guarantor that is not a Qualified ECP Counterparty to own, at any time, any
Equity Interests in any Restricted Subsidiaries.

Section 9.17 Amendments to SeniorModifications to Debt Documents. Parent
Guarantor and the Borrower will not, and will not permit any Restricted
Subsidiary to,:

(a) amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to any of the terms of the Existing Senior
Notes Documents if (a) the effect thereof would be to shorten the maturity of
the Existing Senior Notes Debt to a date earlier than the date that is 91 days
after the Maturity Date or to provide a right to require Redemption of any
Existing Senior Notes Debt earlier than the date that is 91 days after the
Maturity Date, (b) the effect thereof would be to increase the principal amount
of such Existing Senior Notes Debt (other than in connection with an additional
incurrence of Senior Notes Debt that is permitted under Section 9.02(e) or a
refinancing to the extent permitted under Section 9.02(f)), or (c) such action
adds or amends any financial ratio covenants, negative covenants or events of
default to cause the financial ratio covenants, negative covenants or events of
default to be materially more onerous, taken as a whole and as determined by the
board of directors of Parent Guarantor, than those in this Agreement without
this Agreement being contemporaneously amended to add similar provisions.; or

(b) enter into, cause or permit to exist or become effective any amendment,
restatement, supplement, modification or refinancing (or successive amendments,
restatements, supplements, modifications or refinancings) of the Second Lien
Indenture, including any guarantees, collateral documents, instruments and
agreements executed in connection therewith (the “Second Lien Indenture
Documents”), (x) if (a) the effect thereof would be to shorten the maturity of
the Debt outstanding under the Second Lien Indenture Documents to a date earlier
than the date that is 91 days after the Maturity Date or to provide a right to
require Redemption of any such Debt earlier than the date that is 91 days after
the Maturity Date, (b) the effect thereof would be to increase the principal
amount of such Debt (other than to the extent permitted under Section 9.02(l)),
or (c) such action adds or amends any financial ratio covenants, negative
covenants or events of default to cause the financial ratio covenants, negative
covenants or events of default to be materially more onerous, taken as a whole
and as determined by the board of directors of Parent Guarantor, than those in
this Agreement except to the extent permitted

 

90



--------------------------------------------------------------------------------

by the definition of “Permitted Junior Exchange Debt” or (y) that increases
(1) the interest rate or yield, including by increasing the “applicable margin”
or similar component of the interest rate (including to provide for additional
compounded or interest paid in-kind), through original issue discount or by
modifying the method of computing interest, or (2) a letter of credit,
commitment, facility, utilization, makewhole or similar fee (but excluding any
customary consent, amendment, arrangement or similar fees) so that the combined
interest rate and fees are increased by more than 2.50% per annum with respect
to Second Lien Indenture Documents as in effect on the Initial Exchange Date, in
each instance in the aggregate at any level of pricing, but excluding increases
from the accrual of interest at the “Post-Default Rate” defined in Second Lien
Indenture Documents as in effect on the Initial Exchange Date or, for a
refinancing, a rate that corresponds to the “Post-Default Rate”.

Section 9.18 Swap Agreements.

(a) Parent Guarantor and the Borrower will not, and will not permit any
Restricted Subsidiary to, enter into or maintain any Swap Agreements with any
Person other than:

(i) Swap Agreements with an Approved Counterparty not for speculative purposes
in respect of commodities fixing a price for a term of not more than sixty
months and the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than put or floor options as to which an
upfront premium has been paid or basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed, eighty-five percent (85%) of the reasonably
anticipated projected production from Oil and Gas Properties for each month
during the sixty-month period during which such Swap Agreement is in effect for
each of crude oil, natural gas and natural gas liquids, calculated separately,
provided that the Borrower (A) shall have the option to update the reasonably
anticipated projected production from Oil and Gas Properties between the
delivery of Reserve Reports hereunder (which updates shall be provided to the
Administrative Agent in writing and shall be in form and substance reasonably
satisfactory to the Administrative Agent) and (B) shall, without causing a
breach of this Section 9.18, have the option to enter into commodity Swap
Agreements with respect to (x) such updated projected production and
(y) reasonably anticipated projected production from Oil and Gas Properties not
then owned by the Borrower or such Subsidiary but which are subject to a binding
purchase agreement for which the Borrower or such Subsidiary is scheduled to
acquire such Oil and Gas Properties within the applicable period, provided that,
if such purchase agreement does not close for any reason on the date required
thereunder, including any binding extensions thereof, within thirty (30) days of
such required closing date, the Borrower shall unwind or otherwise terminate the
Swap Agreements entered into with respect to production that was to be acquired
thereunder, and

(ii) Swap Agreements with an Approved Counterparty not for speculative purposes
in respect of interest rates, the notional amounts of which (when aggregated
with all other Swap Agreements of the Borrower and its Subsidiaries then in
effect) do not exceed eighty-five percent (85%) of the then outstanding
principal amount of the Borrower’s Debt for borrowed money. In no event shall
any Swap Agreement, other than a master Swap Agreement pursuant to which the
Borrower executes only put or floor options as to which an upfront premium has
been paid and subject to the limitations set forth in Section 9.03(f), contain
any requirement, agreement or covenant for the Borrower or any Subsidiary to
post collateral or margin to secure their obligations under such Swap Agreement
other than the benefit of the Security Instruments as contemplated herein.

(b) If, after the end of any calendar month, the Borrower determines that the
aggregate notional volume of all Swap Agreements in respect of commodities for
such calendar month exceeded 100% of actual production of Hydrocarbons in such
calendar month, then the Borrower shall (i) promptly notify the Administrative
Agent of such determination, and (ii) if requested by the Administrative Agent
(or if otherwise necessary to ensure compliance with Section 9.18(a)(i)), within
30 days after such request, terminate, create off-setting positions or otherwise
unwind or monetize existing Swap Agreements such that, at such time, future
volumes under commodity Swap Agreements and future Deemed Transportation Volumes
will not exceed 100% of reasonably anticipated projected production for the
then-current and any succeeding calendar months.

 

91



--------------------------------------------------------------------------------

(c) For all purposes of determining the aggregate volumes of Swap Agreements
under this Section 9.18 there shall be no double counting for transactions and
agreements in respect of the same volumes that hedge different risks, including
without limitation:

(i) for price swaps and basis swaps in respect of the same volumes, such as
financial basis swaps between Marcellus and Henry Hub and financial price swaps
of floating Henry Hub for a fixed price,

(ii) for financial price swaps and Specified Commodity Sale Contracts that
functionally operate as basis swaps in respect of the same volumes,

(iii) for basis swaps that hedge different components of basis risk, such as a
Specified Commodity Sale Contract that hedges basis risk between Marcellus and
Texas Eastern’s East Louisiana zone and a financial basis hedge that hedges
basis risk between Texas Eastern’s East Louisiana zone and Henry Hub.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) the Borrower shall fail to give notice of any Default as required under
Section 8.02(a), or the Borrower or any other Credit Party shall fail to observe
or perform any covenant, condition or agreement contained in Section 8.01(c),
(i) or (j), Section 8.02(b) or (c), Section 8.03(a), Section 8.14, Section 8.18,
Section 8.20 or Article IX.

(e) the Borrower or any other Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (i) a Responsible Officer of the
Borrower or any other Credit Party having knowledge of such default, or
(ii) receipt of notice thereof by the Borrower from the Administrative Agent.

 

92



--------------------------------------------------------------------------------

(f) the Borrower or any other Credit Party shall fail to make any payment of
principal or interest on any Material Debt, when and as the same shall become
due and payable, and such failure to pay shall extend beyond any applicable
period of grace.

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of such
Material Debt or any trustee or agent on its or their behalf to cause such
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking liquidation, reorganization or other relief in respect of
the Borrower or any other Credit Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any other Credit Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered.

(i) the Borrower or any other Credit Party shall voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in Section 10.01(h), apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any other Credit Party or for a substantial part of its assets,
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, make a general assignment for the benefit of creditors,
or take any action for the purpose of effecting any of the foregoing.

(j) the Borrower or any other Credit Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent third
party insurance as to which the insurer, which is not subject to an insolvency
proceeding, does not dispute coverage) shall be rendered against the Borrower,
any other Credit Party or any combination thereof and the same shall not be
either discharged, vacated or stayed within thirty days after becoming a final
judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or any other Credit Party party thereto, or shall be repudiated by any
of them, or cease to create valid and perfected Liens of the priority required
thereby on the Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement or the Security Instruments, or the
Borrower or any other Credit Party or any of their Affiliates shall so state in
writing.

(m) a Change in Control shall occur.

 

93



--------------------------------------------------------------------------------

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor; and in
case of an Event of Default described in Section 10.01(h) or Section 10.01(i),
the Commitments shall automatically terminate and the Notes and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and the other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans
(including with respect to principal on account of PIK Interest in respect of
any Loan);

(v) fifth, pro rata to any other Obligations;

(vi) sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent to act on its behalf as the
administrative agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

94



--------------------------------------------------------------------------------

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing: (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Parent
Guarantor, the Borrower or any of the Borrower’s Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into: (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of Parent Guarantor, the Borrower and the
Borrower’s Subsidiaries or any other obligor or guarantor, or (vii) any failure
by the Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein. For purposes of determining compliance with the conditions
specified in Article VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities)

 

95



--------------------------------------------------------------------------------

described in this Section 11.03, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action that, in its opinion or the
opinion of its counsel, exposes the Administrative Agent to personal liability
or which is contrary to this Agreement, the Loan Documents or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any bankruptcy or insolvency law. If a Default has occurred
and is continuing, no syndication agents or documentation agent shall have any
obligation to perform any act in respect thereof. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct
as determined in a final, non-appealable judgment by a court of competent
jurisdiction.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

Section 11.05 Sub-agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower. Upon any such resignation or removal, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or

 

96



--------------------------------------------------------------------------------

removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Parent Guarantor, the Borrower or any Subsidiary of
the Borrower or other Affiliate thereof as if it were not an Agent hereunder and
without any duty to account therefor to the Lenders.

Section 11.08 No Reliance. (a) Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by Parent
Guarantor, the Borrower or any of the Borrower’s Subsidiaries of this Agreement,
the Loan Documents or any other document referred to or provided for herein or
to inspect the Properties or books of Parent Guarantor, the Borrower or the
Borrower’s Subsidiaries. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or the Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Parent Guarantor, the
Borrower (or any of their Affiliates) which may come into the possession of such
Agent or any of its Affiliates. In this regard, each Lender acknowledges that
Simpson Thacher & Bartlett LLP is acting in this transaction as special counsel
to the Administrative Agent only, except to the extent otherwise expressly
stated in any legal opinion or any Loan Document. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

(b) The Lenders acknowledge that the Administrative Agent is acting solely in
administrative capacities with respect to the structuring of this Agreement and
has no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their administrative duties, responsibilities
and liabilities specifically as set forth in the Loan Documents and, if
applicable, in its capacity as Lenders hereunder. In structuring, arranging or
syndicating this Agreement, each Lender acknowledges that the Administrative
Agent may be a lender hereunder and under other loans or other securities and
waives any existing or future conflicts of interest associated with the their
role in such other debt instruments. If in its administration of this facility
or any other debt instrument, the Administrative Agent determines (or is given
written notice by any Lender) that a conflict exists, then it shall eliminate
such conflict within 90 days or resign pursuant to Section 11.06 and shall have
no liability for action taken or not taken while such conflict existed.

 

97



--------------------------------------------------------------------------------

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.

(a) Each Lender hereby authorizes the Administrative Agent to take the following
actions and the Administrative Agent hereby agrees to take such actions at the
request of the Borrower:

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) owing to the Administrative Agent and the Lenders under the Loan
Documents, (y) that is, or is to be, sold, released or otherwise disposed of as
permitted pursuant to the terms of the Loan Documents, or (z) if approved,
authorized or ratified in writing by the Majority Lenders (or, if approval,
authorization or ratification by all Lenders is required under Section 12.02(b),
then by all Lenders);

 

98



--------------------------------------------------------------------------------

(ii) to subordinate (or release) any Lien on any Property granted to or held by
the Administrative Agent under any Loan Document to any Lien on such Property
that is permitted by Section 9.03(c);

(iii) to release any Guarantor from its obligations under the Guaranty and
Collateral Agreement and the other Loan Documents if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents; and

(iv) to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents necessary or useful to accomplish or evidence the foregoing.

(b) Upon the request of the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.10.

(c) Except as otherwise provided in Section 12.08 with respect to rights of
setoff, and notwithstanding any other provision contained in any of the Loan
Documents to the contrary, no Person other than the Administrative Agent has any
right to realize upon any of the Collateral individually, to enforce any Liens
on Collateral, or to enforce the Guaranty and Collateral Agreement, and all
powers, rights and remedies under the Security Instruments may be exercised
solely by Administrative Agent on behalf of the Persons secured or otherwise
benefitted thereby.

(d) By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 11.10.

Section 11.11 The Arrangers, the Syndication Agent and the Documentation Agent.
The Arrangers and any other arranger, syndication agent or documentation agent
hereafter appointed shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, to it at its address set forth on Schedule
12.01, and if to any Lender other than Barclays Bank PLC, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
III, IV or V, unless otherwise agreed by the Administrative Agent and the
applicable Lender, if any, in writing. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

99



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereby consents to such recording.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under any of the Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies of the Administrative Agent, any other Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any other Agent, or any Lender may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Obligations hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment or prepayment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or any other Obligations hereunder or
under any other Loan Document, or reduce the amount of, waive or excuse any such
payment, or postpone or extend the Maturity Date or the Maturity Date without
the written consent of each Lender affected thereby, (iv) change
Section 4.01(b), Section 4.01(c), the definition of “Applicable Percentage” or
any other term or condition hereof in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) waive or amend Section 3.04(c), Section 6.01 or Section 10.02(c),
without the written consent of each Lender, (vi) release any Guarantor (except
as set forth in the Guaranty and Collateral Agreement or in this Agreement),
release all or substantially all of the Collateral (other than as provided in
Section 11.10), or (vii) change any of the provisions of this Section 12.02(b)
or the definition of “Majority Lenders” or any other provision hereof

 

100



--------------------------------------------------------------------------------

specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, such other Agent,
as the case may be. Notwithstanding the foregoing, (1) any supplement to
Schedule 7.14 shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders,
(2) the Borrower and the Administrative Agent may amend this Agreement or any
other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document or to modify or
add financial ratio covenants, negative covenants or Events of Default to cause
such financial ratio covenants, negative covenants or Events of Default to be
more onerous to the Borrower than those contained in this Agreement (prior to
giving effect to such amendment) in connection with any amendment, modification
or other change to the Senior Notes Documents pursuant Section 9.17(c), and
(3) the Administrative Agent and the Borrower may, without the consent of any
Lender, enter into any amendment, modification or waiver of this Agreement or
any other Loan Document or enter into any agreement or instrument to add
additional Guarantors as contemplated in Section 8.14(b) or to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or Property to become Collateral to secure the
Obligations for the benefit of the Lenders or as required by any Governmental
Requirement to give effect to, protect or otherwise enhance the rights or
benefits of any Lender under the Loan Documents.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental assessments and audits and surveys and appraisals) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent (or any
sub-agent thereof) in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, and (iii) all
out-of-pocket expenses incurred by any Agent or, during the continuance of any
Event of Default, by any Lender in connection with the enforcement or protection
of its rights under this Agreement or any other Loan Document, including its
rights under this Section 12.03, or in connection with the Loans made hereunder,
and including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT (AND ANY SUB-AGENT THEREOF), THE
ARRANGERS, AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,

 

101



--------------------------------------------------------------------------------

INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, (ii) THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER
LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (iii) THE FAILURE OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO
COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH
ANY GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (v) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, OR ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE
BUSINESS OF THE BORROWER AND THE BORROWER’S SUBSIDIARIES BY SUCH PERSON,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE
BORROWER’S SUBSIDIARIES, OR ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION
IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO OR WHETHER BROUGHT
BY THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY, AND SUCH INDEMNITY SHALL
EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF
EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF
NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE
OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY
ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,

 

102



--------------------------------------------------------------------------------

DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent (or any sub-agent thereof), the Arrangers under
Section 12.03(a) or (b) or any Related Party of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), the Arrangers, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any sub-agent thereof), the Arrangers in its
capacity as such.

(d) All amounts due under this Section 12.03 shall be payable not later than
thirty (30) days after written demand therefor.

(e) Each party’s obligations under this Section 12.03 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 12.04 Successors and Assigns; No Third Party Beneficiaries.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement,
and except for the foregoing Persons there are no third party beneficiaries to
this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that (i) no consent of the Borrower shall be required
if such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or
if an Event of Default has occurred and is continuing and (ii) if the Borrower
has not responded within ten (10) Business Days after the delivery of any such
request for a consent, such consent shall be deemed to have been given; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

 

103



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no such assignment shall be made to a natural person, an Industry
Competitor, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof
by the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 with respect to facts
and circumstances occurring prior to the Effective Date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower and each Lender. This Section 12.04(b)(iv)
shall be construed so that all Loans are at all times maintained in “registered
form” within the meaning of sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related Treasury Regulations (or any other relevant or successor
provisions of the Code or such Treasury Regulations).

 

104



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that:

(i) such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, the Borrower, the Administrative Agent, and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;

(ii) such Participant must first agree to comply with Section 12.11;

(iii) no such participation may be sold to a natural Person or an Industry
Competitor; and

(iv) any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender retains the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement, except that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant.

Each such Participant shall be entitled to the benefits of Section 5.01, 5.02
and 5.03 and shall be subject to the requirements of and limitations in Sections
5.01, 5.02, 5.03 and 5.05 (it being understood that the documentation required
under Section 5.03(g) shall be delivered to the participating Lender, i.e., the
Lender selling such participation) to the same extent as if such Participant
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant shall not be entitled at any
time to receive any greater payment under Sections 5.01 or 5.03, with respect to
any participation, than its participating Lender would have been entitled to
receive at such time, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such Participant and such
Participant complies with Section 5.03 as though it were a Lender. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.05 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments,

 

105



--------------------------------------------------------------------------------

Loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 12.04 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything in this Agreement to the contrary, any Lender may,
at any time, assign all or a portion of its Loans to an Affiliated Lender,
subject to the following limitations:

(i) In connection with an assignment to a Non-Debt Fund Affiliate, (A) the
Non-Debt Fund Affiliate shall have identified itself in writing as an Affiliated
Lender to the assigning Lender and the Administrative Agent prior to the
execution of such assignment and (B) the Non-Debt Fund Affiliate shall be deemed
to have represented and warranted to the assigning Lender and the Administrative
Agent that the requirements set forth in this clause (e)(i) and clause
(iv) below, shall have been satisfied upon consummation of the applicable
assignment;

(ii) Non-Debt Fund Affiliates will not (A) have the right to receive
information, reports or other materials provided solely to Lenders by the
Administrative Agent or any other Lender, except to the extent made available to
the Borrower, and except that such Affiliate Lenders shall have the right to
require delivery to it of notices of borrowings, prepayments and other
administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Article II (B) attend or participate in meetings attended
solely by the Lenders and the Administrative Agent, or (C) access any electronic
site (except that if notices of borrowings, prepayments and other administrative
notices in respect of its Loans required to be delivered to Lenders pursuant to
Article II are made available through a portion of the Platform designated
“Affiliate Lender”, they may have access solely to such portion of the Platform
designated “Affiliate Lender”) established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders;

(iii) (A) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Loan Document, each
Non-Debt Fund Affiliate will be deemed to have consented in the same proportion
as the Lenders that are not Non-Debt Fund Affiliates consented to such matter,
unless such matter adversely affects such Non-Debt Fund Affiliate more than
other Lenders in any material respect, (B) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws, each
Non-Debt Fund Affiliate hereby agrees (x) not to vote on such of reorganization
or plan of liquidation, (y) if such Non-Debt Fund Affiliate does vote on such of
reorganization or plan of liquidation notwithstanding the restriction in the
foregoing clause (x), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such of reorganization or plan of liquidation in accordance with Section 1126(c)
of the Bankruptcy Code (or any similar provision in any other Debtor Relief
Laws) and (z) not to contest any

 

106



--------------------------------------------------------------------------------

request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(y), in each case under this clause (iii)(B) unless such of reorganization or
plan of liquidation adversely affects such Non-Debt Fund Affiliate more than
other Lenders in any material respect, and (C) each Non-Debt Fund Affiliate
hereby (solely in its capacity as a Lender) irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate (solely in respect of Loans therein and not in respect of any other
claim or status such Non-Debt Fund Affiliate may otherwise have), from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary or
appropriate to carry out the provisions of this clause (iii), including to
ensure that any vote of such Non-Debt Fund Affiliate on any of reorganization or
plan of liquidation is withdrawn or otherwise not counted;

(iv) the aggregate principal amount of Loans held at any one time by Non-Debt
Fund Affiliates may not exceed 25% of the aggregate outstanding principal amount
of Loans;

(v) the Affiliated Lender will not be entitled to bring actions against the
Administrative Agent, in its role as such, or receive advice of counsel or other
advisors to the Administrative Agent or any other Lenders or challenge the
attorney client privilege of their respective counsel; and

(vi) the portion of any Loans held by Non-Debt Fund Affiliates in the aggregate
in excess of 49.9% of the amount of Loans and Commitments required to be held by
Lenders in order for such Lenders to constitute “Majority Lenders” shall be
disregarded in determining Majority Lenders at any time.

Each Affiliated Lender that is a Lender hereunder agrees to comply with the
terms of this paragraph (e) (notwithstanding that it may be granted access to
any electronic site established for the Lenders by the Administrative Agent),
and agrees that in any subsequent assignment of all or any portion of its Loans
it shall identify itself in writing to the assignee as an Affiliated Lender
prior to the execution of such assignment.

(f) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require any Credit Party to file a registration statement with the SEC or
to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by Parent
Guarantor and the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
other Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

 

107



--------------------------------------------------------------------------------

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and Parent Guarantor and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile, as an attachment to an email
or other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency, and of whatsoever kind, including obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of Parent Guarantor, the Borrower or any Restricted Subsidiary
against any of and all the obligations of Parent Guarantor the Borrower or such
Restricted Subsidiary owed to such Lender or its Affiliates now or hereafter
existing under this Agreement or any

 

108



--------------------------------------------------------------------------------

other Loan Document, irrespective of whether or not such Lender shall have made
any demand under this Agreement or any other Loan Document and although such
obligations may be unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section 12.08 are in addition to other rights and remedies (including
other rights of setoff) which such Lender or its Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM BRINGING SUIT AGAINST ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING (OR AS SOON THEREAFTER AS IS
PROVIDED BY APPLICABLE LAW). NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR
ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.

(d) EACH PARTY (i) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL

 

109



--------------------------------------------------------------------------------

DAMAGES; PROVIDED THAT, THE FOREGOING WAIVER SHALL NOT LIMIT THE INDEMNITY
OBLIGATIONS OF THE BORROWER UNDER SECTION 12.03 TO THE EXTENT ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARE INCLUDED IN A THIRD PARTY CLAIM
IN CONNECTION WITH WHICH AN INDEMNITEE IS ENTITLED TO INDEMNIFICATION BY THE
BORROWER UNDER SECTION 12.03; AND (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES THAT IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority having jurisdiction over the disclosing party,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement for the express benefit of the Borrower
containing provisions substantially the same as those of this Section 12.11, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or to any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to
Parent Guarantor, the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 12.11 or becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
(other than any Credit Party) not known by them to be subject to confidentiality
restrictions. For the purposes of this Section 12.11, “Information” means all
information received from Parent Guarantor, the Borrower or any Subsidiary
relating to Parent Guarantor, the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Parent Guarantor, the Borrower or a Subsidiary; provided that, in
the case of information received from Parent Guarantor, the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to rating agencies, market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

110



--------------------------------------------------------------------------------

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America or any state or other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

111



--------------------------------------------------------------------------------

Section 12.14 [Reserved].

Section 12.15 [Reserved].

Section 12.16 [Reserved].

Section 12.17 USA Patriot Act Notice. Each Agent and each Lender hereby notifies
Parent Guarantor and the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow it to identify the Borrower and each Guarantor in accordance with the Act.

Section 12.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Parent Guarantor and the Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that: (a) (i) no fiduciary,
advisory or (except as expressly provided in Section 12.04) agency relationship
between Parent Guarantor, the Borrower and its Subsidiaries and the
Administrative Agent or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent or any Lender has advised or is
advising Parent Guarantor, the Borrower or any Subsidiary on other matters;
(ii) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between Parent Guarantor, the Borrower and their Subsidiaries, on the one hand,
and the Administrative Agent and the Lenders, on the other hand; (iii) each of
Parent Guarantor and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
(iv) each of Parent Guarantor and the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Parent Guarantor, the Borrower or any of their Subsidiaries, or any other
Person; (ii) neither the Administrative Agent nor the Lenders has any obligation
to Parent Guarantor, the Borrower or any of their Subsidiaries with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of Parent Guarantor, the Borrower and
their Subsidiaries, and neither the Administrative Agent nor the Lenders has any
obligation to disclose any of such interests to Parent Guarantor, the Borrower
or their Subsidiaries. To the fullest extent permitted by Law, each of Parent
Guarantor and the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Lenders with respect to any breach
or alleged breach of agency (except as expressly set forth in Section 12.04) or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

112



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

The provisions of this Section 12.19 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

[SIGNATURES BEGIN NEXT PAGE]

 

113